Exhibit 10(xxv)

ITEM PROCESSING AND LOCKBOX SERVICES AGREEMENT

between

THE NORTHERN TRUST COMPANY

and

FISERV SOLUTIONS, INC.

October 26, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE 1.

  

DEFINITIONS

   1

ARTICLE 2.

  

TERM

   3

2.1

   Initial Term    3

2.2

   Renewal Term    3

ARTICLE 3.

  

DESIGNATED SERVICES

   3

3.1

   Designated Services    3

3.2

   Transition    4

3.3

   Fiserv Implementation Manager    4

3.4

   Northern Trust Implementation Manager    4

3.5

   Improved Technology    5

3.6

   Financial Reports and Other Information    5

ARTICLE 4.

  

NEW SERVICES AND CHANGES

   6

4.1

   New Services    6

4.2

   Implementation Procedures    7

4.3

   Status Reports    7

ARTICLE 5.

  

SERVICE LEVELS

   7

5.1

   Designated Service Levels    7

5.2

   New Service Levels    7

5.3

   Service Levels Adjustment    7

5.4

   Service Reports    7

5.5

   Float Policy    7

ARTICLE 6.

  

SERVICE LOCATIONS AND RELATED PROCEDURES

   8

6.1

   Service Locations    8

6.2

   Facilities Security Procedures    8

6.3

   Data and Systems Security    8

ARTICLE 7.

  

SYSTEMS

   9

7.1

   Fiserv Systems    9

7.2

   Northern Trust Systems    9

ARTICLE 8.

  

RELATIONSHIP TEAM

   10

8.1

   Fiserv Relationship Manager    10

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

8.2

   Northern Trust Relationship Manager    10

8.3

   Problem Notification    10

8.4

   Conduct of Fiserv Employees and Agents    10

8.5

   Fiserv Employment Policies    10

ARTICLE 9.

  

MANAGEMENT AND CONTROL

   11

9.1

   Management Meetings    11

9.2

   Management Committee    11

9.3

   Management Committee Direction    11

9.4

   Business Plan    10

ARTICLE 10.

  

SOFTWARE

   12

10.1

   Northern Trust Software    12

10.2

   Developed Software    12

10.3

   Fiserv Software    13

ARTICLE 11.

  

NORTHERN TRUST RETAINED RESPONSIBILITIES

   14

ARTICLE 12.

  

REPORTS AND DATA

   14

12.1

   Reports    14

12.2

   Inspection of Reports    14

12.3

   Northern Trust Data Ownership    14

12.4

   Errors Correction    14

12.5

   Return of Data    14

12.6

   Data Retention    15

12.7

   Records    15

ARTICLE 13.

  

CONTINUED PROVISION OF SERVICES

   15

13.1

   Business Continuity Plan    15

13.2

   Force Majeure    16

ARTICLE 14.

  

PAYMENTS TO FISERV

   16

14.1

   Designated Fees    16

14.2

   Fee Schedules During the Initial Term    17

14.3

   Fee Schedules During Renewal Term    17

14.4

   New Service Fees    17

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

14.5

   Most Favored Customer    17

14.6

   Detailed Invoices    18

14.7

   Time of Payment    18

14.8

   Payment of Termination Fees    18

14.9

   Set-Off Rights    18

14.10

   Unused Credits    18

ARTICLE 15.

  

TAXES

   19

ARTICLE 16.

  

AUDITS AND REGULATORY EXAMINATIONS

   19

16.1

   Processing    19

16.2

   Federal Reserve Examinations    20

16.3

   SAS-70 Type II Report    20

ARTICLE 17.

  

CONFIDENTIALITY

   20

17.1

   Definitions    20

17.2

   Obligations    21

17.3

   Systems    21

17.4

   Confidentiality of this Agreement    21

17.5

   Injunctive Relief    21

17.6

   Legal Action    21

17.7

   Non-Solicitation of Employees    22

17.8

   Non-Solicitation of Northern Trust Customers    22

ARTICLE 18.

  

REPRESENTATIONS AND WARRANTIES

   22

18.1

   By Northern Trust    22

18.2

   By Fiserv    23

ARTICLE 19.

  

TERMINATION

   23

19.1

   Termination for Convenience    23

19.2

   Termination for Cause    23

19.3

   Return of Assets Upon Termination For Cause    24

ARTICLE 20.

  

TERMINATION FEES

   24

20.1

   Termination for Convenience in Whole    24

20.2

   Termination for Convenience in Part    24

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

20.3

   No Additional Fees    24

ARTICLE 21.

  

TERMINATION ASSISTANCE

   25

ARTICLE 22.

  

EXIT PLAN

   25

ARTICLE 23.

  

DISPUTE RESOLUTION

   26

23.1

   Transition Managers    26

23.2

   Management Committee    26

23.3

   Senior Management    26

23.4

   Arbitration    27

23.5

   Critical Disputes    28

23.6

   Continuity of Services    28

ARTICLE 24.

  

INDEMNIFICATION

   28

24.1

   By Northern Trust    28

24.2

   By Fiserv    29

24.3

   Indemnification Procedures    29

24.4

   Contribution    30

24.5

   18-Month Limitation on Certain Claims    30

ARTICLE 25.

  

DAMAGES AND LIMITATION OF LIABILITY

   30

25.1

   Direct Damages    30

25.2

   Consequential Damages    32

25.3

   Exclusions    32

25.4

   Acknowledgment    32

ARTICLE 26.

  

MISCELLANEOUS

   33

26.1

   Assignment and Subcontractors    33

26.2

   Notices    33

26.3

   Counterparts    34

26.4

   Headings    34

26.5

   Relationship    34

26.6

   Consents, Approval, and Requests    34

26.7

   Severability    34

26.8

   Waiver    35

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

26.9

   Publicity    35

26.10

   Entire Agreement    35

26.11

   Interpretation of Documents    35

26.12

   Governing Law    35

26.13

   Survival    35

26.14

   Prevailing Party    35

26.15

   Third Party Beneficiaries    36

26.16

   Covenant of Further Assurances    36

26.17

   Interpretation of Certain Terms    36

26.18

   Insurance    36

26.19

   Marketing Assistance    37

EXHIBITS

NOTE: Those exhibits marked with “*” have been omitted as non-material. Those
exhibits marked “**” have been included in redacted form pursuant to a request
for confidential treatment. Unredacted exhibits have been filed separately.

 

Exhibit 3.1A

   Designated Item Processing Services

Exhibit 3.1B

   Designated Lockbox Services

Exhibit 3.2

   Implementation Plan

Exhibit 4.1

   Form of New Services Schedule*

Exhibit 5.1A

   Designated Item Processing Service Levels*

Exhibit 5.1B

   Designated Lockbox Services Levels*

Exhibit 5.5

   Float Policy*

Exhibit 6.1

   Additional Service Locations*

Exhibit 9.3

   Management Process for the Management Committee*

Exhibit 10

   Northern Trust Software*

Exhibit 11

   Northern Trust Retained Responsibilities*

Exhibit 12.1

   Reports*

Exhibit 12.6

   Data Retention Schedule*

Exhibit 13.1

   Business Continuity Plan*

Exhibit 14.1A

   Designated Item Processing Fees**

Exhibit 14.1B

   Designated Lockbox Fees**

Exhibit 20.1

   Termination Fees**

Exhibit 26.19

   Relationship Management Model*

 

-v-



--------------------------------------------------------------------------------

ITEM PROCESSING AND LOCKBOX SERVICES AGREEMENT

ITEM PROCESSING AND LOCKBOX SERVICES AGREEMENT (this “Agreement”) dated as of
October 26, 2007 (the “Agreement Date”), by and between THE NORTHERN TRUST
COMPANY (“Northern Trust”), an Illinois banking corporation, and FISERV
SOLUTIONS, INC. (“Fiserv”), a Wisconsin corporation.

W I T N E S S E T H:

WHEREAS, based on the proposal submitted by Fiserv to Northern Trust on
September 29, 2006, Northern Trust and Fiserv have engaged in extensive
negotiations, discussions and due diligence culminating in the relationship
described in this Agreement;

WHEREAS, based on such proposal, Northern Trust desires to retain Fiserv as its
primary provider of item processing and lockbox processing services; and

WHEREAS, Fiserv intends to perform the services described in this Agreement
reflecting appropriate new technologies for providing such services;

NOW, THEREFORE, Fiserv and Northern Trust agree as follows:

ARTICLE 1.

DEFINITIONS

The following defined terms have the meanings specified in the Agreement portion
indicated below:

 

TERM

  

DEFINED IN

Additional Fees    Section 14.1 Agreement    Heading Agreement Date    Heading
Business Continuity Plan    Section 13.1 Business Plan    Section 9.4 Change(s)
   Section 4.1 COLA Factor    Section 14.2 Completion Date    Section 3.2
Conclusion Date    Article 19 Contract Year    Section 2.2 Critical Services   
Section 13.1 Customization and Testing Hours    Section 4.1 Data    Section 12.6
Designated Fees    Section 14.1 Designated Item Processing Fees    Section 14.1
Designated Lockbox Fees    Section 14.1 Designated Service Levels    Section 5.1
Designated Item Processing Services    Section 3.1

 

1



--------------------------------------------------------------------------------

Designated Lockbox Services    Section 3.1 Designated Services    Section 3.1
Developed Software    Section 10.2 Disaster    Section 13.1 Discloser   
Section 17.2 Dispute    Section 23.2 Effective Date    Section 2.1 Estimated
Fees    Section 14.1 Estimated New Service Fees    Section 14.1 Estimated
Designated Fees    Section 14.1 Estimated Out-of-Pocket Expenses    Section 14.1
Fees    Section 14.4 Force Majeure Event    Section 13.2 Fiserv Agent(s)   
Section 8.4 Fiserv Implementation Manager    Section 3.3 Fiserv Information   
Section 17.1 Fiserv Proprietary Software    Section 10.3 Fiserv Relationship
Manager    Section 8.1 Fiserv Software    Section 10.3 Fiserv Systems   
Section 7.1 Fiserv Third Party Software    Section 10.3 Hearing    Section 23.3
Implementation Managers    Section 3.4 Implementation Period    Section 3.2
Implementation Plan    Section 3.2 Implementation Procedures    Section 4.2
Implementation Services    Section 4.1(b) Improved Technology    Section 3.5
Information    Section 17.1 Initial Term    Section 2.1 LOI Additional Services
   Section 3.2 Losses    Section 24.1 Management Committee    Section 9.2 New
Service(s)    Section 4.1 New Service Fees    Section 14.4 New Service Levels   
Section 5.2 New Services Schedule    Section 4.1 Northern Trust Agent(s)   
Section 10.3 Northern Trust    Heading Northern Trust Data    Section 12.3
Northern Trust Implementation Manager    Section 3.4 Northern Trust Information
   Section 17.1 Northern Trust Proprietary Software    Section 10.1 Northern
Trust Relationship Manager    Section 8.2 Northern Trust Retained
Responsibilities    Article 11 Northern Trust Software    Section 10.1

 

2



--------------------------------------------------------------------------------

Northern Trust Systems    Section 7.2 Northern Trust Third Party Software   
Section 10.1 Notice    Section 26.2 Original Service Location    Section 6.1
Out-of-Pocket Expenses    Section 14.4 Problem    Section 8.3 Recipient   
Section 17.1 Reconstruction Costs    Section 26.18 Relationship Managers   
Section 8.2 Renewal Term(s)    Section 2.2 Report(s)    Section 12.1 Residuals
   Section 17.3 Securities    Section 26.18 Service Levels    Section 5.2
Service Location(s)    Section 6.1 Services    Section 4.1 Software   
Section 10.3 SmartBox    Section 3.6 Statement of Work    Section 4.1 Systems   
Section 7.2 Taxes    Article 15 Term    Section 2.2 Termination Assistance
Period    Article 21 Termination Assistance Services    Article 21 Yearly Damage
Cap    Section 25.1

ARTICLE 2.

TERM

2.1 Initial Term. The initial term of this Agreement shall commence on
January 1, 2008 (the “Effective Date”) and shall continue until midnight Central
Time on June 30, 2013 (the “Initial Term”), unless terminated earlier pursuant
hereto.

2.2 Renewal Term. Upon Initial Term expiration, this Agreement shall
automatically renew for two successive one-year terms (collectively, “Renewal
Terms”; and each, a “Renewal Term”) unless terminated (1) earlier pursuant to
Article 19; or (2) by either party upon at least 365 days’ written Notice to the
other prior to Initial Term expiration or any Renewal Term expiration. The
Initial Term and any Renewal Terms are collectively called the “Term”. Each
12-month period commencing on the Effective Date during the Term is called a
“Contract Year”.

ARTICLE 3.

DESIGNATED SERVICES.

3.1 Designated Services. Fiserv shall provide Northern Trust (1) the item
processing services listed in Exhibit 3.1A (“Designated Item Processing
Services”) and (2) the lockbox

 

3



--------------------------------------------------------------------------------

processing services listed in Exhibit 3.1B (“Designated Lockbox Services;”
Designated Lockbox Services and Designated Item Processing Services being
collectively, “Designated Services”). Fiserv shall assume full responsibility
for managing, administering, operating and maintaining the Northern Trust
Systems, Northern Trust Software and such other resources as are mutually agreed
by the parties. During the Term, Fiserv shall be the exclusive provider for
Northern Trust of services substantially similar to the Designated Services that
Northern provides to its customers. Fiserv may, at its option, agree to provide
Designated Services to any affiliate of Northern Trust upon such terms as may be
mutually agreeable to such Northern Trust affiliate and Fiserv at such time;
provided, however, that neither Fiserv nor any Northern Trust affiliate shall be
under any obligation to enter into such an agreement. Northern Trust and any
Northern Trust affiliate may enter into agreements with other providers for
services substantially similar to New Services.

3.2 Implementation. Commencing on the Effective Date and continuing until
June 30, 2011 or such other date as may be mutually agreed between the parties
(“Completion Date”), Fiserv shall implement the systems and data described in
Exhibit 3.2 in accordance with the implementation plan set forth in Exhibit 3.2
(the “Implementation Plan”; the period commencing on the Effective Date until
the Completion Date being the “Implementation Period”). Fiserv shall also
provide certain services under the Implementation Plan as set forth in Exhibit
3.2 (collectively, the “LOI Additional Services”). During the Implementation
Period, (1) Fiserv shall provide Northern Trust with monthly reports on its
progress, and (2) Fiserv shall provide the Management Committee with regular
reports of its progress. Without limiting the rights of Northern Trust under
Sections 24 and 25, failure to meet the requirements of the Implementation Plan
will result in Fiserv paying Northern Trust liquidated damages, as described in
Exhibit 3.2. Notwithstanding anything in this Agreement to the contrary, all
costs, fees and expenses associated with the provision of the LOI Additional
Services, the implementation of the LOI Additional Services, and the upgrade to
the 4.07 DMP platform (as described in Exhibit 3.2) shall be borne by Fiserv;
provided, however that in the event that a Change is made to an LOI Additional
Service or there is a material change to the scope of the upgrade to the 4.07
DMP platform (as described in Exhibit 3.2), then the costs, fees and expenses
associated with such Change or material change shall be borne as mutually agreed
by the parties hereto.

3.3 Fiserv Implementation Manager. Fiserv shall appoint an individual who shall
be in charge of implementing the Implementation Plan on behalf of Fiserv during
the Implementation Period (the “Fiserv Implementation Manager”). The initial
Fiserv Implementation Manager shall be Anna M. Quinlan. Fiserv may change the
Fiserv Implementation Manager at any time upon notice to Northern Trust.

3.4 Northern Trust Implementation Manager. Northern Trust shall appoint an
individual who shall be in charge of implementing the Implementation Plan on
behalf of Northern Trust during the Implementation Period (the “Northern Trust
Implementation Manager”; the Northern Trust Implementation Manager and the
Fiserv Implementation Manager being collectively the “Implementation Managers”).
The initial Northern Trust Implementation Manager shall be Donald E. Berk.
Northern Trust may change the Northern Trust Implementation Manager at any time
upon notice to Fiserv.

 

4



--------------------------------------------------------------------------------

3.5 Improved Technology. Fiserv shall use reasonable efforts to provide Northern
Trust access to, for Northern Trust’s evaluation and acceptance testing, new
information technology developments relating to the financial and information
services industries or to any Designated Services (“Improved Technology”),
provided, that such access is not inconsistent with Fiserv’s obligations of
confidentiality to any unaffiliated third party. All costs, fees and expenses
associated with such evaluation and testing shall be borne by the parties as
mutually agreed by the parties hereto. Fiserv shall use reasonable efforts to
adopt and implement at its cost any Improved Technology that becomes the
industry standard for leading technology banking service institutions serving
the large corporate market. In addition, to the extent not inconsistent with
Fiserv’s obligations of confidentiality to any unaffiliated third party, Fiserv
shall meet with Northern Trust at least once each Contract Year to inform
Northern Trust of any Improved Technology related to any item or information
processing or imaging technology Fiserv is developing, or is considering
developing, or is otherwise aware of, that relates to either the financial or
information services industries or to any Designated Services. Except as
otherwise mutually agreed by the parties hereto, Fiserv covenants and agrees
(1) that any and all third-party software used by Fiserv to provide the
Designated Services shall never be more than one version behind the then-current
release of such third-party software available in the marketplace, and (2) that
the same software shall be used at each Service Location. Each quarter, Fiserv
shall obtain an update from its software vendors that identifies the current
released version of third-party software used by Fiserv to provide the
Designated Services and such updates shall be discussed in the monthly
management meetings described in Exhibit 9.3. In the event that a new version of
any software used by Fiserv to provide the Designated Services becomes publicly
available and Northern Trust believes that Fiserv should obtain such new version
and Fiserv disagrees, then the matter shall be deemed to be a Dispute subject to
the resolution procedures set forth in Article 23 of this Agreement. Fiserv also
covenants and agrees to use reasonable efforts to remain current with respect to
new information technology developments relating to the Designated Services.

3.6 SmartBox. Notwithstanding anything to the contrary in this Agreement, in the
event that Northern Trust pays Fiserv fees or uses Customization and Testing
Hours for the purpose of upgrading the current SmartBox software application,
Fiserv covenants and agrees that it shall not use such upgraded software to
provide Services to any item processing client or lockbox processing client
other than Northern Trust. Fiserv may offer the version of SmartBox in use as of
the Effective Date to any of its clients provided that such Fiserv client is not
offering SmartBox to a Northern Trust client as of the Effective Date. For
purposes of this Agreement, “SmartBox” shall mean the highly-customized
receivables matching management system designed to speed the billing process by
integrating all elements of the billing, receivables, and collection cycle,
including paper and electronic payment processing, lockbox deposits, remittance
data capture and reconcilement, invoice detail, data transmissions for automated
cash applications, and remittance document imaging and delivery.

3.7 Financial Reports and Other Information. Fiserv shall provide Northern Trust
within (1) 90 days after the end of its fiscal year, copies of Form 10-K as
filed by Fiserv, Inc.; and (2) 45 days after the end of each of its fiscal
quarters, copies of Form 10-Q as filed by Fiserv, Inc. Northern Trust may review
and obtain access to such Forms 10-K and 10-Q at any time via
www.fiserv.com<http://www.fiserv.com/>, or www.sec.gov<http://www.sec.gov/>. The
foregoing shall be prepared in accordance with generally accepted accounted
principles

 

5



--------------------------------------------------------------------------------

unless noted therein. In addition, Fiserv shall provide Northern Trust within
(1) 45 days after Fiserv’s fiscal year end and (2) 45 days after Fiserv’s fiscal
quarter ends, copies of the unaudited management report for each Service
Location as of the fiscal year end, detailing volumes processed, staffing
levels, service level performance, number of new clients added during the
period, and other operational statistics that may be agreed upon by the parties
for the period then ended.

ARTICLE 4.

NEW SERVICES AND CHANGES

4.1 New Services. (a) Northern Trust may from time to time request that Fiserv
perform additional services related to item processing or lockbox processing
either in addition to or outside the scope of Designated Services and/or the LOI
Additional Services and (1) that require resources other than those required for
performance of Designated Services or the LOI Additional Services or require
additional start-up expenses not otherwise required for the performance of
Designated Services or the LOI Additional Services, including (a) certain
Software modifications; and (b) additions to a Designated Service or an LOI
Additional Service (collectively, “New Services;” New Services, Designated
Services, and LOI Additional Services being collectively, “Services”) or
(2) that materially change a Service (each a “Change;” collectively, “Changes”).

(b) Fiserv agrees to provide 2,000 hours (“Customization and Testing Hours”) to
Northern Trust in connection with Fiserv’s provision of the LOI Additional
Services. Beginning with the second Contract Year and continuing until the end
of the Term, Fiserv shall provide to Northern Trust 1,000 Customization and
Testing Hours per Contract Year in connection with the provision of any
Services. The parties hereto agree that the projects and services to be included
in the Customization and Testing Hours shall be as defined in Addendum A to
Exhibits 14.1A and 14.1B. The budgeting of hours by project to be included in
Customization and Testing Hours shall be mutually agreed upon by Fiserv and
Northern Trust in writing. The parties shall use their reasonable efforts to
assure that all projects involving Customization and Testing Hours are completed
without material variation from the time budgeted for such projects in the
applicable statement of work, the form of which is set forth in the New Services
Schedule. If any proposed service is not part of Customization and Testing
Hours, the applicable statement of work shall include, at a minimum, (i) the
time frame for delivery or performance of such service; (ii) if applicable, a
description of such service’s scope and functionality; (iii) the applicable
terms, conditions and fees to be paid with respect to such service; (iv) an
explanation of Fiserv’s actual business case and a proposed business
justification on behalf of Northern Trust in respect of such proposal; and
(v) to the extent applicable, an estimate of the resource requirements (Fiserv
and Northern Trust) necessary to develop and implement such service (each, a
“Statement of Work”). The parties hereto agree to use available Customization
and Testing Hours for a given Contract Year prior to incurring any billable
charges for applicable services or projects.

(c) Fiserv also may submit a Statement of Work to Northern Trust to make a
Change to any Service. If (i) Northern Trust elects to have Fiserv make such
Change and (ii)

 

6



--------------------------------------------------------------------------------

both parties agree that such Change will be beneficial, Northern Trust and
Fiserv shall execute an amendment to this Agreement in substantially the form
set forth in Exhibit 4.1 for such New Service or Change (a “New Services
Schedule”). Fiserv shall perform its responsibilities as required in the
applicable New Services Schedule related to any New Service or Change.

4.2 Implementation Procedures. Fiserv shall implement New Services and Changes
in accordance with Fiserv and Northern Trust’s then applicable change control
procedures (“Implementation Procedures”).

4.3 Status Reports. Fiserv shall provide Northern Trust with monthly reports of
the status of its progress in implementing Services and Changes.

ARTICLE 5.

SERVICE LEVELS

5.1 Designated Service Levels. As of the Effective Date, Fiserv shall provide
(1) Designated Item Processing Services at or better than the levels of service
set forth in Exhibit 5.1A and (2) Designated Lockbox Services at or better than
the levels of services set forth in Exhibit 5.1B, which Northern Trust
represents and warrants are the corresponding levels of service as of the
Effective Date (collectively, “Designated Service Levels”). Without limiting the
rights of Northern Trust under Sections 24 and 25, failure to meet those service
levels for two consecutive months will be deemed to be a Dispute to be resolved
by the Management Committee pursuant to Section 23.2 of this Agreement.

5.2 New Service Levels. Fiserv shall provide New Services and Changes at levels
equal to or better than the levels of service (1) specified in the applicable
New Services Schedule; or (2) otherwise mutually established by Northern Trust
and Fiserv (collectively, “New Service Levels”; Designated Service Levels and
New Service Levels being collectively, “Service Levels”).

5.3 Service Levels Adjustment. At least once each Contract Year, the Management
Committee shall review Service Levels for the preceding Contract Year. In
respect of any Service Levels that require periodic adjustment or that are no
longer appropriate because of a Change or other technology that has been
implemented to change or enhance Services, the Management Committee may
recommend that such Service Levels be adjusted as of January 1 of the subsequent
Contract Year, and, upon mutual agreement of the parties hereto, such Service
Levels shall be adjusted with expenses related thereto paid as mutually agreed.
In addition, either Northern Trust or Fiserv may, at any time upon 60 days prior
notice to the other party, initiate negotiations to review and adjust any
Service Levels that such party in good faith believes are inappropriate at the
time.

5.4 Service Reports. Fiserv shall provide Northern Trust with monthly reports in
respect of Designated Service Levels set forth in Exhibits 5.1A and 5.1B,
respectively, and any New Service Levels described in Section 5.2.

5.5 Float Policy. In performing the Designated Services, Fiserv shall observe
the Float Policy set forth in Exhibit 5.5.

 

7



--------------------------------------------------------------------------------

ARTICLE 6.

SERVICE LOCATIONS AND RELATED PROCEDURES.

6.1 Service Locations. The main location for the provision of the Services shall
be at 350 North Orleans, Chicago, Illinois 60654 (the “Original Service
Location”). Fiserv shall not relocate the Original Service Location at which the
Services are provided without the prior written consent of Northern Trust, which
cannot be unreasonably withheld. During the Initial Term, Fiserv shall establish
satellite sites for the provision of the Designated Lockbox Services according
to the schedule and subject to any other requirements set forth in Exhibit 6.1.
Northern Trust shall be permitted access to any locations used by Fiserv to
perform any of the Services (such locations being “Service Locations”) at all
times and subject to any reasonable notice, security and confidentiality
procedures in effect at such Service Location. Fiserv specifically covenants and
agrees that all such facilities will be maintained appropriately during normal
hours of operation (including second or third shifts) for tours by clients and
prospective clients of Northern Trust. Full access to each Service Location will
also be provided so that state and federal regulators to which Northern Trust,
Northern Trust’s clients and the Services are subject shall be allowed to
examine all aspects of applicable laws and regulations, including, without
limitation, Fiserv’s data and system security.

6.2 Facilities Security Procedures. Fiserv shall implement, maintain, and
enforce reasonable environmental and physical security standards and procedures
at each Service Location.

6.3 Data and Systems Security. (a) Fiserv shall (1) implement, maintain, and
enforce data and systems security in respect of Fiserv Systems; and (2) maintain
and enforce in respect of (a) any Northern Trust Systems that Fiserv is
responsible for as part of Designated Services; and (b) any Northern Trust Data,
in each case on-line security standards and procedures at least as rigorous as
those in effect at the Original Service Location as of the Effective Date.

(b) In the event Northern Trust Data is transmitted over an unsecured electronic
network, the information must be either (1) encrypted using a commercially
reasonable security technology that, at a minimum, is equivalent to 128-bit RC4
encryption technology (or its equivalent at the time) or (2) transmitted via a
secure session that utilizes a commercially reasonable security technology that
provides a level of security that, at a minimum, is equivalent to 128-bit RC4
encryption technology.

(c) Fiserv shall encrypt any Northern Trust Data on portable media, including
without limitation laptop computers, CD-ROMs, and thumb drives, in the event
that such media is used or sent out of any Fiserv Service Location. The
obligation set forth in the immediately preceding sentence applies to portable
media used by any Fiserv Agent. Fiserv shall also notify the Northern Trust
Relationship Manager promptly of any security breach or acquisition of Northern
Trust Data by an unauthorized person.

 

8



--------------------------------------------------------------------------------

(d) In addition to the requirements set forth in Section 17.2 of this Agreement,
Fiserv shall maintain the confidentiality of any nonpublic personal information
obtained from Northern Trust in connection with the provision of the Services
according to the standards established by 15 U.S.C. Section 6802 and any
regulations issued in accordance thereto, subject to any statutory and
regulatory exceptions. Fiserv shall also maintain appropriate measures designed
to meet the objectives of the guidelines establishing information security
standards as adopted by federal bank regulatory agencies, as well as any
standards established by the Securities and Exchange Commission. Fiserv
acknowledges that such standards currently require that reasonable measures be
implemented to (1) ensure the security and confidentiality of any Northern
Trust’s consumer customer information in Fiserv’s possession or control;
(2) protect against any anticipated threat or hazards to the security or
integrity of Northern Trust’s consumer customer information; (3) protect against
unauthorized access to or use of Northern Trust’s consumer customer information
that could result in substantial harm or inconvenience to any consumer customer
of Northern Trust; and (4) ensure the proper disposal of Northern Trust’s
consumer customer information.

ARTICLE 7.

SYSTEMS.

7.1 Fiserv Systems. Except as provided in Article 10, any systems and related
documentation and procedures and any modifications or enhancements to such
systems or related documentation or procedures designed, developed, owned,
acquired, or licensed by Fiserv or any of its affiliates (other than Northern
Trust and its affiliates) related to Services (“Fiserv Systems”) shall be the
exclusive property of Fiserv or its third party licensor or lessor, as the case
may be. Fiserv shall maintain the Fiserv Systems in good working order, to the
reasonable satisfaction of Northern Trust. Fiserv shall also maintain in good
working order the interfaces the Fiserv Systems have with any systems, software
or devices of Northern Trust. Fiserv will also cooperate with establishing and
maintaining any interfaces it might have with third parties in providing the
Services. Except as otherwise provided herein, Northern Trust shall have no
rights to or interests in Fiserv Systems.

7.2 Northern Trust Systems. Except as provided in Article 10, any systems and
related documentation or procedures and any modifications or enhancements to
such systems or related documentation or procedures designed, developed, owned,
acquired, or licensed by Northern Trust or any of its affiliates related to
Services (“Northern Trust Systems”; the Fiserv Systems and the Northern Trust
Systems being collectively, “Systems”) shall be the exclusive property of
Northern Trust or its third party licensor or lessor, as the case may be. Fiserv
shall have no rights to or interests in Northern Trust Systems. Fiserv shall
maintain in good working order and shall not injure or compromise in any
material way the portion of Northern Trust Systems that Fiserv uses or with
which Fiserv interfaces in order to provide Services.

 

9



--------------------------------------------------------------------------------

ARTICLE 8.

RELATIONSHIP TEAM.

8.1 Fiserv Relationship Manager. Fiserv shall appoint an individual who shall be
in charge of the performance of the Services (the “Fiserv Relationship
Manager”). The initial Fiserv Relationship Manager shall be Ted Wong. Fiserv may
change the Fiserv Relationship Manager at any time upon notice to Northern
Trust.

8.2 Northern Trust Relationship Manager. Northern Trust shall appoint an
individual who shall be in charge of working with the Fiserv Relationship
Manager in connection with the performance of the Services by Fiserv (the
“Northern Trust Relationship Manager”; the Fiserv Relationship Manager and
Northern Trust Relationship Manager being collectively, “Relationship
Managers”). The initial Northern Trust Relationship Manager shall be Karen
Beata. Northern Trust may change the Northern Trust Relationship Manager at any
time upon notice to Fiserv.

8.3 Problem Notification. In the event Fiserv becomes aware (either through
notification by Northern Trust or otherwise) of a Systems, Software, or Services
event, occurrence, error, defect, or malfunction that Fiserv reasonably believes
would materially affect any of the Services (each, a “Problem”), Fiserv shall
promptly notify the Northern Trust Relationship Manager of such Problem. Fiserv
shall treat such Problem as a priority and work diligently to avert any adverse
effect such Problem may have on the Services. If the Problem is not corrected
within 24 hours, Fiserv shall devote sufficient increased resources to either
correct the Problem or provide a work around acceptable to Northern Trust. If
the Problem has not been corrected within two days, Fiserv shall pay damages to
Northern Trust as determined by the Management Committee, with such damages to
be governed pursuant to the provisions of this Agreement. If more than one
Problem arises or occurs at one time, the Northern Trust Relationship Manager
shall determine and inform Fiserv promptly as to the order of priority in which
such Problems shall be addressed and resolved.

8.4 Conduct of Fiserv Employees and Agents. Fiserv’s employees, agents,
contractors, and subcontractors, including any temporary employees of Fiserv
involved in the provision of any of the Services (collectively, “Fiserv Agents”)
shall (1) in the event that Fiserv Agents are performing any of the Services at
a Northern Trust location, comply with reasonable Northern Trust requests,
rules, and regulations regarding personal and professional conduct (including
the wearing of a particular uniform or business attire, identification badge or
adhering to general security procedures) generally applicable to that Northern
Trust location; (2) adhere to applicable security procedures; (3) otherwise
conduct themselves in a businesslike and professional manner; and (4) upon
Northern Trust’s request at any time, be made reasonably available to Northern
Trust to assist in a Northern Trust RFP process relating to services
substantially similar to the Services.

8.5 Fiserv Employment Policies. Fiserv shall exercise due care and diligence in
the selection and training of Fiserv Agents and shall take reasonable steps to
assure that Services are provided only by persons who have not been convicted of
a criminal offense involving violence, dishonesty or any breach of trust. Fiserv
shall include language on its employment application or

 

10



--------------------------------------------------------------------------------

in its subcontracts requiring prospective Fiserv Agents to attest to not having
been so convicted. Each Fiserv Agent involved in providing Services shall be
bondable and covered by the insurance required under Section 26.18. Fiserv and
each Fiserv Agent will not discriminate against any of its employees or
applicants for employment because of age, race, color, religion, sex, national
origin, ancestry, disability, handicap, or veteran status or any other basis
prohibited by applicable federal, state or local law, and will comply with all
applicable requirements of the equal opportunity and affirmative action clauses
set forth in Executive Order 11246 and Executive Order 13201 (applicable to
subcontractors), as amended, in the regulations of the Department of Labor
implementing the Vietnam Era Veterans Readjustment Act of 1974, and in the
Rehabilitation Act of 1973, as amended, which, together with the implementing
rules and regulations prescribed by the U.S. Secretary of Labor, are
incorporated in this Agreement by reference.

ARTICLE 9.

MANAGEMENT AND CONTROL

9.1 Management Meetings. During the Term, at least quarterly meetings of the
Management Committee shall be held at a designated site or by conference call or
video conference, as may be agreed by the members of the Management Committee.

9.2 Management Committee. Northern Trust shall appoint three members of its
management staff, and Fiserv shall appoint three members of its management
staff, to serve on a management committee (the “Management Committee”). The
initial Northern Trust–appointed members of the Management Committee shall be
Arthur J. Fogel, Marianne G. Doan and Donald E. Berk. The initial
Fiserv–appointed members of the Management Committee shall be Stephen J. Ward,
Anna M. Quinlan, and Teri M. Carstensen. Each of Northern Trust and Fiserv may
change any of the members whom it appoints to the Management Committee at any
time upon notice to the other. The Management Committee shall be authorized and
responsible for (1) generally overseeing the performance of the Services,
including, without limitation, service level performance; (2) making
recommendations relating to the achievement of Northern Trust strategic and
tactical objectives in respect of the establishment, budgeting, and
implementation of Northern Trust’s priorities and plans for item processing or
lockbox processing and communications relating thereto; (3) monitoring and
resolving Disputes (including, without limitation, a determination of possible
liquidated damages); (4) identifying major enhancements each Contract Year and
determining which of those will be part of the Customization and Testing Hours
for the Contract Year; (5) monitoring provision of Customization and Testing
Hours and special projects according to the standards mutually agreed upon by
Fiserv and Northern Trust in writing; (6) coordinating and planning for the
provision of New Services or Changes; (7) monitoring and resolving concerns
identified by Northern Trust’s control unit or fraud unit; and (8) and generally
overseeing the relationship between Northern Trust and Fiserv.

9.3 Management Committee Direction. Each party shall abide by the directions and
plans of the Management Committee. The management process for the Management
Committee and the performance of the Services shall be as described in
Exhibit 9.3 hereto. Decisions of the Management Committee will be made by
consensus.

 

11



--------------------------------------------------------------------------------

ARTICLE 10.

SOFTWARE

10.1 Northern Trust Software.

(1) Northern Trust hereby grants Fiserv during the term hereof, a non-exclusive,
non-transferable license to (a) use to the extent required to perform the
Services and to the extent and on the terms as may be mutually agreed by the
parties, to perform services for other customers of Fiserv, (i) Northern Trust
proprietary software used prior to the Effective Date to perform the Designated
Services, including the Northern Trust proprietary software listed in
Exhibit 10; and (ii) to the extent agreed upon by the parties, any other
Northern Trust proprietary software acquired by Northern Trust after the
Effective Date for use related to Services (collectively, “Northern Trust
Proprietary Software”); (b) use to the extent required to perform the Services
and to the extent and on the terms as may be mutually agreed by the parties, to
perform services for other customers of Fiserv, (i) the software licensed or
leased by Northern Trust from a third party prior to the Effective Date and used
to perform Designated Services, including the licensed or leased software listed
in Exhibit 10; and (ii) to the extent agreed upon by the parties, any software
licensed or leased by Northern Trust from a third party after the Effective Date
for use related to Services (collectively, “Northern Trust Third Party
Software”); and (c) use any documentation related to Northern Trust Proprietary
Software or Northern Trust Third Party Software in Northern Trust’s possession
on or after the Effective Date to the extent required to perform the Services
and to the extent and on the terms as may be mutually agreed by the parties, to
perform services for other customers of Fiserv, (Northern Trust Proprietary
Software, Northern Trust Third Party Software, and such documentation being
collectively, the “Northern Trust Software”). Northern Trust Software shall be
the exclusive property of Northern Trust or its third-party licensor, as the
case may be, and Fiserv shall have no rights to or interests in Northern Trust
Software, except the license described in this Section 10.1. Nothing herein
shall in any way affect Northern Trust’s rights to the Northern Trust Software,
which except as specifically described herein, remains absolute. Upon the
expiration or termination of this Agreement, the rights granted to Fiserv in
this Section 10.1 shall immediately revert to Northern Trust.

(2) Fiserv may sublicense to Fiserv Agents (each such sublicenses must be
specifically approved by Northern Trust) the right to use Northern Trust
Software to the extent set forth in Section 10.1(1) and as may otherwise be
mutually agreed.

(3) Upon expiration or termination of this Agreement for any reason, Fiserv
shall provide Northern Trust with all extant copies in its possession of
Northern Trust Software, whether in written or electronic form or otherwise.

(4) Fiserv shall not reverse engineer or decompile Northern Trust Software.

10.2 Developed Software. Except as otherwise provided as part of a New Services
Schedule in accordance with Article 4, (1) any enhancements or modifications to
the Northern

 

12



--------------------------------------------------------------------------------

Trust Software (“Developed Software”) shall be and shall remain the exclusive
property of Northern Trust or the applicable third party licensor. Fiserv shall
provide Northern Trust with documentation and source code for all Developed
Software at the time the Developed Software goes into use. (2) In consideration
of the payments made by Northern Trust hereunder, Fiserv hereby assigns to
Northern Trust all right, title, and interest in the Developed Software and
agrees to execute such documents and take such actions as shall be reasonably
necessary to effect such assignments. (3) Northern Trust hereby grants to Fiserv
during the Term a non-exclusive, non-transferable license to use Developed
Software to the extent required to perform the Services and to the extent and on
the terms as may be mutually agreed by the parties, to perform services for
other customers of Fiserv. (4) Fiserv may sublicense to Fiserv Agents (each of
whom shall be specifically approved by Northern Trust) the right to use
Developed Software during the Term of this Agreement. (5) Upon expiration or
termination of this Agreement for any reason, Fiserv shall deliver to Northern
Trust all extant copies in its possession of Developed Software and any related
documentation, whether in written or electronic form or otherwise, unless any
such Developed Software shall be being used by Fiserv to provide services to
other customers of Fiserv, in which case upon payment of a fair market license
fee, the rights granted to Fiserv in this Section 10.2 shall continue until any
services agreements with such other customers using such Developed Software
shall expire or otherwise lapse.

10.3 Fiserv Software. (1) All software and related documentation (a) (i) owned
by Fiserv prior to the Effective Date or of which Fiserv acquires ownership
after the Effective Date, which is used to perform the Services; or
(ii) developed by Fiserv after the Effective Date that is not Developed Software
(collectively, “Fiserv Proprietary Software”); or (b) licensed or leased from a
third party by Fiserv prior to or after the Effective Date that is used to
perform the Services (“Fiserv Third Party Software”; the Fiserv Proprietary
Software and the Fiserv Third Party Software being collectively, the “Fiserv
Software”) shall be the exclusive property of Fiserv or its third-party
licensor, as the case may be, and Northern Trust shall have no rights to or
interests in Fiserv Software except as described in this Section 10.3 or
Section 3.6. (2) Fiserv shall use Fiserv Software to provide the Services at no
additional cost to Northern Trust other than as expressly provided in this
Agreement. (3) Northern Trust may sublicense to its employees, agents,
contractors and subcontractors (collectively, “Northern Trust Agents”) (each of
such sublicensees shall be specifically approved by Fiserv) the right to use the
Fiserv Software. Upon expiration or termination of this Agreement and upon
payment by Northern Trust to Fiserv of the then current licensing fee from time
to time, if any (so long as the licensing fee is no higher than the amount
charged to any other non-affiliated third party), Fiserv shall deliver to
Northern Trust a copy of, and hereby grants, or shall cause to be granted to
Northern Trust, a non-exclusive, non-transferable license to use and to
sublicense to a third party to use, the Fiserv Software. Upon the expiration or
termination of (i) this Agreement; and (ii) the license granted in the preceding
sentence, the rights granted to Northern Trust in this Section 10.3 shall
immediately revert to Fiserv. Northern Trust Software, Developed Software, and
Fiserv Software are collectively called “Software”.

 

13



--------------------------------------------------------------------------------

ARTICLE 11.

NORTHERN TRUST RETAINED RESPONSIBILITIES

Unless provided by Fiserv as a New Service, Northern Trust shall be responsible
for the services set forth in Exhibit 11 (“Northern Trust Retained
Responsibilities”). Northern Trust shall submit to Fiserv monthly invoices for
Northern Trust Retained Responsibilities provided in the prior month. Fiserv
shall (1) pay such invoiced amounts to Northern Trust or (2) credit such
invoiced amounts against the Designated Item Processing Fees or the Designated
Lockbox Fees, as applicable, for the immediately following month, in either case
no later than 15 days following Fiserv’s receipt of each monthly invoice.

ARTICLE 12.

REPORTS AND DATA.

12.1 Reports. Fiserv shall provide Northern Trust those reports described in
Exhibit 12.1 (collectively, “Reports”). Reports shall be prepared by Fiserv and
provided to Northern Trust according to the schedules set forth in Exhibit 12.1
and in substantially the same form as described in Exhibit 12.1 unless otherwise
mutually agreed.

12.2 Inspection of Reports. Northern Trust shall (1) inspect and review Reports;
and (2) provide Fiserv with a notice of any errors or inaccuracies in (a) daily
and weekly Reports within 30 days of receipt; and (b) in monthly or other
Reports within 45 days of receipt.

12.3 Northern Trust Data Ownership. All data and information, including checks,
remittance information, client data, client instructions, image data, microfilm
records and other instruments and items, submitted to Fiserv by Northern Trust
or its affiliates or their customers in connection with the Services (“Northern
Trust Data”) is and shall remain Northern Trust’s or its affiliates’ property or
property of their respective customers, as applicable. Northern Trust Data shall
not be (1) used by Fiserv and Fiserv Agents other than in connection with
providing the Services; (2) sold, assigned, licensed or leased to third parties
by Fiserv and Fiserv Agents; or (3) commercially exploited by or on Fiserv’s or
Fiserv Agents’ behalf.

12.4 Errors Correction. Fiserv shall promptly correct at its expense any errors
or inaccuracies in Northern Trust Data and Reports caused by Fiserv or Fiserv
Agents. At Northern Trust’s request and expense, Fiserv shall promptly correct
(a) any other errors or inaccuracies in Northern Trust Data and Reports; and
(b) any errors or inaccuracies identified by Northern Trust after the applicable
review period expiration described in Section 12.2. Northern Trust is
responsible for (i) Northern Trust Data accuracy and completeness other than
that caused by Fiserv or Fiserv Agents; and (ii) any errors or inaccuracies in
and with respect to data obtained from Fiserv or Fiserv Agents because of any
inaccurate or incomplete Northern Trust Data other than that caused by Fiserv or
Fiserv Agents. Fiserv is responsible for all of the completeness of the Reports
and any errors or inaccuracies in its data or Reports.

12.5 Return of Data. Except to the extent that Northern Trust’s request requires
personnel or other resources other than those allocated for the provision of the
Services in the

 

14



--------------------------------------------------------------------------------

ordinary course of business, in which case the time and material charges set
forth in Exhibits 14.1A and 14.1B shall apply, Fiserv shall on (1) Northern
Trust’s request at any time including, without limitation, during a Northern
Trust-initiated RFP process relating to services substantially similar to the
Services, and (2) upon Termination Assistance Services cessation, (a) promptly
return to Northern Trust, in the format and on the media mutually agreed and
within the timeframe reasonably requested by Northern Trust, all of Northern
Trust Data; and (b) erase or destroy all or part of Northern Trust Data in
Fiserv’s possession prior to Termination Assistance Services cessation after
successfully returning Northern Trust Data pursuant to this Section 12.5.
Archival tapes containing any Northern Trust Data shall be used solely for
back-up purposes. Fiserv shall be relieved of its obligations to provide
Services (except for any Termination Assistance Services to the extent such
Termination Assistance Services can be provided without such Northern Trust
Data) should Northern Trust require Fiserv to erase or destroy all Northern
Trust Data in its possession prior to cessation of all Termination Assistance
Services.

12.6 Data Retention. Fiserv and Northern Trust shall each make and maintain
tapes or other media containing copies of any Northern Trust Data then residing
on Systems (“Data”) in accordance with the Data Retention Schedule set forth in
Exhibit 12.6. On request, authorized Fiserv and Northern Trust personnel shall
be permitted access at any time to any facilities used to store Data during
normal business hours and subject to any reasonable security and confidentiality
procedures or other restrictions in effect at such facilities. Fiserv and
Northern Trust shall each maintain Data copies for at least the period specified
in Exhibit 12.6 from the date each such Data was made. Fiserv shall maintain its
Data copies at locations other than the Service Locations.

12.7 Records. Fiserv shall keep accurate books and records, consistent with its
customary accounting and business practices (sufficient to support the Reports),
which relate to the performance of the Services hereunder. Upon request from
Northern Trust, Fiserv shall provide to Northern Trust and its agents, attorneys
and accountants access during normal business hours to such books and records at
the offices of Fiserv and the Service Locations for the purpose of copying,
verifying and auditing such books and records.

ARTICLE 13.

CONTINUED PROVISION OF SERVICES.

13.1 Business Continuity Plan. Fiserv shall (1) maintain and, in the event of a
Disaster, implement business continuity procedures in respect of the Service
Locations as set forth in Exhibit 13.1 (collectively, the “Business Continuity
Plan”); (2) periodically update and test twice a year, with Northern Trust’s
participation, Business Continuity Plan operability; (3) provide Northern Trust
with a current Business Continuity Plan copy; (4) certify in writing to Northern
Trust the Business Continuity Plan is fully operational at least twice every
Contract Year; (5) implement the Business Continuity Plan upon the occurrence of
a disruption in the provision or receipt of Services (a “Disaster”); (6) consult
with Northern Trust regarding Services priority during pendency of a Disaster;
and (7) at least annually during the Term of this Agreement, gain Northern
Trust’s written approval to the Business Continuity Plan and provide

 

15



--------------------------------------------------------------------------------

Northern Trust with an overview of Northern Trust responsibilities under the
Business Continuity Plan. In the event of a Disaster and as part of the Business
Continuity Plan, Fiserv shall restore those services designated in the Business
Continuity Plan as critical services (“Critical Services”) in accordance with
the Business Continuity Plan. All services restored by Fiserv shall be restored
in accordance with the Business Continuity Plan. Fiserv may, upon approval of
Northern Trust, modify or change the Business Continuity Plan at any time;
provided, however, that such change or modification shall not adversely affect
Fiserv’s obligation to restore Services in accordance with this Section 13.1,
Article 4, and Section 13.2.

13.2 Force Majeure. Neither Northern Trust nor Fiserv shall be liable for a
failure or delay in the performance of its obligations pursuant to this
Agreement (including in the event of failure or delay in respect of providing
Services) (1) provided that such failure or delay (a) could not have been
prevented by reasonable precautions; and (b) cannot reasonably be circumvented
by the non-performing party through the use of alternate sources, work around
plans, or other means; and (2) if such failure or delay is caused, directly or
indirectly, by fire, flood, earthquake, elements of nature or acts of God, acts
of war, terrorism, riots, civil disorders, rebellions or revolutions in the
United States, strikes, lockouts or labor difficulties, or any other similar
causes, beyond the reasonable control of such party (each a “Force Majeure
Event”). Upon the occurrence of a Force Majeure Event, the non-performing party
shall be excused from any further performance of those of its obligations
pursuant to this Agreement to the extent affected by the Force Majeure Event for
as long as (i) such Force Majeure Event continues; and (ii) such party continues
to use commercially reasonable efforts to recommence performance. The party who
is failing or delayed in performance by a Force Majeure Event shall (x) promptly
notify the other party by telephone (to be promptly confirmed in writing) of the
occurrence of a Force Majeure Event; and (y) describe in reasonable detail the
circumstances causing the Force Majeure Event.

ARTICLE 14.

PAYMENTS TO FISERV

14.1 Designated Fees. In consideration of Fiserv providing Designated Services,
Northern Trust shall pay Fiserv (1) the fees based on unit prices and volume of
each item processing Service as set forth in Exhibit 14.1A (“Designated Item
Processing Fees”) and (2) the fees based on unit prices and volume of each
lockbox processing Service as set forth in Exhibit 14.1B (“Designated Lockbox
Fees;” Designated Item Processing Fees and Designated Lockbox Fees, subject to
Addendum A to Exhibits 14.1A and 14.1B and Addendum B to Exhibit 14.1A and
14.1B, being collectively, “Designated Fees”). The fee for Services in any month
Services are performed shall be the product of volume of items processed in that
month multiplied by the applicable unit price set forth in Exhibit 14.1A or
Exhibit 14.1B (as such unit prices may be amended from time to time pursuant to
this Agreement). No later than January 15, 2008, Northern Trust shall make a
deposit payment to Fiserv in the amount of $3,000,000 by direct deposit to an
account designated by Fiserv. Beginning in February 2008 and continuing for the
each of the 30 months thereafter, Northern Trust shall receive from Fiserv (1) a
credit for Designated Item Processing Fees in the amount of $50,000 and (2) a
credit for Designated Lockbox Fees in the amount of $50,000. Fiserv shall submit
to Northern Trust separate monthly invoices by the 15th day of each month for
each of the Designated Item Processing Services and

 

16



--------------------------------------------------------------------------------

the Designated Lockbox Services provided during the previous month. Northern
Trust shall pay the invoice provided to Northern Trust pursuant to this
Section 14.1 by direct deposit to an account designated by Fiserv within 15 days
of Northern Trust’s receipt of such invoice. In the event Northern Trust
disapproves of any amount, Northern Trust shall pay to Fiserv no later than the
15th day of the next month after Northern Trust’s receipt of such invoice any
undisputed amounts. Fiserv shall adjust the next invoice to reflect the changes
agreed on by Northern Trust and Fiserv. With respect to any mutually agreed upon
charge back fees listed on Exhibit 11, Northern Trust shall submit to Fiserv
monthly invoices by the 15th day of each month representing expenses and other
fees incurred by Northern Trust during the previous month relating to the
provision of the Services. Fiserv shall pay such invoiced amount to Northern
Trust within 15 days of Fiserv’s receipt of such invoice. In the event that the
Fees for a given Contract Year fall below the minimum amounts set forth in
Addendum B to Exhibits 14.1A and 14.1B, then Northern Trust shall pay Fiserv for
the relevant Contract Year the minimum amount set forth in Addendum B to
Exhibits 14.1A and 14.1B.

14.2 Fee Schedules During the Initial Term. The Designated Fee schedules as set
forth in Exhibits 14.1A and 14.1B shall remain fixed for the first Contract
Year. Thereafter, and subject to the second footnote at the end of Exhibit 3.2,
the Fees shall be adjusted no more often than once per Contract Year as follows.
First, such Fees shall be subject to adjustment only for such Contract Years
that occur after a preceding calendar year (or years, as the case may be) with
respect to which the increase in the Consumer Price Index for Urban Consumers,
published monthly by the U.S. Department of Labor, or any successor index, was
greater than 1%. Second, such Fees shall be adjusted only in accordance with the
following formula: the applicable annual increase in the CPI less 1% per annum,
multiplied by 77% (the “COLA Factor”; provided, however, that in the event that
(1) the COLA Factor falls below 5%, then the Fees shall be adjusted by the
actual COLA Factor; (2) the COLA Factor exceeds 5% but is less than 9%, then the
Fees shall be adjusted by 5%; or (3) the COLA Factor exceeds 9%, then Fees shall
be adjusted by the actual COLA Factor. Any such adjustment shall be for the
following period, until the next adjustment, if any.

14.3 Fee Schedules During Renewal Term. Prior to any Renewal Term, the parties
shall negotiate in good faith to adjust the Fee schedules which will apply to
the Renewal Term. If the parties cannot agree to these adjusted Fees prior to
the beginning of such Renewal Term, this Agreement will remain in effect, with
Fee schedules unchanged, for an additional Contract Year; and at the end of such
Contract Year, this Agreement will terminate without payment of any termination
fees or Termination Losses.

14.4 New Service Fees. In consideration of Fiserv providing any New Service or
Change, Northern Trust shall pay Fiserv fees in the manner mutually agreed in
accordance with Article 4 (“New Service Fees”; Designated Fees, actual postage
and reasonable out-of-pocket expenses relating to the Services (“Out-of-Pocket
Expenses”) and New Service Fees being collectively, “Fees”).

14.5 Most Favored Customer. In those geographic markets in which a Service
Location exists, Fiserv’s charges to Northern Trust for the Services shall be at
least as low as Fiserv’s lowest charges for similar services to any of Fiserv’s
other customers in such markets for (1) similar volumes and (2) similar scope of
service and (3) similar performance standards, in

 

17



--------------------------------------------------------------------------------

each case subject to appropriate adjustments to reflect any tradeoffs made
between profit sharing, base prices, subsidies and assumption of existing
operations. Upon request, Fiserv shall provide to Northern Trust a written
certificate, signed by an officer of Fiserv, certifying that this Section 14.5
has not been contradicted by any transaction entered into, including any renewal
or amendment of an existing agreement, by Fiserv since the later of (i) the
Effective Date or (ii) the date of the most recent certification provided by
Fiserv pursuant to this Section 14.5. If Fiserv is unable to provide such
certificate because of any such transaction entered into by Fiserv contradicting
this Section 14.5, Fiserv shall give Northern Trust an adjustment to the
financial and other terms of this Agreement, including, if appropriate, the
lowest total charges included in any such transaction. Such adjustment shall be
retroactively effective as of the date of the first transaction for which such
lower charges applied to another Fiserv customer. Any retroactive adjustments
shall be paid in the form of credits against future payments by Northern Trust
to Fiserv.

14.6 Detailed Invoices. On Northern Trust’s request, Fiserv shall provide
mutually agreeable invoices with varying degree of detail (e.g., per unit,
department, project). Fiserv shall only invoice Northern Trust for Services
provided to Northern Trust under this Agreement. Any amounts owed to Fiserv by a
Northern Trust affiliate shall be properly invoiced to that Northern Trust
affiliate and not Northern Trust.

14.7 Time of Payment. Any sum due Fiserv or Northern Trust pursuant to this
Agreement that is not being disputed in good faith by the other party and for
which time of payment is not otherwise specified shall be due and payable 15
days after receipt by either party of an invoice or demand for payment. If
either party does not make payment when due for items not in dispute, the other
party may assess a late fee of 1 1/2% (or such higher amount as may be permitted
under applicable law) per month on the outstanding balance.

14.8 Set-Off Rights. (1) With respect to any amount payable to Northern Trust or
its affiliates by Fiserv pursuant to this Agreement or otherwise, in the event
that earlier payment dates are not specified for such amounts, or Fiserv has not
paid such amounts when due, Fiserv shall credit such amounts against Fees in the
month for which such amounts owed to Northern Trust became payable by Fiserv or
as soon thereafter as such amounts are known. (2) With respect to any amount not
credited to Northern Trust pursuant to Section 14.8(1) that (a) was not
accounted for in an invoice; and (b) Northern Trust in good faith determines
should be reimbursed or is owed to Northern Trust, Northern Trust may, upon
notice to Fiserv, deduct the entire amount owed against Fees otherwise payable
to Fiserv under this Agreement until such time as the entire amount owed to
Northern Trust is paid.

14.9 Unused Credits. Any unused credits or charges against payments or credits
or charges owed to Northern Trust by Fiserv pursuant to this Agreement that were
not credited to Northern Trust pursuant to Section 14.8 or accounted for in an
invoice shall be paid to Northern Trust by Fiserv within 30 days of the
expiration or termination hereof for any reason.

 

18



--------------------------------------------------------------------------------

ARTICLE 15.

TAXES

(1) Northern Trust shall pay or reimburse and indemnify Fiserv, for any sales,
use or excise Taxes imposed on Fiserv in connection with Fiserv’s provision of
Services hereunder. (2) Northern Trust and Fiserv shall cooperate to segregate
Fees into the following separate payment streams: (a) those for taxable
Services; (b) those for nontaxable Services; (c) those for which a sales, use,
or similar Tax has already been paid by Fiserv; and (d) those for which Fiserv
functions merely as a Northern Trust paying agent in receiving goods, supplies,
or services (including leasing and licensing arrangements) that otherwise are
nontaxable or were previously subject to Tax. (3) Fiserv will take all
commercially reasonable steps to structure its provision of Services in a manner
reasonably acceptable to Northern Trust so that such Services are not taxable,
or subject to any taxing authority’s assertion that such Services are taxable.
(4) For purposes of this Article 15, “Taxes” shall mean all sales, use,
transfer, ad valorem, gross receipts or excise taxes and any other similar
taxes, fees, duties, or imposts, plus any interest and penalties imposed
thereon, and all expenses incurred by Fiserv related to payment or settlement of
or defense against any claim for such taxes; provided that Taxes shall
specifically exclude, without limitation, all franchise taxes and all taxes
imposed on or measured by the income of Fiserv or Fiserv Agents.

ARTICLE 16.

AUDITS AND REGULATORY EXAMINATIONS

16.1 Processing. On notice from Northern Trust, Fiserv shall provide such
internal auditors, external auditors, and inspectors as Northern Trust or any
federal or state governmental or regulatory authority to which Northern Trust,
Northern Trust’s clients or the provision of the Services is subject may
designate, with reasonable access to Service Locations to perform audits or
inspections of Fiserv’s processes and procedures (including Fiserv’s provision
of Services to Northern Trust). Fiserv shall provide such auditors and
inspectors any assistance that they may reasonably require. If any audit or
inspection by an auditor or inspector designated by Northern Trust or a federal
or state governmental or regulatory authority having jurisdiction over Northern
Trust, Northern Trust’s clients or Fiserv results in Fiserv being notified that
it is not in compliance with applicable laws, regulations, policies, or
interpretations thereof promulgated by governmental or any regulatory authority,
any generally accepted accounting principles, or other audit requirements
relating to any Services, Fiserv shall, within a reasonable period of time,
comply with such audit or federal or state governmental or regulatory authority.
In the event that either Northern Trust or Fiserv is audited and a regulatory
change is required, both parties shall engage in cooperative behavior in order
to implement such change. On an annual basis or as otherwise required upon
notice from Northern Trust, each Service Location shall complete such
questionnaires and other documentation as Northern Trust may request to enable
Northern Trust to determine Fiserv’s compliance with (1) the Federal Financial
Institutions Examination Council guidance on technology outsourcing and
(2) other similar requirements that may be imposed by a federal or state
regulatory authority having jurisdiction over Northern Trust or Northern Trust’s
clients.

 

19



--------------------------------------------------------------------------------

16.2 Regulatory Examinations. The performance of some or all Services is subject
to regulation and examination by state and federal regulatory authorities.
Fiserv shall submit to regulations and examinations by all state and federal
regulatory authorities having jurisdiction over Northern Trust and Northern
Trust’s clients. Notwithstanding Section 17.4 of this Agreement, Fiserv also
acknowledges and agrees that any and all contracts between Fiserv and Northern
Trust relating to some or all of the Services may be made available to such
state and federal regulatory authorities for review.

16.3 SAS-70 Type II Report. Fiserv shall furnish a SAS-70 Type II report to
Northern Trust annually no later than November 30th of each year that shall
cover a rolling 12 month period beginning October 1 through September 30. Fiserv
acknowledges that Northern Trust may provide a copy of such SAS-70 Type II
report to others who have a reasonable basis for requesting a copy. Fiserv shall
also furnish any such other report(s) as may be mutually agreed upon by the
parties hereto.

16.4 Anti-Money Laundering/Bank Secrecy Act Assistance. Upon the request of
Northern Trust, Fiserv shall take all commercially reasonable steps to cooperate
in good faith with Northern Trust in any investigations, reports (including,
without limitation, any suspicious activity reports), filings or other documents
or actions Northern Trust may take or complete to comply with federal anti-money
laundering and bank secrecy laws and regulations.

ARTICLE 17.

CONFIDENTIALITY

17.1 Definitions.

(1) Northern Trust Information. “Northern Trust Information” means:
(a) confidential plans, customer lists, information, research, development,
trade secrets, business affairs (including that of any Northern Trust customer,
supplier or affiliate) and other Northern Trust proprietary material; (b) any
information and data concerning the business and financial records of Northern
Trust’s customers and (c) Northern Trust’s proprietary computer programs,
including custom software modifications, software documentation and training
aids, and all data, code, techniques, algorithms, methods, logic, architecture,
and designs embodied or incorporated therein (whether or not any such
information is marked with a restrictive legend).

(2) Fiserv Information. “Fiserv Information” means: (a) confidential plans,
information, research, development, trade secrets, business affairs (including
that of any Fiserv customer, supplier, or affiliate), and other Fiserv
proprietary material; and (b) Fiserv’s proprietary computer programs, including
custom software modifications, software documentation and training aids, and all
data, code, techniques, algorithms, methods, logic, architecture, and designs
embodied or incorporated therein (whether or not any such information is marked
with a restrictive legend).

(3) Information. “Information” means Northern Trust Information and Fiserv
Information. No obligation of confidentiality under Section 17.2 applies to any
Information that the receiving party (“Recipient”) (a) already possesses without
obligation of confidentiality; (b)

 

20



--------------------------------------------------------------------------------

develops independently; or (c) rightfully receives without obligation of
confidentiality from a third party. No obligation of confidentiality applies to
any Information that is, or becomes, publicly available without breach of this
Agreement.

17.2 Obligations. Recipient agrees to hold as confidential all Information it
receives from the disclosing party (“Discloser”). Except as otherwise provided
in Article 10, all Information shall remain the property of Discloser or its
suppliers and licensors. Except as otherwise provided in Article 10, Information
will be returned to Discloser at the termination or expiration of this
Agreement. Recipient will use the same care and discretion to avoid disclosure
of Information as it uses with its own similar information that it does not wish
disclosed, but in no event less than a reasonable standard of care. However,
Northern Trust’s customer information shall be kept confidential at no less than
the standard provided by 205 ILCS 5/48.1. Recipient may disclose Information to
(a) employees and employees of affiliates who have a need to know; and (b) any
other person with Discloser’s prior written consent. For the avoidance of doubt,
Recipient shall use Information for the sole purpose of facilitating the
provision of Services under this Agreement and for no other purpose. Recipient
may disclose Information to the extent required by law, bank regulatory
authorities or the rules of any securities exchange. However, Recipient agrees
to give Discloser prompt notice so that it may seek a protective order. The
provisions of this Section 17.2 survive any termination or expiration of this
Agreement.

17.3 Systems. Each party’s Systems contain information and computer software
that are proprietary and confidential information of, its suppliers, and
licensors. Each party agrees not to attempt to circumvent the devices employed
by the other to prevent unauthorized access to a system, including, but not
limited to, alterations, decompiling, disassembling, modifications, and reverse
engineering thereof.

17.4 Confidentiality of this Agreement. Fiserv and Northern Trust agree to keep
confidential the prices, terms and conditions of this Agreement, without
disclosure to third parties (except upon the request of bank regulators and as
required by law or the rules of any securities exchange). Whenever required by
reason of legal or regulatory requirements, a party may disclose all or any part
of this Agreement following reasonable notice to the other party, and after
satisfying all reasonable means for masking, deleting, or otherwise protecting
all or portions of this Agreement. Notwithstanding the foregoing, each party may
disclose the existence of and general relationship established by this Agreement
but not the terms and conditions of this Agreement.

17.5 Injunctive Relief. Recipient recognizes that disclosure of Information in
respect of Discloser may give rise to irreparable injury to the other party and
acknowledges that remedies other than injunctive relief may not be adequate.
Accordingly, Discloser has the right to seek equitable and injunctive relief
without implementing dispute resolution procedures described in Article 23 to
prevent unauthorized possession, use, disclosure, or knowledge of any
Information, as well as such damages or other relief as is occasioned by such
unauthorized possession, use, disclosure, or knowledge.

17.6 Legal Action. Recipient shall not commence any legal action or proceeding
in respect of any unauthorized possession, use, disclosure or knowledge, or
attempt thereof, of Discloser’s Information by any person or entity, which
action or proceeding directly or indirectly identifies Discloser or its
Information, without Discloser’s prior written consent.

 

21



--------------------------------------------------------------------------------

17.7 Non-Solicitation of Employees. During the Term of this Agreement and for a
period of one year thereafter, neither Fiserv nor Northern Trust shall directly
or indirectly solicit for employment any persons who are division manager-level
employees or above of the other party or its affiliates or subsidiaries;
provided, however, that if any such employee has been dismissed by the other
party or its affiliate or subsidiary, Fiserv or Northern Trust may freely
solicit such person. The term “solicit for employment” shall not be deemed to
include general solicitations of employment, such as general advertisements, not
specifically directed towards employees of Fiserv or Northern Trust.

17.8 Non-Solicitation of Northern Trust Customers. During the Term of this
Agreement and for a period of one year thereafter, Fiserv shall not solicit the
item processing or lockbox processing business in a particular geographic market
of any person or entity for whom Northern Trust performed item processing or
lockbox processing services in such market at any time during the Term of this
Agreement or with whom Northern Trust has an ongoing client relationship
(without the permission of Northern Trust), except that Fiserv may solicit the
item processing or lockbox processing business of any person or entity for whom
Northern Trust stopped performing item processing or lockbox processing services
prior to two years before such solicitation and with whom Northern Trust does
not have an ongoing client relationship (without the permission of Northern
Trust).

ARTICLE 18.

REPRESENTATIONS AND WARRANTIES

18.1 By Northern Trust. Northern Trust represents and warrants that: (1) it is
an Illinois banking corporation; (2) it has all corporate power and authority to
execute and deliver this Agreement and perform its obligations hereunder;
(3) the execution, delivery and performance of this Agreement are duly
authorized by all necessary corporate action; (4) any approval, authorization or
consent of any government or regulatory agency, or notice or filing required to
be obtained or made by it in order for it to enter into and perform its
obligations under this Agreement shall be obtained or filed prior to the
Effective Date, or immediately upon notice that such approval, authorization,
consent, notice or filing is required; (5) it shall comply with all applicable
Federal, state and local laws and regulations, and shall obtain all applicable
permits and licenses, in connection with its obligations under this Agreement;
(6) as of the Effective Date, it has not disclosed any Fiserv Information which
did not previously belong to Northern Trust; (7) Designated Services shall not,
and Northern Trust Proprietary Software does not, infringe any third party
proprietary rights; (8) no outstanding litigation, arbitration or other dispute
to which Northern Trust is a party exists that, if decided unfavorably to
Northern Trust, would have a material adverse effect on Northern Trust’s ability
to fulfill its obligations under this Agreement; (9) it shall not incorporate
into any Northern Trust Software or Developed Software any (a) automatic
shut-off devices or “time bombs”; or (b) computer viruses or coding intended to
corrupt, delete or otherwise render Fiserv Systems inaccessible; and (10) to the
knowledge of Northern Trust, no circumstances of non-compliance by Northern
Trust with any external audit or regulatory authority exist as of the Effective
Date which would affect the performance of its obligations under this Agreement.

 

22



--------------------------------------------------------------------------------

18.2 By Fiserv. Fiserv represents and warrants that: (1) it is a Wisconsin
corporation, duly organized, validly existing and in good standing under the
laws of the State of Wisconsin; (2) it has all requisite power and authority to
execute, deliver and perform its obligations hereunder; (3) the execution,
delivery and performance of this Agreement are duly authorized; (4) it shall
comply with all applicable Federal, state and local laws and regulations, and
shall obtain all applicable permits and licenses, in connection with its
obligations under this Agreement; (5) as of the Effective Date it has not
disclosed any Northern Trust Information; (6) New Services, Fiserv Systems and
Developed Software shall not, and Fiserv Software does not and shall not,
infringe any third party proprietary rights; (7) it shall not incorporate into
any Developed Software any (a) automatic shut-off devices or “time bombs”; or
(b) computer viruses or coding intended to corrupt, delete or otherwise render
inaccessible Northern Trust Data or Northern Trust Systems; (8) Services shall
conform in all material respects to the descriptions set forth in Exhibits 3.1A
or 3.1B, as may be amended from time to time; (9) any approval, authorization or
consent of any government or regulatory agency, or notice or filing required to
be obtained or made by it in order for it to enter into and perform its
obligations under this Agreement shall be obtained prior to the Effective Date,
or immediately upon notice that such approval, authorization, consent, filing or
notice is required; (10) to the knowledge of Fiserv, no circumstances of
material non-compliance by Fiserv with any external audit or regulatory
authority exists as of the Effective Date; and (11) no outstanding litigation,
arbitration or other dispute to which Fiserv is a party that, if decided
unfavorably to Fiserv, would have a material adverse effect on Fiserv’s ability
to fulfill is obligations under this Agreement.

ARTICLE 19.

TERMINATION

19.1 Termination for Convenience. Northern Trust may in its sole discretion
terminate this Agreement, in whole or in part, effective as of any time upon at
least one year’s notice to Fiserv (a “Termination for Convenience”).

19.2 Termination for Cause. (1) If either party (a) fails to perform any of its
material obligations under this Agreement, or (b) breaches any of its material
representations or warranties under this Agreement and any such failure or
breach is not cured within 30 days after notice is given to the breaching party
specifying the nature of the breach (unless the defaulting party demonstrates to
the satisfaction of the other party, acting reasonably, that it is proceeding
with all due diligence to cure or cause to be cured such breach), the
non-breaching party may, upon further notice given within 6 months after the end
of the 30 day period to the breaching party terminate this Agreement, in whole
or in part, as of the date specified in such notice of termination. (2) If
(a) either party repeatedly fails to perform any of its obligations or
repeatedly breaches any of its representations or warranties under this
Agreement, and (b) such repeated failures or breaches taken together are
material in the aggregate as of the date of the most recent such failure or
breach even though cured, then (c) the non-breaching party may, upon notice
given within 6 months after the most recent failure or breach, terminate this
Agreement, in whole or in part, as of the date specified in such notice of
termination. (3) In the

 

23



--------------------------------------------------------------------------------

event of a termination pursuant to Section 19.2(2), Northern Trust or Fiserv, as
the case may be, may only terminate (i) those parts of the Agreement that relate
to such failures or breaches; and (ii) such other parts of the Agreement that
would be affected adversely or would become less effective or more costly,
whether taken alone or together with the terminated portions, and, therefore,
would be rendered ineffective or unpracticable as a result of terminating only
those parts of the Agreement that relate to such failures or breaches.

19.3 Return of Assets Upon Termination For Cause. If this Agreement is
terminated for cause by Northern Trust under Section 19.2 hereof, then Northern
Trust, at its option exercised in writing at the time of such for cause
termination, may elect to have Fiserv transfer to Northern Trust all assets,
properties and rights directly used in the provision of the Services (the
“Returned Assets”). All Returned Assets will be transferred from Fiserv to
Northern Trust at a price equal to the then current aggregate book value of the
Returned Assets. The transfer of the Returned Assets to Northern Trust shall not
foreclose Northern Trust from seeking any other remedies available to it for
breach of this Agreement or otherwise with respect to the subject transaction.
The parties shall cooperate with each other in good faith in case of a transfer
of the Returned Assets using reasonable efforts to transfer the Returned Assets
to Northern Trust as expeditiously and smoothly as possible.

ARTICLE 20.

TERMINATION FEES.

20.1 Termination for Convenience in Whole. In the event of a termination of this
Agreement in whole pursuant to Section 19.1, Northern Trust shall pay to Fiserv
(1) a termination fee in an amount equal to applicable fees set forth in Exhibit
20.1 for Termination for Convenience; and (2) Termination Losses.

20.2 Termination for Convenience in Part. In the event Northern terminates this
Agreement in part pursuant to Section 19.1, Northern Trust shall pay to Fiserv
(1) a termination fee in an amount equal to applicable fees set forth in Exhibit
20.1 multiplied by a percentage equal to the percentage by which Designated Fees
will be reduced as a result of such partial termination and (2) partial
Termination Losses applicable thereto.

20.3 No Additional Fees. In the event of a termination of this Agreement (except
pursuant to Section 19.2 as a result of a breach by Northern Trust), Northern
Trust shall not pay to Fiserv any fees or charges other than the applicable
termination fees set forth in Section 20.1, Section 20.2 or Article 21. In the
event of a termination pursuant to Section 19.1 or Section 19.2 as a result of a
breach by Northern Trust, Northern Trust shall be responsible for Termination
Losses. In the event of a termination other than pursuant to Section 19.1 or
Section 19.2 as a result of a breach by Northern Trust, Fiserv shall be
responsible for Termination Losses. “Termination Losses” shall mean any
reasonable out-of-pocket costs directly incurred in connection with closing down
Service Locations as a result of such termination, including the unamortized
portion of any equipment and start-up costs incurred by Fiserv, severance with
respect to Fiserv Agents employed as of the date of notice of such termination,
lease buy-outs contained in contracts in effect as of the date of notice of such
termination for equipment, and documented losses directly incurred on leases or
sublets in effect as of the date of notice of such

 

24



--------------------------------------------------------------------------------

termination or required to be renewed or entered into to provide services
through the date of termination; provided, however, (i) Fiserv uses its
commercially reasonable efforts to mitigate, and permits Northern Trust to
mitigate, any Termination Losses payable by Northern Trust pursuant to this
Article 20; (ii) Fiserv appoints Northern Trust as its agent under any contracts
pursuant to which Termination Losses are incurred under this Article 20 to
mitigate any such Termination Losses; (iii) leases entered into after the
Effective Date for any affected Service Location include customary sublet
provisions; and (iv) prior to incurring any such losses, the parties execute a
written termination plan that seeks to organize the process of termination and,
to the extent possible, minimize the losses resulting from such termination.

ARTICLE 21.

TERMINATION ASSISTANCE

On notice from Northern Trust to Fiserv that an expiration or termination of
this Agreement will occur, Fiserv shall (1) on request by Northern Trust,
cooperate in good faith with Northern Trust in effecting the orderly transfer of
Services to Northern Trust or a third party (it being understood that such
cooperation shall include, but not be limited to, making available to Northern
Trust Northern Trust Data as well as Fiserv Agents involved in the provision of
Services to facilitate the transition of Services); (2) continue to perform
those Designated Services until the effective date of expiration or termination
of this Agreement (“Conclusion Date”); (3) continue to perform those Designated
Services requested by Northern Trust after the Conclusion Date; and (4) perform
such New Services as may be requested by Northern Trust pursuant to Article 4
(collectively, the “Termination Assistance Services”). As specified and
requested by Northern Trust on notice to Fiserv, in the event of expiration or
termination of this Agreement, subject to price adjustments based on reductions
in volumes, but adjusted equitably for fixed expenses that are not
volume-sensitive, Fiserv shall continue to provide Services, and Northern Trust
shall pay applicable Fees for provision of Termination Assistance Services
(a) for up to one year after the Conclusion Date (the “Termination Assistance
Period”) at the rates set forth in Exhibit 14.1; and (b) for up to one year from
the Termination Assistance Period expiration at 150 percent of rates set forth
in Exhibit 14.1. In the event that Fiserv continues to provide Services to
Northern Trust after the Conclusion Date, the respective licenses of Software by
Fiserv and Northern Trust in Article 10 shall continue in accordance with the
terms of Article 10 for so long as Fiserv continues to provide such Services to
Northern Trust.

ARTICLE 22.

EXIT PLAN

Upon the expiration or termination of this Agreement:

(1) Fiserv shall provide Termination Assistance Services in accordance with
Article 21;

 

25



--------------------------------------------------------------------------------

(2) each party shall have the rights specified in Article 10 in respect of
Software;

(3) on Northern Trust’s request with respect to any contracts applicable solely
to services being provided to Northern Trust for maintenance, disaster recovery
services, and other necessary third party services (other than subcontractor
services) being used by Fiserv to perform Services as of the expiration or
termination, Fiserv shall transfer or assign such agreements to Northern Trust
or its designee, on terms and conditions acceptable to both parties; and

(4) Fiserv and Northern Trust shall cooperate in good faith to ensure that
Fiserv continues to have access to mail delivered to the 60675 postal box being
rented by Northern Trust to enable Fiserv to continue to perform services
substantially similar to the Services to Fiserv’s other clients. Such continued
access to such mail shall be on terms to be mutually agreed by the parties at
the time of such expiration or termination.

ARTICLE 23.

DISPUTE RESOLUTION.

23.1 Dispute Managers. All disputes relating to the performance of Services or
otherwise relating to this Agreement (a “Dispute”) shall initially be referred
to the Relationship Managers. If the Relationship Managers are unable to resolve
a Dispute within 4 business days after referral to them, the parties shall
submit such Dispute to the Management Committee.

23.2 Management Committee. The Management Committee shall meet at least
quarterly (or at such other time as either party may designate in a notice to
the other party) in person, by conference call, or video conference for the
purpose of resolving Disputes that have been submitted to them under this
Agreement. The Management Committee shall consider Disputes in the order such
Disputes are submitted to it. In the event the Management Committee is unable to
resolve a Dispute within 5 business days of the meeting date during which such
Dispute was considered, the Management Committee shall notify senior management
of each party of such Dispute pursuant to Section 23.3.

23.3 Management Oversight. Either party may, upon notice and within 15 days of
receipt of a notice from the Management Committee of an unresolved Dispute
pursuant to Section 23.2, elect to utilize a non-binding resolution procedure
whereby each presents its case at a hearing (“Hearing”) before a panel
consisting of 2 senior executives of each party and, if such executives can
agree upon such an individual, a mutually acceptable neutral advisor. If either
party elects to use the procedure set forth in this Section 23.3, the other
party shall participate. The Hearing will occur no more than ten days after a
party serves notice to use the procedure set forth in this Section 23.3. Each
party may be represented at the Hearing by lawyers. If the matter cannot be
resolved at such Hearing by such senior executives, the neutral advisor, if one
has been agreed upon, may be asked by either party to assist such senior
executives in evaluating the strengths and weaknesses of each party’s position
on the Dispute’s merits. Within thirty (30) days after the Hearing, such senior
executives shall meet and try again to resolve the Dispute. If the Dispute
cannot be resolved at such meeting, such senior executives shall inform their

 

26



--------------------------------------------------------------------------------

respective senior management and each party may, but shall not be obligated to,
submit to binding arbitration regarding the Dispute as provided for in
Section 23.4. The proceedings occurring pursuant to this Section 23.3 will be
without prejudice to either party’s legal position with respect to the Dispute.
Except as set forth in Section 23.4, no arbitration or litigation may commence
concerning the Dispute until 10 business days have elapsed from the last day of
the Hearing. The parties shall each bear their respective costs incurred in
connection with the procedure set forth in this Section 23.3, except that they
shall share equally the fees and expenses of the neutral advisor, if any, and
the Hearing facility cost.

23.4 Arbitration. If a Dispute is not resolved pursuant to Section 23.3, the
parties may agree, but shall not be obligated, within 60 business days after the
completion of the procedures set forth in Section 23.1, Section 23.2, and
Section 23.3, as appropriate, upon notice, to submit the Dispute to formal
binding arbitration in accordance with this Section 23.4. If a party commences
litigation regarding such Dispute, no arbitration may be commenced by the other
party regarding such Dispute. If the parties agree to formal binding
arbitration, the following procedures shall apply:

(1) The arbitration shall be held in Chicago, Illinois before a panel of 3
arbitrators. Either Northern Trust or Fiserv may, by notice to the other party,
request arbitration by serving on the other party a statement of dispute,
controversy, or claim and the facts relating or giving rise thereto, in
reasonable detail, and the name of the arbitrator selected by it.

(2) Within 30 days after receipt of such notice pursuant to clause (1), the
other party shall (a) deny the request for arbitration, or (b) name its
arbitrator. The two arbitrators named by the parties shall, within 10 days after
the date of such notice, select the third arbitrator.

(3) The arbitration shall be governed by the Commercial Arbitration Rules of the
American Arbitration Association, as may be amended from time to time, except as
expressly provided in this Section 23.4; provided, however, that the arbitration
shall be administered by any organization agreed upon by the parties. The
arbitrators may not amend or disregard any provision of this Section 23.4.

(4) The arbitrators shall allow such discovery regarding a Dispute as is
appropriate for the purposes of arbitration in accomplishing fair, speedy, and
cost-effective resolution of disputes. The arbitrators shall reference the rules
of evidence of the Federal Rules of Evidence then in effect in setting the scope
and direction of such discovery. In resolving a Dispute, the arbitrators shall
not be required to make findings of fact or render opinions of law.

(5) The decision of and award rendered by the arbitrators shall be final and
binding on the parties. Judgment on the award may be entered and enforced by any
court of competent jurisdiction. The arbitrators shall have no authority to
award damages in excess of or in contravention of Article 25.

 

27



--------------------------------------------------------------------------------

Except (a) for an action to seek injunctive relief to prevent a stay or breach
of Article 10, Article 17, or Section 23.6; or (b) any action necessary to
enforce the arbitrators’ award, if submitted to arbitration, the provisions of
this Section 23.4 are a complete defense to any suit, action, or other
proceeding instituted in any court or before any administrative tribunal with
respect to any Dispute.

23.5 Critical Disputes. In the event either party determines in good faith that
the resolution of a Dispute is critical to its business, such party may at any
time proceed directly to the stage described in Section 23.3 prior to the
commencement of an arbitration or litigation in respect of such Dispute.

23.6 Continuity of Services. Northern Trust and Fiserv each acknowledges that
the provision of Services is critical to their respective business and
operations. Accordingly, in the event of a Dispute pursuant to which Northern
Trust believes in good faith it is entitled to withhold payment and during the
pendency of an arbitration pursuant to Section 23.4 or litigation, Fiserv shall
continue to provide Services, and Northern Trust shall continue to pay any
undisputed amounts to Fiserv, in accordance with Section 14.1.

ARTICLE 24.

INDEMNIFICATION

24.1 By Northern Trust. Northern Trust shall indemnify, defend and hold harmless
each of Fiserv, the Fiserv Agents, and their respective affiliates, officers,
employees and directors from and against any claims, losses, liabilities, and
damages (including taxes and related penalties) and all related costs and
expenses, including, reasonable attorneys’ fees and expenses and costs of
litigation, settlement, judgment, appeal, interest, and penalties as relates to
either party (“Losses”) arising out of or relating to (1) any claim by a third
party that Northern Trust Proprietary Software, Developed Software developed by
Northern Trust or Northern Trust Agents or Northern Trust Systems infringe on
any third party’s proprietary rights (except as may have been caused by a
modification by Fiserv or Fiserv Agents); (2) any claim by a third party in
respect of services or systems provided by Northern Trust to such third party;
(3) any claim based on the personal injury (including death) or damage to
property received or sustained (a) by reason of any act or omission, whether
negligent or otherwise, to the extent caused by Northern Trust or Northern Trust
Agents; and (b) at any Northern Trust locations, including premises owned or
leased by Northern Trust, or other Northern Trust property to the extent not
licensed or sublet to Fiserv or otherwise used by Fiserv; (4) except as may
arise pursuant to Section 24.2(1), any claim against Fiserv by a third party
arising out of Northern Trust’s or Northern Trust’s Agents’ use of any Northern
Trust Third Party Software; (5) any costs incurred by Fiserv resulting from a
breach of a Northern Trust representation or warranty in this Agreement;
(6) fees and expenses incurred in enforcement of this indemnity by Fiserv and
(7) any claim against Fiserv by a third party arising out of Fiserv’s creation
of a Substitute Check (as that term is defined in the Check Clearing for the
21st Century Act, known as Check 21) at Northern Trust’s request, unless such
claim, liability, loss or damage arises out of Fiserv’s negligence or willful
misconduct or out of Fiserv’s Agents’ negligence or willful misconduct. Northern
Trust acknowledges and agrees that it is the Reconverting Bank and may be the
Truncating Bank (as defined in Check 21) and is responsible for all warranties
and indemnifications of a Reconverting

 

28



--------------------------------------------------------------------------------

Bank as set forth in Check 21. Fiserv shall have no obligation to verify the
accuracy of information provided to Fiserv by Northern Trust to create
Substitute Checks. Fiserv shall have an obligation to screen the Substitute
Checks for compliance with the X9.37 file standard, or the applicable ANSI
standard in effect from time to time, and for creating Substitute Checks in
compliance with the information provided by Northern Trust to Fiserv for
conversion to Substitute Checks.

24.2 By Fiserv. Fiserv shall indemnify, defend and hold harmless, each of
Northern Trust, the Northern Trust Agents, and their respective affiliates,
officers, employees and directors from and against any Losses arising out of or
relating to (1) any claim by a third party that Services, Developed Software
developed by Fiserv or Fiserv Agents, Fiserv Software, or Systems infringe on
any third party’s proprietary rights (except as may have been caused by
modification by Northern Trust or Northern Trust Agents); (2) any claim by a
third party in respect of services or systems provided by Fiserv or Fiserv
Agents to such third party (including customers of Northern Trust); (3) any
claim based on the personal injury (including death) or damage to property
received or sustained (a) by reason of any act or omission, whether negligent or
otherwise, to the extent caused by Fiserv or Fiserv Agents; and (b) at any
Fiserv locations including premises owned, leased, licensed, subleased, or
sublicensed by Fiserv, or other Fiserv property; (4) except as may arise
pursuant to Section 24.1(1), any claim by a third party arising out of the use
by Northern Trust, Northern Trust Agents, Northern Trust affiliates, Fiserv, or
Fiserv Agents of any Fiserv Third Party Software (except as may be caused by
Northern Trust’s or Northern Trust Agents’ use of Fiserv Third Party Software in
violation of Fiserv Third Party Software licenses); (5) any costs incurred by
Northern Trust resulting from a Fiserv breach of a representation or warranty in
this Agreement; and (6) any fees and expenses incurred in enforcement of this
indemnity by Northern Trust.

24.3 Indemnification Procedures. If any third party makes a claim covered by
Section 24.1 or Section 24.2 against any indemnitee (an “Indemnitee”) with
respect to which such Indemnitee intends to seek indemnification under
Section 24.1 or Section 24.2, such Indemnitee shall give notice of such claim to
the indemnifying party (under Section 24.1 or Section 24.2) (the “Indemnifying
Party”) including a brief description of the amount and basis therefor, if
known; provided, that the failure to give such notice shall not relieve the
Indemnifying Party of its obligations under this Article 22 except to the extent
that it has been actually prejudiced thereby. Upon giving the notice, the
Indemnifying Party shall be obligated to defend such Indemnitee against such
claim, and shall be entitled to assume control of claim defense with counsel
chosen by the Indemnifying Party. The Indemnitee shall cooperate fully with, and
assist, the Indemnifying Party in its defense against such claim. The
Indemnifying Party shall keep the Indemnitee fully apprised at all times as to
status of the defense. Notwithstanding the foregoing, the Indemnitee shall have
the right to employ its own separate counsel in any such action, but the fees
and expenses of such counsel shall be at such Indemnitee’s expense; provided,
however, (1) if the parties agree that it is advantageous to the defense for the
Indemnitee to employ its own counsel; or (2) in the reasonable judgment of the
Indemnitee, based upon an opinion of counsel that shall be provided to the
Indemnifying Party, a conflict of interest exists with respect to such claim,
then reasonable fees and expenses of the Indemnitee’s counsel shall be at the
Indemnifying Party’s expense as the Indemnitee accrues such fees and expenses,
provided that the Indemnifying Party approves such counsel. Neither the
Indemnifying Party nor the Indemnitee shall be liable for or bound by any
settlement of any action or claim effected without its consent.

 

29



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Indemnitee shall retain, assume, or resume
sole control over every aspect of defense that it believes is not the subject of
the indemnification provided for in Section 24.1 or Section 24.2.

Until both (1) the Indemnitee receives notice from the Indemnifying Party that
it will defend; and (2) the Indemnifying Party assumes such defense, the
Indemnitee may, at any time from the date notice of claim is given to the
Indemnifying Party by the Indemnitee, resist or otherwise defend the claim or,
after consultation with and consent of the Indemnifying Party, settle or
otherwise compromise or pay the claim. The Indemnifying Party shall pay all
Indemnitee costs and Losses related to that defense and any such settlement,
compromise, or payment. The Indemnitee shall keep the Indemnifying Party fully
apprised at all times as to status of the defense.

Following indemnification as provided in Section 24.1 or Section 24.2, the
Indemnifying Party shall be subrogated to all rights, subject to Section 24.4,
of the Indemnitee with respect to the matters for which indemnification has been
made.

24.4 Contribution. Notwithstanding anything to the contrary contained in this
Agreement, Northern Trust and Fiserv shall contribute to amounts paid or payable
as a result of any Losses referred to in Section 24.1(2) or Section 24.2(2) in
such proportion as is appropriate to reflect the relative fault of Northern
Trust, on the one hand, and Fiserv, on the other hand, in connection with
actions or omissions that resulted in such Losses, as well as any other relevant
equitable considerations. Northern Trust and Fiserv agree that it would not be
just and equitable if contributions pursuant to this Section 24.4 were to be
determined by any method of allocation that does not take account of the
equitable considerations referred to in the first sentence of this Section 24.4.

24.5 18-Month Limitation on Certain Claims. Notwithstanding anything else
contained herein, any claim for indemnification hereunder relating to
representations or warranties must be made within 18 months of the date hereof.

ARTICLE 25.

DAMAGES AND LIMITATION OF LIABILITY.

25.1 Direct Damages. Northern Trust and Fiserv each shall be liable to the other
party for any direct damages relating to its performance or breach of any of its
obligations, representations or warranties under this Agreement; provided,
however, that the liability of each party relating to all claims for damages
pursuant to this Section 25.1 arising in a particular Contract Year shall not
exceed $6,000,000 (“Yearly Damage Cap”).

(1) The following shall be considered, without limitation, Northern Trust direct
damages, and Fiserv shall not assert that they are indirect, incidental,
special, or consequential damages or lost profits or otherwise not recoverable
pursuant to Section 25.2 to the extent they result from Fiserv’s failure to
provide Services in accordance with this Agreement:

(a) costs of recreating or restoring any Northern Trust Data or information lost
or damaged;

 

30



--------------------------------------------------------------------------------

(b) costs of implementing a work around in respect of a failure to provide all
or a portion of Services;

(c) costs of replacing lost or damaged Northern Trust Systems, Northern Trust
Software, Developed Software, and materials;

(d) costs incurred by Northern Trust to procure Services from an alternate
source, to the extent that such costs exceed the amount that would have been
owed or paid, as may be applicable, by Northern Trust to Fiserv for such
services;

(e) fines or penalties imposed on Northern Trust by any government or regulatory
agency as a result of such failure to the extent that such fine or penalty is
not a result of Services performed in a manner (i) required by Northern Trust;
or (ii) consistent with the procedures and practices in place as of the
Effective Date;

(f) costs of remedying processing errors and processing delays, including costs
of reconstructing lost, damaged, or destroyed cash letters and other items;

(g) liability to bank customers or other financial institutions under the
Uniform Commercial Code, the Electronic Funds Transfer Act, Northern Trust’s
Terms for Deposit Accounts and Banking Services or Terms for Lockbox Services,
or under any other regulation or statute for any processing or other errors in
providing the Services, including liability for the loss of use of any funds
incurred by reason of any error or omission calculated at the applicable Federal
Funds rate at the time of such error or omission;

(h) payments to customers of Northern Trust as a result of the failure of Fiserv
to perform the Services; and

(i) straight time, overtime, or related expenses incurred by Northern Trust,
including wages and salaries of additional employees, travel expenses, overtime
expenses, telecommunication charges, and similar charges, due to Fiserv’s
failure to provide all or a portion of Services or incurred in connection with
(a) through (h) above.

(2) The following shall be considered, without limitation, Fiserv direct
damages, and Northern Trust shall not assert that they are indirect, incidental,
special or consequential damages or lost profits or otherwise not recoverable
pursuant to Section 25.2 to the extent that they result from Northern Trust’s
failure to provide Northern Trust Retained Responsibilities in accordance with
this Agreement:

(a) costs of recreating or restoring any Fiserv data or information lost or
damaged;

 

31



--------------------------------------------------------------------------------

(b) costs of implementing a work-around in respect of a failure to provide all
or a portion of Northern Trust Retained Responsibilities;

(c) costs of replacing lost or damaged Fiserv equipment, Fiserv Systems, Fiserv
Software, Developed Software and materials;

(d) costs and expenses incurred by Fiserv to procure from an alternate source
the services provided by Northern Trust as part of Northern Trust Retained
Responsibilities; and

(e) costs of remedying processing errors and processing delays, including costs
of reconstructing lost, damaged or destroyed documents and other items.

(3) If, at any time, either Northern Trust or Fiserv has received damages from
the other party pursuant to this Section 25.1, and recovers funds, payments, and
costs from a third party relating to damages for which the other party is
liable, the amounts so recovered (less the costs of recovery and amounts paid to
the other party) shall be remitted to the other party. A party liable pursuant
to this Section 25.1 shall seek recovery in respect of any insured liability
from its insurance carrier to the greatest extent pursuant to this Agreement and
as promptly as possible. The proceeds of such insurance shall be used to
reimburse the other party for any damages sustained by the other party in excess
of those reimbursed pursuant to the first paragraph of Section 25.1. When
insurance proceeds are received, the party who has sustained damages shall be
paid in addition to any amount previously paid with respect to such damages no
more than the amount of insurance proceeds paid covering such damages.

(4) For purposes of Section 25.1(1) and Section 25.1(2), actions taken during a
given month or on or prior to a particular date shall mean actions taken with
respect to transactions processed or Services rendered by Fiserv or Northern
Trust during such month or on or prior to such date, as the case may be,
regardless of when resolved or written off. Actions shall include any acts or
omissions of Fiserv or Fiserv Agents or Northern Trust or Northern Trust Agents
in performing Services.

25.2 Consequential Damages. Neither Fiserv nor Northern Trust shall be liable
for any indirect, incidental, special or consequential damages of the other
party relating to either party’s performance under this Agreement; provided,
that Fiserv shall be liable for any indirect, incidental, special or
consequential damages of Northern Trust’s and its affiliates’ customers that are
direct damages of Northern Trust or its affiliates.

25.3 Exclusions. The limitations or exculpations of liability set forth in
Sections 25.1 and 25.2 are not applicable to (1) the failure of either party to
make payments; (2) a breach of Article 17; or (3) liability resulting from a
party’s bad faith, gross negligence, or willful misconduct.

25.4 Acknowledgment. Northern Trust and Fiserv each acknowledge that the
limitations and exclusions contained in this Article 25 are the subject of
active and complete negotiation between the parties and represent the parties’
agreement based upon the level of risk to Northern Trust and Fiserv associated
with their respective obligations under the Agreement.

 

32



--------------------------------------------------------------------------------

ARTICLE 26.

MISCELLANEOUS.

26.1 Assignment and Subcontractors. Fiserv shall not, without Northern Trust’s
prior written consent, assign any of its rights or obligations under this
Agreement or any amounts payable pursuant to this Agreement. Any such
subcontractors shall be required to comply with all applicable terms and
conditions. Fiserv may subcontract any Services to be performed hereunder with
the prior written consent of Northern Trust. Northern Trust’s consent to any
assignment or subcontracting shall not relieve Fiserv of any of its obligations
whatsoever under this Agreement. This Agreement shall be binding on the parties
and their respective successors and permitted assigns. Any assignment in
contravention of this Section 26.1 shall be void.

26.2 Notices. All notices, requests, approvals, consents, and other
communications required or permitted to a party under this Agreement (“Notices”)
shall be in writing and shall be sent by facsimile to the facsimile number
specified below for such party and the party sending such notice shall telephone
the other party at the telephone number specified below for such party to
confirm receipt. A Notice shall be deemed received (1) if sent during normal
business hours on a business day, on the day on which it is sent, (2) if sent at
any other time, on the following business day. A copy of any such Notice shall
also be sent by registered express mail or courier with capacity to verify
receipt of delivery on the date such Notice is transmitted by facsimile to the
address specified below for such party:

In the case of Fiserv:

Fiserv Solutions, Inc.

c/o Anna M. Quinlan

350 North Orleans

8th Floor

Chicago, IL 60654

Telephone No.: (312) 660-5103

Facsimile No.: (312) 660-5102

With a copy to:

Charles W. Sprague, Esq.

General Counsel

Fiserv, Inc.

255 Fiserv Drive

Brookfield, Wisconsin 53045

Telephone No.: (262) 879-5517

Facsimile No.: (262) 879-5532

 

33



--------------------------------------------------------------------------------

In the case of Northern Trust:

Donald E. Berk

Senior Vice President

The Northern Trust Company

50 South LaSalle Street, L-4

Chicago, Illinois 60603

Telephone No.: (312) 444-2440

Facsimile No.: (312) 557-1846

With a copy to:

Lenora Smith, Esq.

Senior Attorney

The Northern Trust Company

50 South LaSalle Street, M-9

Chicago, Illinois 60603

Telephone No.: (312) 557-3267

Facsimile No.: (312) 630-1596

Either party may change its address or telephone or facsimile number for Notices
by giving the other party notice of the new address or telephone or facsimile
number and the date upon which it will become effective.

26.3 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, and all of which taken together shall
constitute one single agreement between the parties.

26.4 Headings. The Article and Section headings and the table of contents are
for reference and convenience only and shall not be considered in the
interpretation of this Agreement.

26.5 Relationship. Except as otherwise provided in this Agreement, Fiserv’s
performance of its duties and obligations under this Agreement shall be that of
an independent contractor. Nothing contained in this Agreement shall create or
imply an agency or employer-employee relationship between Fiserv and Northern
Trust, nor shall this Agreement be deemed to constitute a joint venture or
partnership between the parties.

26.6 Consents, Approval, and Requests. Except as specifically set forth in this
Agreement, all consents, approvals, acceptance, or similar actions to be given
by either party under this Agreement shall not be unreasonably withheld or
delayed and each party shall make only reasonable requests under this Agreement.

26.7 Severability. If any provision of this Agreement is held to be illegal,
unenforceable or invalid, the other provisions shall continue in full force and
effect and there shall be deemed substituted for the provision at issue, a
legal, enforceable and valid provision as similar as possible as the provision
at issue.

 

34



--------------------------------------------------------------------------------

26.8 Waiver. Either party’s failure to insist on strict performance of any of
the provisions hereunder shall in no manner affect its right at a later time to
enforce the same. No waiver of any provision of this Agreement in any one or
more instances shall be deemed to be a further or continuing waiver of any such
provision in other instances or a waiver of any other provision.

26.9 Publicity. Each party shall submit to the other all advertising, written
sales promotion, press releases, and other publicity matters relating to this
Agreement in which the other party’s name or mark is mentioned or language from
which the connection of said name or mark may be inferred or implied, and shall
not publish or use such advertising, sales promotion, press releases, or
publicity matter without the other party’s approval.

26.10 Entire Agreement. This Agreement, including its Exhibits, which are
expressly incorporated herein by reference, constitutes the complete and
exclusive statement of the agreement between the parties as to the subject
matter hereof and supersedes all previous agreements with respect thereto. No
amendment to, or change, waiver, or discharge of, any provision of this
Agreement shall be valid unless in writing and signed by an authorized party
representative against which such amendment, change, waiver, or discharge is
sought to be enforced. The parties hereto agree that the Payments Systems
Services Agreement dated as of October 20, 1998 between Northern Trust and
Fiserv shall terminate and be superseded by this Agreement as of the Effective
Date.

26.11 Interpretation of Documents. In the event of a conflict between this
Agreement and any New Services Schedule, the terms of such New Services Schedule
shall prevail.

26.12 Governing Law. This Agreement shall be governed by the substantive laws of
the State of Illinois, without reference to provisions relating to conflict of
laws. Except as provided in Article 23, the state courts of the County of Cook,
Illinois and the United States District Court for the Northern District of
Illinois shall have the exclusive jurisdiction over any and all claims, lawsuits
and litigation relating to or arising out of this Agreement, the subject matter
hereof or the transactions contemplated hereby. Each of the parties hereto
hereby irrevocably (a) submits to the personal jurisdiction of such courts over
such party in connection with any litigation, proceeding or other legal action
arising out of or in connection with this Agreement, the subject matter hereof
or the transactions contemplated hereby, (b) waives to the fullest extent
permitted by law any objection to the venue of any such litigation, proceeding
or action which is brought in any such court and (c) agrees to the mailing of
service of process to the address specified above for such party as an
alternative method of service of process in any legal proceeding brought in any
such court.

26.13 Survival. Except as expressly provided herein, all rights and obligations
of the parties under this Agreement shall survive the expiration or termination
of this Agreement.

26.14 Prevailing Party. The prevailing party in any suit or action brought
against the other party to enforce the terms of this Agreement or any rights or
obligations hereunder shall be entitled to receive reimbursement of its costs,
expenses and attorneys’ fees and disbursements, including without limitation the
costs and expenses of experts and internal resources expended, actually incurred
in connection with such suit or action.

 

35



--------------------------------------------------------------------------------

26.15 Third Party Beneficiaries. Except as expressly provided herein, this
Agreement shall not benefit or create any right or cause of action in or on
behalf of any person or entity other than Northern Trust and Fiserv.

26.16 Covenant of Further Assurances. Northern Trust and Fiserv each agree that,
subsequent to the execution and delivery of this Agreement and without any
additional consideration, Northern Trust and Fiserv each shall execute and
deliver any further legal instruments and perform any acts that are or may
become necessary to effectuate the purposes of this Agreement.

26.17 Interpretation of Certain Terms. All usage of the word “including” or the
phrase “e.g.,” in this Agreement shall mean “including, without limitation,”
throughout this Agreement.

26.18 Insurance. During the Term, Fiserv shall maintain at its sole expense the
following insurance with financially sound and reputable insurers. Within a
reasonable period of time, and annually thereafter, Northern Trust and Fiserv
shall review the amounts of insurance coverage required pursuant to this
Agreement. Consideration shall be given to Fiserv’s performance and changes of
volume, dollar value, mix of Services, and processing risks (based on the use of
such technology), in determining whether recalibration of coverage is required.

(1) Insurance covering all risks of loss or damage to any checks and other items
and data (including Reconstruction Costs) from any cause while in Fiserv’s or
Fiserv Agents’ possession in an amount not less than $5 million per occurrence.
For the purposes hereof, “Reconstruction Costs” includes actual market value of
lost, damaged, or destroyed Securities at the close of business on the business
day immediately preceding the day on which the loss is discovered, or for more
than the actual cost of replacing Securities, whichever is less, plus the cost
to post any required Lost Instrument Bonds. Such costs shall be paid by Fiserv
or Fiserv’s insurance carrier. Valuation shall also include the cost of blank
books, pages, tapes, or other blank materials to replace lost or damaged books
of account or other records and the actual cash value at time of loss of other
lost, damaged, or destroyed property or for more than the actual cost of
repairing or replacing the property with property of similar quality and value,
whichever is less. For purposes hereof, “Securities” means all negotiable and
non-negotiable instruments or contracts representing either money or other
property, including Northern Trust Data, revenue, and other stamps in current
use, tokens and tickets, but not including money.

(2) Commercial General Liability Insurance in an amount not less than $1 million
per occurrence for claims arising out of bodily injury and property damage,
personal injury, and Broad Form Contractual Liability Insurance to insure
against any liability arising out of this Agreement.

(3) Automobile Liability and Property Damage insurance on vehicles, if any, used
to transport Northern Trust Data or other items in an amount not less than
$1 million per occurrence for bodily injury and property damage, including
vehicles for hire coverage.

(4) Commercial Crime Insurance, including fidelity, transit, and premises, in an
amount not less than $5 million per occurrence, which shall respond to any loss
involving Northern Trust Data under Fiserv’s care, custody, and control.

 

36



--------------------------------------------------------------------------------

(5) Errors and Omissions/Professional Liability Insurance in an amount not less
than $5 million per occurrence, which shall include coverage for claims for loss
or liability to third parties (including customers of Northern Trust) arising
out of Fiserv’s performance of, or failure to perform, its obligations to
Northern Trust under this Agreement.

Simultaneously with Fiserv’s execution of this Agreement and annually thereafter
Fiserv shall deliver to Northern Trust original certificates issued by the
insurers evidencing the coverage required by this Section 26.18. Each
certificate must unequivocally specify that at least 60 days’ notice shall be
given to Northern Trust in the event of any material change or cancellation of
coverage for any reason.

26.19 Marketing Assistance. Fiserv shall assist Northern Trust in marketing the
Services to current and potential clients. Northern Trust will contact the
Fiserv Relationship Manager to assist Northern Trust in retaining existing
clients and assisting in new business development, including working with
designated Northern Trust employees to respond to requests for proposals,
develop marketing materials and standard proposal documentation. Fiserv will
respond to all client or prospective client proposals within 5 business days of
a Northern Trust request, with either the requested materials or a plan to
provide such materials within a reasonable time period. Fiserv, at the request
of Northern Trust, will attend client and prospective client meetings to make
presentations on Fiserv capabilities. Northern Trust will contact the Fiserv
Relationship Manager to make available Fiserv conducted tours of its facilities
during normal business hours. In addition, Fiserv and Northern Trust covenant
and agree to use commercially reasonable efforts to comply with the requirements
and guidelines set forth in the Relationship Management model set forth in
Exhibit 26.19. In the event that a party hereto fails to comply with the
requirements and guidelines set forth in Exhibit 26.19, such failure shall be
deemed to be a Dispute subject to the resolution procedures set forth in Article
23 of this Agreement.

[Remainder of page left blank intentionally.]

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first above written.

 

For Northern Trust:     For Fiserv: THE NORTHERN TRUST COMPANY     FISERV
SOLUTIONS, INC. By:  

/s/ Donald E. Berk

    By:  

/s/ Thomas W. Warsop, III

Name:   Donald E. Berk     Name:   Thomas W. Warsop, III Title:   Senior Vice
President     Title:   Group President

Further, the undersigned parties hereby agree that the Lockbox Services
Agreement dated as of June 15, 2001 between Northern Trust and RemitStream
Solutions, LLC, a Delaware limited liability company formerly known as Northern
Fiserv, LLC (“RemitStream”), shall terminate and be superseded in its entirety
by this Agreement as of the Effective Date.

IN WITNESS WHEREOF, Northern Trust and RemitStream have caused the termination
provision immediately preceding this paragraph to be executed by their duly
authorized representatives as of the date first above written.

 

For Northern Trust:     For RemitStream: THE NORTHERN TRUST COMPANY    
REMITSTREAM SOLUTIONS, LLC By:  

/s/ Donald E. Berk

    By:  

/s/ Anna M. Quinlan

Name:   Donald E. Berk     Name:   Anna M. Quinlan Title:   Senior Vice
President     Title:   President

 

38



--------------------------------------------------------------------------------

Exhibit 3.1A

Designated Item Processing Services

 

         Service*           Unit of    

    Count    

   Process Description    Service Includes    Service Excludes      Standard <
than 750,000 items Per Client          

1

   Standard
Transit -
Chicago
City   Prime Pass Item    For clients less than 750,000 items a month, the
processing of debit items which are drawn upon other banks that have
Routing/Transits classified as Chicago City items according to the Chicago
Federal Reserve.   

1.  Receipt and preparation

2.  Prime Pass and Repass of Item if required

3.  Balancing / Customer Adjustments

4.  Dispatch and transportation

5.  Clearing fees, if required

6.  Reporting and transmission

  

1.  Encoding of debits

2.  Image Capture

3.  Reject processing

4.  Day 2+ adjustments

5.  Returns

2

   Standard
Transit -
Chicago
RCPC   Prime Pass Item    For clients less than 750,000 items a month, the
processing of debit items which are drawn upon other banks that have
Routing/Transits classified as Chicago RCPC items according to the Chicago
Federal Reserve.   

1.  Receipt and preparation

2.  Prime Pass and Repass of Item if required

3.  Balancing / Customer Adjustments

4.  Dispatch and transportation

5.  Clearing fees, if required

6.  Reporting and transmission

  

1.  Encoding of debits

2.  Image Capture

3.  Reject processing

4.  Day 2+ adjustments

5.  Returns

3

   Standard
Transit -
Other Fed   Prime Pass Item    For clients with less than 750,000 items a month,
the processing of debit items which are drawn upon other banks that have
Routing/Transits classified as Other Fed items according to the Federal Reserve
Banks.   

1.  Receipt and preparation

2.  Prime Pass and Repass of Item if required

3.  Balancing / Customer Adjustments

4.  Dispatch and transportation

5.  Clearing fees, if required

6.  Reporting and transmission

  

1.  Encoding of debits

2.  Image Capture

3.  Reject processing

4.  Day 2+ adjustments

5.  Returns

4

   Standard
Transit -
CORR DF   Prime Pass Item    For clients with less than 750,000 items a month,
the processing of debit items which are drawn upon other banks that have
Routing/Transits classified as CORR DF items according to the Northern Trust
relationships.   

1.  Receipt and preparation

2.  Prime Pass and Repass of Item if required

3.  Balancing / Customer Adjustments

4.  Dispatch and transportation

5.  Clearing fees, if required

6.  Reporting and transmission

  

1.  Encoding of debits

2.  Image Capture

3.  Reject processing

4.  Day 2+ adjustments

5.  Returns

5

   Standard
Transit -
On-Us   Prime Pass Item    For clients with less than 750,000 items a month, the
processing of debit items which are drawn upon Northern Trust   

1.  Receipt and preparation

2.  Prime Pass and Repass of Item if required

3.  Balancing / Customer Adjustments

4.  Dispatch and transportation

5.  Clearing fees, if required

6.  Reporting and transmission

  

1.  Encoding of debits / credits

2.  Image Capture

3.  Reject processing

4.  Day 2+ adjustments

5.  Returns

     Major Transit = > than 750,000 items Per Client          

6

   Major
Transit -
Chicago
City   Prime Pass Item    From a single client with more than 750,000 items a
month, the processing of debit items which are drawn upon other banks that have
Routing/Transits classified as Chicago City items according to the Chicago
Federal Reserve.   

1.  Receipt and preparation

2.  Prime Pass and Repass of Item if required

3.  Balancing / Customer Adjustments

4.  Dispatch and transportation

5.  Clearing fees, if required

6.  Reporting and transmission

  

1.  Encoding of debits

2.  Image Capture

3.  Reject processing

4.  Day 2+ adjustments

5.  Returns

7

   Major
Transit -
Chicago
RCPC   Prime Pass Item    From a single client with more than 750,000 items a
month, the processing of debit items which are drawn upon other banks that have
Routing/Transits classified as Chicago RCPC items according to the Chicago
Federal Reserve.   

1.  Receipt and preparation

2.  Prime Pass and Repass of Item if required

3.  Balancing / Customer Adjustments

4.  Dispatch and transportation

5.  Clearing fees, if required

6.  Reporting and transmission

  

1.  Encoding of debits

2.  Image Capture

3.  Reject processing

4.  Day 2+ adjustments

5.  Returns

Execution Copy: October 26, 2007

Initials: Fiserv                  Northern Trust                 

 

1 of 11



--------------------------------------------------------------------------------

Exhibit 3.1A

Designated Item Processing Services

 

         Service*           Unit of    

    Count    

   Process Description    Service Includes    Service Excludes

8

   Major
Transit -
Other Fed   Prime Pass Item    From a single client with more than 750,000 items
a month, the processing of debit items which are drawn upon other banks that
have Routing/Transits classified as Other Fed items according to the Federal
Reserve Banks.   

1.  Receipt and preparation

2.  Prime Pass and Repass of Item if required

3.  Balancing / Customer Adjustments

4.  spatch and transportation

5.  Clearing fees, if required

6.  Reporting and transmission

  

1. Encoding of debits

2. Image Capture

3. Reject processing

4. Day 2+ adjustments

5. Returns

9

   Major
Transit -
CORR DF   Prime Pass Item    From a single client with more than 750,000 items a
month, the processing of debit items which are drawn upon other banks that have
Routing/Transits classified as CORR DF items according to the Northern Trust
relationships.   

1.  Receipt and preparation

2.  Prime Pass and Repass of Item if required

3.  alancing / Customer Adjustments

4.  Dispatch and transportation

5.  Clearing fees, if required

6.  Reporting and transmission

  

1. Encoding of debits

2. Image Capture

3. Reject processing

4. Day 2+ adjustments

5. Returns

10

   Major
Transit -
On-Us   Prime Pass Item    From a single client with more than 750,000 items a
month, the processing of debit items which are drawn upon Northern Trust   

1.  Receipt and preparation

2.  Prime Pass and Repass of Item if required

3.  Balancing / Customer Adjustments

4.  Dispatch and transportation

5.  Clearing fees, if required

6.  Reporting and transmission

  

1. Encoding of debits / credits

2. Image Capture

3. Reject processing

4. Day 2+ adjustments

5. Returns

     Lockbox Transit               

11

   Lockbox
Transit -
Chicago
City   Prime Pass Item    Lockbox deposited items prepared by Fiserv and
deposited in Northern Trust accounts. The processing of debit items which are
drawn upon other banks that have Routing/Transits classified as Chicago City
items according to the Chicago Federal Reserve.   

1.  Receipt and preparation

2.  Prime Pass and Repass of Item if required

3.  Balancing / Customer Adjustments

4.  Dispatch and transportation

5.  Clearing fees, if required

6.  Reporting and transmission

  

1. Encoding of debits

2. Image Capture

3. Reject processing

4. Day 2+ adjustments

5. Returns

12

   Lockbox
Transit -
Chicago
RCPC   Prime Pass Item    Lockbox deposited items prepared by Fiserv and
deposited in Northern Trust accounts. The processing of debit items which are
drawn upon other banks that have Routing/Transits classified as Chicago RCPC
items according to the Chicago Federal Reserve.   

1.  Receipt and preparation

2.  Prime Pass and Repass of Item if required

3.  Balancing / Customer Adjustments

4.  Dispatch and transportation

5.  Clearing fees, if required

6.  Reporting and transmission

  

1. Encoding of debits

2. Image Capture

3. Reject processing

4. Day 2+ adjustments

5. Returns

13

   Lockbox
Transit -
Other Fed   Prime Pass Item    Lockbox deposited items prepared by Fiserv and
deposited in Northern Trust accounts. The processing of debit items which are
drawn upon other banks that have Routing/Transits classified as Other Fed items
according to the Federal Reserve Banks.   

1.  Receipt and preparation

2.  Prime Pass and Repass of Item if required

3.  Balancing / Customer Adjustments

4.  Dispatch and transportation

5.  Clearing fees, if required

6.  Reporting and transmission

  

1. Encoding of debits

2. Image Capture

3. Reject processing

4. Day 2+ adjustments

5. Returns

14

   Lockbox
Transit -
CORR DF   Prime Pass Item    Lockbox deposited items prepared by Fiserv and
deposited in Northern Trust accounts. The processing of debit items which are
drawn upon other banks that have Routing/Transits classified as CORR DF items
according to the Northern Trust relationships.   

1.  Receipt and preparation

2.  Prime Pass and Repass of Item if required

3.  Balancing / Customer Adjustments

4.  Dispatch and transportation

5.  Clearing fees, if required

6.  Reporting and transmission

  

1. Encoding of debits

2. Image Capture

3. Reject processing

4. Day 2+ adjustments

5. Returns

Execution Copy: October 26, 2007

Initials: Fiserv                  Northern Trust                 

 

2 of 11



--------------------------------------------------------------------------------

Exhibit 3.1A

Designated Item Processing Services

 

         Service*           Unit of    

    Count    

  Process Description    Service Includes    Service Excludes

15

   Lockbox
Transit -
On-Us   Prime Pass Item   Lockbox deposited items prepared by Fiserv and
deposited in Northern Trust accounts. The processing of debit items which are
drawn upon Northern Trust.   

1.  Receipt and preparation

2.  Prime Pass and Repass of Item if required

3.  Balancing / Customer Adjustments

4.  Dispatch and transportation

5.  Clearing fees, if required

6.  Reporting and transmission

  

1.  Encoding of debits / credits

2.  Image Capture

3.  Reject processing

4.  Day 2+ adjustments

5.  Returns

16

   Transit -
Rejects   Reject
Processed   The processing of repairing and/or correcting items that rejected
during the POD / Transit processing (services 1-15 above).   

1.  Receipt

2.  Strip the item

3.  Process item by correcting / repairing through the rules set defined in the
application

4.  Sort item (on-us to transit)

5.  Bundle items according rule set

  

1.  Prime pass Image Capture

2.  High Speed cash letter

     Non Transit Clearing              

17

   Controlled
Disbursement
- Capture   Prime Pass Item   The processing of debit items which are drawn upon
Northern Trust from a Controlled Disbursement account. Includes receipt, normal
processing and filing of the item. For this type of work, also included is
transmission, reporting and notification.   

1.  Receipt and Preparation

2.  Prime Pass, Repass of Item

3.  Balancing / Adjustments

4.  Transmission / Reporting

5.  Storing the items

  

1.  Image Capture

2.  Reject processing

3.  Day 2+ adjustments

4.  Returns

18

   On-us
Inclearings -
Capture/
Exception
Item Pull   Prime Pass Item   The processing of debit items which are drawn upon
Northern Trust. Includes receipt, normal processing and filing of the item. Also
included is the exception item pull / cycle sort run. The processing of the
exceptions is not included in this service.   

1.  Receipt and Preparation

2.  Prime Pass, Repass of Item

3.  Balancing / Adjustments

4.  Transmission / Reporting

5.  Exception item pull / cycle sort run

  

1.  Image Capture

2.  Reject processing

3.  Day 2+ adjustments

4.  Returns

19

   Controlled
Disbursement
/ On-Us -
Rejects   Reject
Processed   The processing of repairing and/or correcting items that rejected
during the CD and Inclearing run processing (services 17-18 above).   

1.  Receipt

2.  Strip the item

3. Process item by correcting / repairing through the rules set defined in the
application

4.  Sort item

5.  Bundle items according rule set

  

1.  Prime pass Image Capture

2.  High Speed cash letter

23

   Cashletter
Correction   Correct Cash
Letter (Advice)   The process of correcting (reconciling) cash letters that are
not in balance. The source of the cash letters are from Northern Trust customers
deposit to Northern Trust.   

1.  Balancing the transaction

2.  Creation of the adjustment tickets

3.  Preparation, the creation of the advice

  

1.  Balanced transactions

2.  Next adjustments

24

   Encoding -
Line & G/L
and
Corporate   Item Encoded   The process of encoding of Corporate Unencoded items
which include the deposit ticket and all associated items. Includes receipt &
dispatch, encoding, and preparing for the sorter room. The process of encoding
Line & G/L items received from Northern Trust branches.   

1.  Encoding of credits, debits and settlements

2.  Received from branches or unencoded work received from direct deliveries

3.  All fields that are required

  

1.  Processing of out-of-balance conditions

Execution Copy: October 26, 2007

Initials: Fiserv                  Northern Trust                 

 

3 of 11



--------------------------------------------------------------------------------

Exhibit 3.1A

Designated Item Processing Services

 

         Service*           Unit of    

    Count    

   Process Description    Service Includes    Service Excludes

25

   Encoding -
Correction   Item Corrected    When transactions are out of balance (received),
this is the process to accomplish balance the transaction. The creation of the
adjustment ticket, advice and the dispatch of the customer advice.   

1.  Processing the out of balance transaction

2.  Developing the proper adjustment tickets

3.  The advice creation

4.  Sending of the advice

  

1.  Postage of the advice to the customer

     RETURNS                   

27

   Return -
Chargeback   Return
Processed    On incoming returns (Northern Trust is the Bank of First Deposit)
the item is charged back to the Northern Trust Depositor.   

1.  Processing the item in the Return Item system

2.  Send notification according to the Client’s requirements (phone or mail)

  

1.  Re-deposits

2.  Notification by fax or e-mail (Separate fee)

29

   Return -
Redeposit   Return
Processed    Once an item has been deemed a return and the account is set-up for
redeposit, this process will redeposit the items back to the paying bank.   

1.  Preparing the items to be sent

2.  Send the items back to the paying bank

3.  Notification to the Client according to their requirements

  

1.  Chargebacks

2.  Transportation

31

   Return -
Outgoing   Return
Processed    The process of returning an item drawn upon Northern Trust to the
Bank of First Deposit. The items identified are exceptions where the decision
was made not to pay it. For High dollar returns (over the industry thresholds)
notifications are provided.   

1.  Identify the BOFD

2.  Preparing the item (stripping)

3.  The encoding of the return

4.  The dispatch of the return to the bank of first deposit

  

1.  The processing clearing of the item to the bank of first deposit

2.  Clearing fees

     DEMAND ACCOUNT SERVICES          

32

   Daily
Exceptions   Exception
Processed    The processing of exception items that were identified in Northern
Trust reports. These exceptions include, Surveillance, account closed, non
posts, blocks and other exceptions that are not part of specific Designated
Services in theis schedule. This service covers multiple account types for
Northern Trust (DPS, RAS, etc).   

1.  Attempt to fix the exception.

2.  For good items, they are placed into bulkfile

3.  For items that are fixed, paper entries are created and they are prepared
for processing for the next business day

4.  Items identified as returns are prepared and sent to Returns

   Processing of the exception items that are identified in the Designated
Services in this schedule

33

   Stop
Exceptions   Stop Item    The processing of exception items that were identified
as Stop Payments. This service covers all acocunt types at Northern Trust.   

1.  Processing the identified Stop payments via a report

2.  Identified returns are setup as returns

  

1.  Stop payment calls

2.  Processing of the outgoing return

34

   ARX Warns   Exception
Processed    The processing of exceptions identified in the Northern Trust ARX
system. These are items that posted and typically are MICR serial number errors.
  

1.  Processing exceptions from the Northern Trust report

2.  Scrubbing the items and fixing MICR codelines

3.  Prepare the items for processing the next business day

4.  Suspect items are marked for Client referral and when the decision is to not
pay, the items are prepared for return

   Image delivery to the Client

Execution Copy: October 26, 2007

Initials: Fiserv                      Northern Trust                 

 

4 of 11



--------------------------------------------------------------------------------

Exhibit 3.1A

Designated Item Processing Services

 

         Service*           Unit of    

    Count    

   Process Description    Service Includes    Service Excludes

35

   ARX
Rejects   Exception
Processed    The processing of exceptions identified in the Northern Trust ARX
system. These are items that non posted and typically are MICR Account number
errors (invalid).   

1.  Processing exceptions from the Northern Trust report

2.  Scrubbing the items and fixing MICR codelines

3.  Prepare the items for processing the next business day

4.  Suspect items are marked for Client referral and when the decision is to not
pay, the items are prepared for return

   Image delivery to the Client

36

   Overdraft
decision
resulting in
return   Overdraft item    The processing of overdraft exception items that were
identified as returned. This is accomplished by executing an EOD report that
closes decisions.   

1.  Processing the identified returned overdrafts

2.  Identified returns are setup as returns

  

1.  Processing of the outgoing return

2.  Processing items have the EOD was created

37

   Positive Pay
Exceptions -
Client Based   Exception
Processed    The processing of client based positive pay exceptions. In this
service, the Client makes the pay or no pay decision from a paid reported
provided by Northern Trust.    Upon notification, returned items are prepared
and sent to the Return item area   

1.  Image delivery to the Client

2.  Positive Pay clients

39

   Process Stop
Calls   Stop Payment
Request    This service is the processing of stop payment requests from Northern
Trust or their customers received by phone, e-mail or fax. Blocks require the
request be in writing.   

1.  The receiving of the information

2.  Entering the information into the system

3.  Validating the information

4.  Printing and sending of the notice

  

1.  Processing of the stop exception

2.  Postage on the notice

39

   Manual
Register
Adds and
Deletes   Register    This service is the processing of Northern Trust clients
to add or delete registers based on the information from the Client. Requests
are received via Northern Trust ARMs, e-mail or fax.   

1.  Processing of adds or deletes on registers identified by the Clients

2.  Changes to register include deleting it and adding it back in

   Non Positive Pay accounts

40

   Standard PE
Inquiry   Inquiry
Processed    This service involves research that is requested from Northern
Trust via ARMs. This can include Manual Registers, re-create statements,
research, change of information, etc.   

1.  Receipt of the ARMs request

2.  Communications with Northern Trust to process the request

3.  Resolution of the request

4.  Update the ARMs folder

   Processing of the financial transaction to fix an exception or adjustment

Execution Copy: October 26, 2007

Initials: Fiserv                  Northern Trust                 

 

5 of 11



--------------------------------------------------------------------------------

Exhibit 3.1A

Designated Item Processing Services

 

         Service*           Unit of    

    Count    

   Process Description    Service Includes    Service Excludes

41

   AT&T PE   Per Person    The service focuses on a specific product area and
Northern Trust client (AT&T). The service handle the inquires, communication and
manages the adjustment with their cash letter deposits.   

1.  Applies to specific AT&T accounts

2.  Interfaces with Northern Trust Client Services

   Identified Designated Services in this schedule. Example, Adjustments are
completed by another area and billed under Adjustments

43

   Prepare Manual
CBIS Statement   Statement
Processed    The printed statements are received from Northern Trust. The checks
and statements are inserted in the CBIS envelope.   

1.  Receipt of the statements from the Northern Trust

2.  Insertion of checks and statements in the envelope

3.  Dispatch the statements to the mail room

  

1.  Printing of the statements

2.  Postage fees

3.  Supplies - envelopes

44

   Prepare Manual
Statement   Statement
Processed    The printed statements are received from Northern Trust. The checks
and statements are inserted in the mailing envelope. This service is for those
Northern Trust clients that wish to have their checks returned.   

1.  Receipt of the statements from the Northern Trust

2.  Insertion of checks and statements in the envelope

3.  Dispatch the statements to the mail room

  

1.  Printing of the statements

2.  Postage fees

3.  Supplies - envelopes

4.  Processing return statements (Separate fee)

45

   Check Retention
Boxes   Per box    The storage of checks for Northern Trust customers who
subscribe to the service.    Preparing the box for shipment which includes
labelling and bar code    Retrievals of physical items in long term storage

49

   ARX Reconciliation -
Partial - per account   Account
Processed    The process to perform Partial Reconcilement according to the
parameters that Northern Trust defined. Typically this is packaging the
statement for delivery.   

1.  Receipt of the printed statement from Northern Trust

2.  If required, obtaining the checks for that period

3.  Preparing the information for delivery

  

1.  Full reconciliation of the account

2.  Non check activity

50

   ARX Reconciliation -
Full - per account   Account
Processed    The process to perform Full Reconcilement according to the
parameters that Northern Trust defined. Typically this is reconciling the issue
and paid registers for that account.   

1.  Receipt of the printed statement from Northern Trust

2.  Print outstanding register summary

3.  Reconcile the checks paid to the registers

  

1.  Partial reconciliation

2.  Non check activity

51

   Check Filing   Item Filed    The process of the on-us items that are
bulkfiled and/or corporate accounts that are held in on-site storage.   

1.  Boxing the items for on-site storage

2.  Labeling the boxes for retrieval purposes

  

1.  Retrievals of physical items

2.  Long term storage

Execution Copy: October 26, 2007

Initials: Fiserv                  Northern Trust                 

 

6 of 11



--------------------------------------------------------------------------------

Exhibit 3.1A

Designated Item Processing Services

 

         Service*           Unit of    

    Count    

   Process Description    Service Includes    Service Excludes

52

   Check Paying -
DPS/ARX Fraud   Item Processed        The processing of high dollar items,
Carreker identified or monitored items based on Northern Trust criteria.
Northern Trust will state the criteria that will be involved in determining the
validation of the signature and other check paying points. This includes the
processing of high dollar call backs.   

1.  Reviewing items over the dollar paying limit

2.  Evaluate according to Northern Trust criteria

3.  For identified suspect items, enter data into the Northern Trust system for
referral

  

1.  Policy items under the dollar threshold

2.  RAS / GECC / CMMA items

53

   Check Paying -RAS/
GECC/CMMA Fraud   Item Processed        For specific Northern Trust customers
under the programs RAS/GECC/CMMA on high dollar items. Northern Trust will state
the criteria that will be involved in determining the validation of the
signature and other check paying points. This includes the processing of high
dollar call backs.   

1.  Reviewing items over the dollar paying limit

2.  Evaluate according to Northern Trust criteria

3.  For identified suspect items, enter data into the Northern Trust system for
referral

  

1.  Policy items under the dollar threhold

2.  DPS and ARX items

54

   Collections -
Domestic / On-Us   Item Collected        The collection process of domestic
items. This includes the sending of the correspondence and follow up phone
calls. In addition, it can be fraudulent items that require recovery.   

1.  For both incoming (initiated by other financial institutions) or outgoing
(items returned by Northern Trust branches)

2.  Sending correspondences

3.  Follow-up phone calls

4.  If required, make proper account adjustment

   Cash letter items

55

   Collections - Not On-
Us   Item Collected        The collection process of international items. This
includes the sending of the correspondences and follow-up phone calls.   

1.  Sending correspondences

2.  Follow-up phone calls

3.  Initialize SWIFT or receive SWIFT

4.  Use exchange rate per Northern Trust rate sheet

5.  If required, make proper account adjustment

   International Cash Letter items

56

   International Cash
Letter   Per Item        Developing the cash letter for Canadian international
items that meet the Northern Trust criteria for Cash Letter and send it to the
proper endpoint. There are two cash letters one on Canadian Routing with USD and
Canadian Routing on CAD.   

1.  Sending correspondences

2.  Follow-up phone calls

3.  Use exchange rate per Northern Trust rate sheet

4.  Develop proper transactions

  

1.  International collected items

2.  Countries outside of Canada

     INVESTIGATIONS                   

57

   Photo Retrievals -
High Speed   Item Copied        The process of obtaining copies of items from
the high speed microfilm readers.   

1.  Inquiry of items via microfilm readers

2.  Dispatching the copy of the item

  

1.  Manual retrievals

2.  7 year plus retrievals

3.  Image retrievals

58

   Photo Retrievals -
Low Speed   Item Copied        The process of manually obtaining copies of items
from the microfilm or images post microfilm discontinued.   

1.  Inquiry of items via manual retrieval

2.  Dispatching the copy of the item

  

1.  Automated retrievals

2.  7 year plus retrievals

Execution Copy: October 26, 2007

Initials: Fiserv                  Northern Trust                 

 

7 of 11



--------------------------------------------------------------------------------

Exhibit 3.1A

Designated Item Processing Services

 

         Service*           Unit of    

    Count    

  Process Description    Service Includes    Service Excludes

59

   Adjustments   Prime Pass Item   The processing of an adjustment including the
opening of the case, resolution of the case and closing of the case. This is
specific to the AT&T deposited volume.   

1.  Opening a case

2.  Setup a case

3.  Resolve case or provide routine updates on open cases

4.  Monitor open cases

5.  If required, make proper account adjustments

6.  According to agreed criteria, write-off cases

  

1.  General Ledger reconcilement (out of balances, referral errors)

2.  Northern Trust Control Group performs (referrals, reconcilement and
reporting)

     Technology                  

61

   CD-Rom-Creation-
Items<2,500,000   Imaged item   For the first 2,500,000 items where a CD-ROM is
created. This is an incremental charge to Image Capture.    CD-ROM Production   
Image capture, storage or on-line retrieval

62

   CD-Rom-Creation-
Items>2,500,000       Imaged item   For every imaged item after, 2,500,000
items. This is an incremental charge to Image Capture.    CD-ROM Production   
Image capture, storage or on-line retrieval

63

   CD-Rom-Copies   Per Copy (CD-
ROM)   For every CD-ROM copy created after the original.    For every CD-ROM
copy created after the original    For every CD-ROM copy created after the
original

65

   Putnam Image
Statements -
Postage   Imaged item   This service is the composition of the image statements
specifically for Putnam.    The receipt of the statement file and the
composition of the required images and statement in the required print format   

1.  Non Putnam

2.  Printing, insertion of statement in envelope and mailing

66

   Seven Year
Archive-All
Other       Imaged item   The fee is for all items imported into the Fiserv
National long-term archive. The fee includes on-line image retrievals. The fee
does not include image delivery (CD-ROM or transmission).    Long term storage
and on-line retrieval    retrievals. The fee does not include image delivery
(CD-ROM or transmission)

67

   Archive Retrieval
<120 days       Imaged item   Based on the number of retrievals from the
short-term archive (Checkvision).    On-line retrievals from CheckVision or
Treasury Passport    Image capture, storage and image delivery (CD-ROM or
transmission)

Execution Copy: October 26, 2007

Initials: Fiserv                  Northern Trust                 

 

8 of 11



--------------------------------------------------------------------------------

Exhibit 3.1A

Designated Item Processing Services

 

         Service*           Unit of    

    Count    

  Process Description    Service Includes    Service Excludes

69

   Image Capture   Imaged item   Base charge for every imaged item. Only applies
to Item Processing and is comprised of Prime Pass items and the Principal items
that are imported into the image archive. This fee does not include long term
archive, online retrievals or image delivery.    Image Capture from IP   
Storage, on-line retrieval or image delivery

70

                      

75

   CD-Rom-Benefit   Imaged item   For every imaged item where a CD-ROM is
created.    CD-ROM production for Benefit Payment identified    Image capture,
storage or on-line

78

   CD-Rom-Lockbox-
Documents<100,000   Imaged
Document   Separate service that imports documents from Fiserv and a CD-ROM is
created. This service is items up to 100,000. This is incremental to the Fiserv
base service.    CD-ROM Production    Image capture, storage or on-line
retrieval

79

   CD-Rom-Lockbox-
Documents>100,000   Imaged
Document   Separate service that imports documents from Fiserv and a CD-ROM is
created. This service is items over 100,000. This is incremental to the Fiserv
base service.    CD-ROM Production    Image capture, storage or on-line
retrieval

80

   CD-Rom-Lockbox-
Checks<100,000   Imaged item   Separate service that imports checks from Fiserv
and a CD-ROM is created. This service is items up to 100,000. This is
incremental to the Fiserv base service.    CD-ROM Production    Image capture,
storage or on-line retrieval

81

   CD-Rom-Lockbox-
Checks>100,000   Imaged item   Separate service that imports checks from Fiserv
and a CD-ROM is created. This service is items over 100,000. This is incremental
to the Fiserv base service.    CD-ROM Production    Image capture, storage or
on-line retrieval

81

   CD-Rom-Lockbox-
Copies   Per Copy (CD-
ROM)   For every CD-ROM copy created after the original.    Producing a copy on
an original CD-ROM    Image capture, storage or retrieval

88

   Payee Verification -
DR < 100,000   Per Item   This service is the processing of identified positive
pay items through the Fiserv Payee Verification system. This is the first
100,000 item per month.    Processing of the identified accounts and items
through the Positive Pay FraudGuard system. Includes digital interrogation and
processing of the Payee Name exception    Traditional positive pay and are
included in Designated Services in this schedule

Execution Copy: October 26, 2007

Initials: Fiserv                      Northern Trust                 

 

9 of 11



--------------------------------------------------------------------------------

Exhibit 3.1A

Designated Item Processing Services

 

         Service*           Unit of    

    Count    

   Process Description   

ServiceIncludes

   Service Excludes

89

   Payee
Verification -
DR > 100,000   Per Item    This service is the processing of identified positive
pay items through the Fiserv Payee Verification system. This is the items
greater than 100,000 item per month.    Processing of the identified accounts
and items through the Positive Pay FraudGuard system. Includes digital
interrogation and processing of the Payee Name exception    Traditional positive
pay and are included in Designated Services in this schedule

90

   Merchant
Capture -
Chicago City   Prime Pass Item    For deposited items via Merchant Capture, the
processing of debit items which are drawn upon other banks that have
Routing/Transits classified as Chicago City items according to the Chicago
Federal Reserve.   

1.  Processing of the item via Merchant Draft solution

2.  Printing of the IRD

3.  Prime Pass and Repass of Item if required

4.  Balancing / Customer Adjustments

5.  Dispatch and transportation

6.  Clearing fees, if required

7. Reporting and transmission

  

1. Encoding of debits

2. Image Capture

3. Reject processing

4. Day 2+ adjustments

5. Returns

91

   Merchant
Capture -
Chicago
RCPC   Prime Pass Item    For deposited items via Merchant Capture, the
processing of debit items which are drawn upon other banks that have
Routing/Transits classified as Chicago RCPC items according to the Chicago
Federal Reserve.   

1.  Processing of the item via Merchant Draft solution

2.  Printing of the IRD

3.  Prime Pass and Repass of Item if required

4.  Balancing / Customer Adjustments

5.  Dispatch and transportation

6.  Clearing fees, if required

7.  Reporting and transmission

  

1. Encoding of debits

2. Image Capture

3. Reject processing

4. Day 2+ adjustments

5. Returns

92

   Merchant
Capture -
Correspondent   Prime Pass Item    For deposited items via Merchant Capture, the
processing of debit items which are drawn upon other banks that have
Routing/Transits classified as CORR DF items according to the Northern Trust
relationships.   

1.  Processing of the item via Merchant Draft solution

2.  Printing of the IRD

3.  Prime Pass and Repass of Item if required

4.  Balancing / Customer Adjustments

5.  Dispatch and transportation

6.  Clearing fees, if required

7.  Reporting and transmission

  

1. Encoding of debits

2. Image Capture

3. Reject processing

4. Day 2+ adjustments

5. Returns

93

   Merchant
Capture -Fed   Prime Pass Item    For deposited items via Merchant Capture, the
processing of debit items which are drawn upon other banks that have
Routing/Transits classified as Other FED items according to the Federal Reserve
Banks.   

1.  Processing of the item via Merchant Draft solution

2.  Printing of the IRD

3.  Prime Pass and Repass of Item if required

4.  Balancing / Customer Adjustments

5.  Dispatch and transportation

6.  Clearing fees, if required

7.  Reporting and transmission

  

1. Encoding of debits

2. Image Capture

3. Reject processing

4. Day 2+ adjustments

5. Returns

94

   Merchant
Capture - On-
Us   Prime Pass Item    For deposited items via Merchant Capture, the processing
of debit items which are drawn upon Northern Trust.   

1.  Processing of the item via Merchant Draft solution

2.  Printing of the IRD

3.  Prime Pass and Repass of Item if required

4.  Balancing / Customer Adjustments

5.  Dispatch and transportation

6.  Clearing fees, if required

7.  Reporting and transmission

  

1. Encoding of debits

2. Image Capture

3. Reject processing

4. Day 2+ adjustments

5. Returns

95

   Image
Statement   Per Statement    This service is the composition of the image
statements specifically for Northern Trust Clients.    The receipt of the
statement file and the composition of the required images and statement in the
required print format   

1.  Putnam

2.  Printing, insertion of statement in envelope and mailing

3.  Processing return statements (Separate fee)

Execution Copy: October 26, 2007

Initials: Fiserv                      Northern Trust                 

 

10 of 11



--------------------------------------------------------------------------------

Exhibit 3.1A

Designated Item Processing Services

 

         Service*           Unit of    

    Count    

   Process Description    Service Includes    Service Excludes

96

   AT&T
Transit -
Chicago
City   Prime Pass
Item    For AT&T, the processing of debit items which are drawn upon other banks
that have Routing/Transits classified as Chicago City items according to the
Chicago Federal Reserve.   

1.  Receipt and preparation

2.  Prime Pass and Repass of Item if required

3.  Balancing / Customer Adjustments

4.  Dispatch and transportation

5.  Clearing fees, if required

6.  Reporting and transmission

  

1.  Encoding of debits

2.  Image Capture

3.  Reject processing

4.  Day 2+ adjustments

5.  Returns

97

   AT&T
Transit -
RCPC   Prime Pass
Item    For AT&T, the processing of debit items which are drawn upon other banks
that have Routing/Transits classified as Chicago RCPC items according to the
Chicago Federal Reserve.   

1.  Receipt and preparation

2.  Prime Pass and Repass of Item if required

3.  Balancing / Customer Adjustments

4.  Dispatch and transportation

5.  Clearing fees, if required

6.  Reporting and transmission

  

1.  Encoding of debits

2.  Image Capture

3.  Reject processing

4.  Day 2+ adjustments

5.  Returns

98

   AT&T
Transit -
Corr   Prime Pass
Item    For AT&T, the processing of debit items which are drawn upon other banks
that have Routing/Transits classified as CORR DF items according to the Northern
Trust relationships.   

1.  Receipt and preparation

2.  Prime Pass and Repass of Item if required

3.  Balancing / Customer Adjustments

4.  Dispatch and transportation

5.  Clearing fees, if required

6.  Reporting and transmission

  

1.  Encoding of debits

2.  Image Capture

3.  Reject processing

4.  Day 2+ adjustments

5.  Returns

99

   AT&T
Transit -
FED   Prime Pass
Item    For AT&T, the processing of debit items which are drawn upon other banks
that have Routing/Transits classified as Other FED items according to the
Federal Reserve Banks.   

1.  Receipt and preparation

2.  Prime Pass and Repass of Item if required

3.  Balancing / Customer Adjustments

4.  Dispatch and transportation

5.  Clearing fees, if required

6.  Reporting and transmission

  

1.  Encoding of debits

2.  Image Capture

3.  Reject processing

4.  Day 2+ adjustments

5.  Returns

100

   Process
Adjustment
- AT&T
incremental
volume   Prime Pass
Item    The processing of an adjustment including the opening of the case,
resolution of the case and closing of the case. This is specific to the AT&T
deposited volume.   

1.  Opening a case

2.  Setup a case

3.  Resolve case or provide routine updates on open cases

4.  Monitor open cases

5.  According to agreed criteria, write-off cases

  

1.  Reconciling the General Ledgers

2.  The functions that the control group performs

 

* Note: Northern Trust and Fiserv mutually agree to reconcile the service level
descriptions outlined in Exhibits 3.1A and 3.1B to the to be revised billing
service codes agreed to in Exhibits 14.1A and 14.1B. This will be completed by
June 30, 2008.

Execution Copy: October 26, 2007

Initials: Fiserv                  Northern Trust                 

 

11 of 11



--------------------------------------------------------------------------------

Exhibit 3.1B

Designated Lockbox Services

 

AFP
Number        SID –    
    Exhibit       

    SID –    

    Raw Data    

   Service Name    Unit    Service Description *    Service Includes    Service
Excludes      New    New    Acct. # Capture – as billed    Bill    Require
further information                New    New    ACH Report Scanning Fee    Page
   Require further information           SBX    1946963    1946963    Add a
Policy    Policy    Policy level charge used when we have to entry a policy
number (from the remittance document and/or check) that is not part of the Smart
Box billing database.    Adding to detail in accounts receivable file when not
in database   

1.  Transmission,

2.  Lockbox processing

SBX    2117742    2117742    Allocation Fund / Allocations Fund    Fund    Fund
level charge for making an allocation change on a line item payment. One fee per
fund option is charged.    Incremental to Allocations check.    Allocations
check SBX    2118529    2118529    Allocations Check    Item    Check level
charge for making allocation changes on payments within a transaction.   
Grouping of investments 2.   

1.  Other groupings — can only be in one grouping but groupings chosen
hierarchically by customer,

2.  Transmissions,

3.  Lockbox processing

SBX    1700632    1700632    As Billed Checks    Item    Check level charge for
transactions that match the database as billed.    Grouping where check and
database match   

1.  Other groupings — can only be in one grouping but groupings chosen
hierarchically by customer,

2.  Transmissions,

3.  Lockbox processing

SBX    1702993    1702993    As Billed Policy Records    Policy    Policy level
charge for transactions that match the database as billed.    Incremental to As
Billed Checks    As Billed Checks      1730538    1188880    Automated Lockbox
Services         Require further information           SBX    2121677    2121677
   Cash Equivalency Check    Item    Check level charge for transactions that
match the database as billed.    Grouping for travelers checks, official checks,
cashier checks, money orders   

1.  Other groupings — can only be in one grouping but groupings chosen
hierarchically by customer,

2.  Transmissions,

3.  Lockbox processing

SBX    2120890    2120890    Cash Equivalency Policy    Policy    Policy level
charge for grouping cash equivalency transactions.    Incremental to Cash
Equivalency Check    Cash Equivalency Check      2192507    2192507    CD ROM
Checks    Check    Service to generate CD-ROMs with check images.    Writing
check images to CD-ROMs   

1.  Image scanning

2.  Image transmissions

3.  Online image access

4.  Lockbox processing

     2192507    2193294    CD ROM Documents    Document    Service to generate
CD-ROMs with document images.    Writing document image to CD-ROMs   

1.  Image scanning

2.  Image transmissions

3.  Online image access

4.  Lockbox processing

Execution Copy: October 26, 2007

Initials: Fiserv                  Northern Trust                 

 

Page 1 of 11



--------------------------------------------------------------------------------

Exhibit 3.1B

Designated Lockbox Services

 

AFP
Number        SID –    
    Exhibit       

    SID –    

    Raw Data    

   Service Name    Unit    Service Description *    Service Includes    Service
Excludes 050423    2201951    2201951    CD ROM Monthly Fee    CD-ROM    Service
to create CD-ROMs    Daily, weekly, monthly CDs   

1.  DVDs,

2.  Image transmissions,

3.  Online image access,

4.  Lockbox processing

     New    New    CD-ROM- Benefit Payment         Require further information
               New    New    CD-ROM- Lockbox - Checks <100,000         Require
further information                New    New    CD-ROM- Lockbox - Checks >
100,000         Require further information                New    New    CD-ROM-
Lockbox - Documents <100,000         Require further information               
New    New    CD-ROM- Lockbox - Documents >100,000         Require further
information                New    New    CD-ROM- Lockbox Copies         Require
further information           SBX    1948537    1948537    Change Dollar Amount
   Policy    Policy level charge used when we have to change a dollar amount
from what was billed. This charge only applies to those policies for which the
dollar amount is changed.    NY Life grouping for permanent change of dollar
amount   

1.  Other groupings -- can only be in one grouping but groupings chosen
hierarchically by customer,

2.  Transmissions,

3.  Processing

SBX    2104363    2104363    Changes Check    Item    Check level charge for
payment transactions where the customer has option billing changes
(non-financial).    Grouping where customer changes name, address, etc.   

1.  Other groupings -- can only be in one grouping but groupings chosen
hierarchically by customer,

2.  Transmissions,

3.  Lockbox processing

SBX    2105150    2105150    Changes Policy    Policy    Policy level charge for
payment transactions where the customer has option billing changes
(nonfinancial).    Policy grouping incremental to Changes Check    Changes Check
950100    1438359    1438359    Check Only W/Complex sort    Item    Service for
performing negotiability checks, payee verification, and check encoding for any
received without a scannable billing document.   

1.  8 point check inspection

2.  Review of processing instructions,

3.  Check encoding and endorsing,

4.  Reporting

5.  Reassociation

  

1.  Payments with coupons that have an OCR scanline that is scannable 75% of
time or more

2.  Batched photocopies

3.  Unbankables

4.  Deposit prep

5.  Image capture

6.  Photocopies

95011R    2179915    2179915    Checks Imaged    Check    Service per item for
checks imaged    Charge for each check that is scanned in Wholesale Lockbox   

1.  Checks scanned in Wholetail Lockbox

2.  Document image capture

Execution Copy: October 26, 2007

Initials: Fiserv                  Northern Trust                 

 

Page 2 of 11



--------------------------------------------------------------------------------

Exhibit 3.1B

Designated Lockbox Services

 

AFP
Number        SID –    
    Exhibit       

    SID –    

    Raw Data    

   Service Name    Unit    Service Description *    Service Includes    Service
Excludes 650116    1134577    1134577    Circle Amount and Other Information   
Item    Service for circling the dollar amount on the accompanying papers.   
Separate notation charge that applies only to annotating original documents by
circling amounts   

1.  Transferring information from accompanying papers onto face of check

2.  Sequentially numbering papers/envelopes

3.  Writing check number on accompanying documents

050114    1151104    1151104    Complex Sort    Item    Service for sorting
checks into 3 (three) or more groups or sorts within a 2 group sort.    Sorts
segregating checks into own groups, not co-mingled, such as by 3 or more
customers    Simple sorts SBX    2146861    2146861    Correspondence Check   
Item    Check level fee for separately grouping transactions that contain
customer correspondence.    No check enclosed grouping   

1.  Other groupings — can only be in one grouping but groupings chosen
hierarchically by customer,

2.  Transmissions,

3.  Lockbox processing

SBX    2146074    2146074    Correspondence Policy    Policy    Policy level fee
for separately grouping transactions that contain customer correspondence. Each
policy within the transaction receives the fee.    Policy level grouping
incremental to Correspondence Check    Correspondence Check 85011R    2180702   
2180702    Coupons Imaged    Coupon    Service per item for coupons imaged.   
Separate charge for scanning of check-sized document with OCR line (coupon)   

1.  Scanning documents that are not coupons

2.  Online access to images

3.  Online viewing

4.  Online searches

5.  Check image capture

SBX    1940667    1940667    Create a Bill Check    Item    Check level charge
used when we have to create a bill per client’s operating instructions (e.g. for
a transactions which are not on the Smart Box database).    Grouping for
creating an invoice when can’t find the invoice in the database but good
information has been provided   

1.  Other groupings — can only be in one grouping but groupings chosen
hierarchically by customer,

2.  Transmissions,

3.  Lockbox processing

SBX    1943815    1943815    Create a Bill Policy    Policy    Policy level
charge used when we have to create a bill per client’s operating instructions
(e.g. for transactions which are not on the Smart Box database). One charge for
each of the policies that are part of the transaction.    Policy level grouping
incremental to Create a Bill Check    Create a Bill Check SBX    1702206   
1702206    Customer Gen Checks    Item    Check level charge used when we
process a payment where the customer returns their own remittance document
(rather than the client generated document).    Grouping for when a customer
sends back their own invoice instead of the one from the insurance company   

1.  Other groupings — can only be in one grouping but groupings chosen
hierarchically by customer,

2.  Transmissions,

3.  Lockbox processing

SBX         1943028    Customer Gen W/Fax Policies    Item    Service per item
when policies cannot be found on data base. Photocopy of item is faxed for
client instruction on handling. (used by Trad only)          

Execution Copy: October 26, 2007

Initials: Fiserv                  Northern Trust                 

 

Page 3 of 11



--------------------------------------------------------------------------------

Exhibit 3.1B

Designated Lockbox Services

AFP
Number        SID –    
    Exhibit       

    SID –    

    Raw Data    

   Service Name    Unit    Service Description *    Service Includes    Service
Excludes SBX    1704567    1704567    Customer Generated Policy Record    Policy
   Policy record level charge used when we process a payment where the customer
returns their own remittance document (rather than the client generated
document). One charge for each of the policies that are part of the transaction.
   Policy level grouping incremental to Customer Gen Checks    Customer Gen
Checks 050406    1184945    1184945    Data Consolidation – Bank    Bank   
Monthly charge for in-coming files sent by a bank to be consolidated with other
input.    All files received from bank on same transmission with other paper
input   

1.  Processing,

2.  Data consolidation per item

3.  Data consolidation maintenance

050404    1185732    1185732    Data Consolidation – Maintenance    Monthly   
Monthly charge for maintenance of data consolidation.    Merging in ACH addenda
information   

1.  Processing

2.  Data consolidation per item

050403    1190454    1190454    Data Transmission – File    File    Service
associated with each file of lockbox information provided to the client. If
multiple lockboxes are transmitted in a single file, one lockbox will receive
the charge for the file.   

1.  Sending data files to customer

2.  Incremental to monthly maintenance and transmission records

  

1.  Data Transmission, Image Transmission, EDI Transmission Maintenance

2.  Info Delivery Transmission Records

050400    1186519    1186519    Data Transmission - Monthly Maintenance   
Lockbox    Monthly charge for maintenance of data transmission service.   

1.  Associated overhead from sending transmissions to client

2.  Incremental to per record and per file

  

1.  Maintenance for EDI or image transmissions,

2.  Information Delivery Transmission Records,

3.  Information Delivery Transmission File

050401    1188880    1188880    Data Transmission – Records    Record    Service
for transmitting each record of information that corresponds to a client’s
monthly volume.   

1.  Sending records to the customer.

2.  Incremental to monthly maintenance and data transmission files

  

1.  Data Transmission, Image Transmission, EDI Transmission Maintenance

2.  Information Delivery Transmission Files

3.  Info Deliv —Transmission Rec.- EDI

95011D    1192028    2122464    Date Stamping    Item    Service to cover date
stamping envelopes.    Incremental to date stamping monthly maintenance   
Lockbox processing SBX    1947750    1947750    Delete a Policy    Policy   
Policy charge used when we delete a policy (from the original billing record) at
the customer’s option. Applies only to those policies which are deleted.   
Grouping for deleted policies   

1.  Other groupings — can only be in one grouping but groupings chosen
hierarchically by customer,

2.  Transmissions,

3. Lockbox processing

SBX    1944602    1944602    Deposit OOB Bill Policy    Policy    Policy level
charge for transactions which are determined to be out of balance (OOB) per the
client’s operating instructions. One charge for each policy in the transaction.
   Grouping for out of balance policies.   

1.  Other groupings — can only be in one grouping but groupings chosen
hierarchically by customer,

2.  Transmissions,

3.  Lockbox processing

SBX    1751000    1751000    Deposit OOB Checks    Item    Check level charge
for processing out of balance transactions.    Check level groping incremental
to Deposit OOB Bill Policy    Deposit OOB Bill Policy 750530    1941454   
1941454    Do Not Deposit Checks    Item    Check level charge for Smart Box
unbankables.    Manual return of unbankable items.   

1.  Unbankables decisioning,

2.  Automated unbankables

650530    1945389    1945389    Do not Deposit Policy    Policy    Policy level
charge for Smart Box unbankables.   

1.  Incremental to Do Not Deposit Checks

2.  2.5 policies per check

  

1.  Unbankables decisioning,

2.  Automated unbankables

Execution Copy: October 26, 2007

Initials: Fiserv                  Northern Trust                 

 

Page 4 of 11



--------------------------------------------------------------------------------

Exhibit 3.1B

Designated Lockbox Services

 

AFP
Number        SID –    
    Exhibit       

    SID –    

    Raw Data    

   Service Name    Unit    Service Description *    Service Includes    Service
Excludes 75011R         2057930    Document Image Scan/Index    Document   
Service per item for invoices and/or envelope imaged.    Separate charge for
scanning all documents except coupons   

1.  Online access to images

2.  Online viewing

3.  Online searches

4.  Check image capture

5.  Coupon image capture

950423    2202738    2202738    Duplicate CD ROM Creation (Client Consolidation)
   CD-ROM    Service to consolidate images per Client (multiple lockboxes) for
CD-ROM generation.    Additional daily, weekly, monthly CD(s)   

1.  DVDs,

2.  Image transmissions,

3.  Online image access,

4.  Lockbox processing

95011L    1247905    1247905    Envelope Photocopy    Envelope    Service to
photocopy envelopes.   

1. Separate charge from photocopy documents

2. Photos batched separately

  

1.  Photocopies of invoices, coupons, correspondence

2.  Photocopies of checks

3.  Lockbox processing

050323         1258136    Extra Account Batch Listing    Batch    Service per
additional Account Batch Listing requested.   

1. Additional Reporting

2. More detail than Deposit Report (recap)

   Lockbox Processing 050320    1259710    1259710    Extra Deposit Notification
   Recap    Service for receiving an additional daily Deposit Report (recap).   
Additional reporting    Lockbox Processing 05011A    1262071    1262071    Extra
Photocopy    Item    Service for each photocopy of a check.    One photo of
front of check   

1.  Photocopies of documents

2.  Lockbox processing

SBX         1949324    FAX    Page    Service per page charge when we choose the
FAX grouping.    Fax grouping   

1.  Faxing,

2.  Fax reporting,

3.  Other groupings per above

950321    2151583    2151583    Fax Reports    Document    As needed service per
page for facsimile to notify client of remitter name and dollar amount remitted
or requesting payment instructions.   

1.  Incremental to fax maintenance

2.  Transmission information provided manually, per page,

3.  SmartBox Manual Fax Service-Item

  

1.  Lockbox processing

2.  Fax maintenance,

3.  Transmissions

     New    2265698    Fiserv Online Maintenance    Monthly    Require further
information                New    1923353    Full Pay Processing W/Complex Sort
   Item    Require further information           050101    1923353    1923353   
Full Pay Single Processing    Item    Service per check for performing
negotiability checks, payee verification where a single check is equal to a
single scannable document.   

1.  8 point check inspection

2.  Review of processing instructions,

3.  Check encoding and endorsing,

4.  Reporting,

5.  Payment includes both check and coupon

6.  Auto capture of information on coupon

  

1.  Single check for multiple scannable documents,

2.  Photocopies,

3.  Partial payments,

4.  Stop files,

5.  Check onlys

6.  Wholesale lockbox processing

7.  Image lockbox processing

Execution Copy: October 26, 2007

Initials: Fiserv                  Northern Trust                 

 

Page 5 of 11



--------------------------------------------------------------------------------

Exhibit 3.1B

Designated Lockbox Services

 

AFP
Number        SID –    
    Exhibit       

    SID –    

    Raw Data    

   Service Name    Unit    Service Description *    Service Includes    Service
Excludes           2058717    Image Maintenance    Lockbox    Monthly charge for
daily transmission of images captured per client instructions.   

1.  Associated overhead from sending image transmissions to client

2.  Incremental to image transmission per file

  

1.  Data transmissions,

2.  EDI transmissions,

3.  Image capture,

4.  Online image access

5.  Image transmission file

050420         2258615    Image Transmission    File    Charge associated with
each file of images captured per client instructions. If multiple lockboxes are
transmitted in a single file, one lockbox will receive the charge for the file.
  

1.  Sending image files to customer

2.  Incremental to monthly maintenance for image transmission

  

1.  Data transmissions

2.  EDI transmission,

3.  Image Capture,

4.  Online image access,

5.  Image transmission maintenance

SBX    1706141    1706141    Interactive Database    Policy    Policy charge
(assessed at month-end) for storage of policy billing records on the Smart Box
database.    Storage of records.   

1.  Image archive,

2.  SmartBox groupings

05011P    1306143    1306143    Invoice Balancing    Item    Service for
balancing an invoice to the amount remitted during data entry, either prior to
or after deposit.    Upfront balancing with amount of balance outsorted and
returned to lockbox owner or force balanced.    Lockbox processing 050126   
1315587    1315587    Keystroke Charge    Keystroke    Per character charge for
key-entering check serial number or remitter information,    Keying of invoice
number or remitter name and navigation keys (enter, tab, page down, space,
etc.).   

1.  Transmissions

2.  Image capture

     1613073    1613073    LBX Check Receipt Verification    Item    Require
further information           SBX    2018580    2018580    Loan Checks    Item
   Check level fee for processing loan payments.    Grouping for loans.   

1.  Other groupings — can only be in one grouping but groupings chosen
hierarchically by customer,

2.  Transmissions,

3.  Lockbox processing

SBX    2017793    2017793    Loan Policies    Policy    Policy level fee for
processing loan transactions. One fee per policy paid.    Policy level grouping
incremental to Loan Checks.   

1.     Loan Checks

05013A    1969786    1969786    Lockbox Credit Card Processing    Item   
Service per item for processing credit card payments.   

1.  Authorizing credit card payment,

2.  Keying in credit card data and verifying signature

3.  Reporting

   Lockbox Processing 050302    1333688    1333688    Lockbox Deposits   
Deposit    Service for depositing a batch or batches of checks through a lockbox
for a designated deposit time at a designated correspondent bank.    Preparing
checks for clearing and settlement.   

1.  Lockbox processing

2.  Check processing

050300    1336049    1336049    Lockbox Items Deposited    Item    Service for
each check that is deposited through a lockbox.    Incremental to Lockbox
Deposit.   

1.  Lockbox processing

2.  Check processing

050000    1336836    1336836    Lockbox Monthly Maintenance    Lockbox   
Monthly charge associated with the maintenance of a lockbox.   

1.  Rental for PO Box number

2.  Pick-up or delivery of mail

3.  Overhead associated with maintaining lockbox; including software

  

1.  Per item fees

2.  All Mailout activity

     New    New    Lockbox Photocopy    Item    Require further information     
    

Execution Copy: October 26, 2007

Initials: Fiserv                  Northern Trust                 

 

Page 6 of 11



--------------------------------------------------------------------------------

Exhibit 3.1B

Designated Lockbox Services

AFP
Number        SID –    
    Exhibit       

    SID –    

    Raw Data    

   Service Name    Unit    Service Description *    Service Includes    Service
Excludes      1847014    1847014    Lockbox Photocopy – Wholetail    Item   
Require further information           050100    1433386    1438359 / 1392713   
Lockbox Processing    Item    Service for performing negotiability checks, payee
verification, and check encoding for any item received without a scannable
billing document. Photocopy of item is not provided.   

1.  8 point check inspection

2.  Review of processing instructions,

3.  Check encoding and endorsing,

4.  Reporting

5.  Reassociation

  

1.  Payments with coupons that have an OCR scanline that is scannable 75% of
time or more

2.  Photocopies

3.  Unbankables

4.  Deposit prep

5.  Image capture

     New    New    Lockbox Rental         Require further information          
          1336049    Lockbox Services    Item    Require further information   
       050311    1612286    1612286    Lockbox Total Inquiry    Call    Charge
assessed when a client calls RemitStream Solutions for deposit information.   

1.  Phone call by client

2.  Reporting

  

1.  Lockbox processing,

2.  Phone Notification - Deposit

05013H    1344706    1344706    Mail Forwarding Fee    Lockbox    Monthly charge
for forwarding mail from a closed lockbox.   

1.  Mail forwarding for a maximum of 3 months after which it will returned to
sender.

2.  Lockbox Maintenance charge

   Lockbox per item charge      1345493         Mail Forwarding Maintenance   
Lockbox    Require further information           050121    1352576    1352576   
MICR Capture    Item    Service per check for capturing the Magnetic Ink
Character Recognition (MICR) line, which identifies check number, drawee bank,
and remitter bank account number.   

1.  Additional processing charge to capture this line from check when returning
MICR line data to client as in a data transmission

2.  May be in addition to check image capture

  

1.  Data transmissions

2.  Lockbox processing

050103    1924927    1924927    Multiple Item Processing    Item    Service per
check for performing negotiability checks, payee verification of a check
associated with a multiple transaction. Photocopy of check is not provided   

1.  8 point check inspection

2.  Review of processing instructions,

3.  Check encoding and endorsing,

4.  Reporting,

5.  One or more checks are received with one or multiple scannable documents

6.  Auto capture of information on coupon

  

1.  Full pay singles,

2.  Partial payments

3.  Stop files,

4.  Check onlys,

5.  Photocopies

6.  Wholesale lockbox processing,

7.  Image capture

     New    1924927    Multiple Item Processing W/Complex Sort    Item   
Require further information           05011M    1391926    1391926    No Check
Enclosed Items    Envelope    Service for handling documents received through
the lockbox that do not have an associated check.   

1.  Document only processing

2.  Outsorting correspondence to separate batch

   Check processing 95011M    1980804    1980804    No Item Enclosed - Monthly
Fee    Lockbox    Monthly charge for handling documents received through the
lockbox that do not have an associated check.   

1.  Will be used when per item fee cannot be used such as lockboxes used for
imaging only.

2.  Correspondence only volume

   Maintenance for check and document 050540    2173619    2173619    Non
Lockbox Mail Received    Package    Service per package fee for non-lockbox mail
(no checks) sent to the lockbox that should have been sent directly to the
customer.    Return of merchandise sent to lockbox.   

1.  Processing

2.  Other mailout activity

Execution Copy: October 26, 2007

Initials: Fiserv                  Northern Trust                 

 

Page 7 of 11



--------------------------------------------------------------------------------

Exhibit 3.1B

Designated Lockbox Services

AFP
Number        SID –    
    Exhibit       

    SID –    

    Raw Data    

   Service Name    Unit    Service Description *    Service Includes    Service
Excludes SBX    1701419    1701419    Not as Billed Checks    item    Check
level charge for processing a not-as-billed transaction.    Grouping for checks
that don’t reflect amount billed.   

1.  Other groupings — can only be in one grouping but groupings chosen
hierarchically by customer,

2.  Transmissions,

3.  Lockbox processing

SBX    1703780    1703780    Not as Billed Policy Records    Policy    Policy
record level charge for processing a not-as-billed transaction. One charge for
each policy in the transaction.    Policy level grouping incremental to Not as
Billed Checks.    Not as Billed Checks SBX    1942241    1942241    One Check
Processing    Item    Check level charge for MassMutual for processing one check
into multiple MassMutual boxes.   

1.  Mass Mutual grouping

2.  Grouping when one check covers payment for multiple lockboxes

  

1.  Other groupings — can only be in one grouping but groupings chosen
hierarchically by customer,

2.  Transmissions,

3.  Lockbox processing

75013F    1942241    1942241    One Check Processing Check    Item    Check
level charge for processing one payment across several lockboxes          
85013F    1946176    1946176    One Check Processing Policy    Policy    Policy
level charge for processing policies from one payment across several lockboxes.
          SBX    1946176    1946176    One Check Processing Policy    Policy   
Policy level charge for MassMutual for processing one check into multiple
MassMutual boxes.    Policy level grouping incremental to One Check Processing.
   One Check Processing 05011I    1411601    1411601    Open Envelopes (2-3
Sides)    Item    Service per envelope charge for slicing envelopes on 2 to 3
sides as opposed to just the top.    Laying envelopes flat   

1.  Automated envelope opening with slice on 1 side

2.  Any sorting

     New    1924140    Partial Pay Processing W/Complex Sort         Require
further information           050102    1924140    1924140    Partial Pay Single
Processing    Item    Service per check for performing negotiability checks,
payee verification for partial pays. Photocopy of check is not provided.   

1.  8 point check inspection

2.  Review of processing instructions,

3.  Check encoding and endorsing,

4.  Reporting,

5.  Single check received with single scannable document and amounts are not
equal

6.  Auto capture of information on coupon

  

1.  Full pay singles,

2.  One check for multiple scannable documents,

3.  Stop files,

4.  Check onlys,

5.  Photocopies of checks,

6.  Wholesale lockbox processing

7.  Image capture

050310    1506828    1506828    Phone Notification    Call    Charge assessed
when RemitStream manually calls the client and provides same day notification of
total deposit information. Each lockbox included in the call is assessed the
charge even if multiple lockboxes are reported in the same call.   

1.  Phone call by RemitStream

2.  Reporting

  

1.  Lockbox processing

2.  Deposit Total inquiry by client

3.  Email deposit notifications

05013G    2007562    2007562    Photo - LBX-Client Services    Request?    Fee
for request of photo of item processed or additional research requested.   

1.  Photos

2.  Manual research

   Lockbox Processing 95013G    2008349    2008349    Photo - LBX-Priority   
Request?    Fee for priority request of photo of item processed or additional
research requested.    Same as LBX Research but request made a priority   
Lockbox Processing

Execution Copy: October 26, 2007

Initials: Fiserv                 Northern Trust                 

Page 8 of 11



--------------------------------------------------------------------------------

Exhibit 3.1B

Designated Lockbox Services

 

AFP
Number        SID –    
    Exhibit       

    SID –    

    Raw Data    

   Service Name    Unit    Service Description *    Service Includes    Service
Excludes 850100    1436785    1436785    Photocopy Batched    Item    Daily
charge for performing negotiability checks, payee verification, and check
encoding for any item received without a scannable billing document. Photocopy
of item is batched.   

1.  8 point check inspection

2.  Review of processing instructions,

3.  Check encoding and endorsing,

4.  Photocopies batched

5.  Reporting

  

1.  Payments with coupons that have an OCR scanline that is scannable 75% of
time or more

2.  Photocopies that are not batched

3.  Unbankables

4.  Prep of deposit

5.  Image capture

05011L    1437572    1437572    Photocopy Invoice or Papers    Document   
Service for photocopy of invoice, accompanying correspondence.   

1.  Photocopy of statements or letters written to clients

2.  Photos batched separately

  

1.  Lockbox processing

2.  Photocopies of checks,

3.  Photocopies of envelopes

950116    1445442    1445442    Post Check Amount    Item    Service per item
for writing check amount on accompanying documents.    Separate document
notation –Post Information charge. (subset of Document Notation -Post
Information).   

1.  Transfer of information from accompanying papers onto face of check.

2.  Other document notation services

     New    New    Post Special Customer Information         Require further
information           950322    1467478    1467478    R.I.D. Detail Lines
Reported    Lockbox    Service for facsimile to notify client of remitter name
and dollar amount remitted per item.    Incremental to Automated Fax Service   

1.  Lockbox processing

2.  Automated fax service

3.  Manual fax services

050322    1480070    1480070    Remitter I.D. Notification    Lockbox    Service
for facsimile to notify client of remitter name and dollar amount remitted per
deposit.   

1.  Automated fax

2.  Automated Fax reporting

  

1.  Lockbox processing

2.  Automated fax per item

3.  Manual fax services

65013F    2150796    2150796    Return Item Log    Day    Fee for creating a
manual log of all unbankables   

1.  Non-automated reporting on exception items

2.  SmartBox Return Item Log

  

1.  Lockbox processing

2.  Unbankable decisioning

3.  Unbankable notificaitons

SBX    1783267    1783267    Rollover Checks    Item    Check level fee for
transactions to be identified as rollovers.    Grouping for rollover
transactions, such as transfers from a different IRA or different financial
institution.   

1.  Other groupings — can only be in one grouping but groupings chosen
hierarchically by customer,

2.  Transmissions,

3.  Lockbox processing

SBX    1782480    1782480    Rollover Policies    Policy    Policy level fee for
each policy identified as a rollover transaction.    Policy level grouping
incremental to Rollover Checks.    Rollover Checks 750116    1509976    1509976
   Sequential Numbering Envelopes    Item    Service per item for sequentially
numbering papers/envelopes.    Separate document notation charge that applies
only to writing number on remittance documents to indicate order received.   

1.  Numbering items in any other order

2.  Circling amounts on docs

3.  Transferring information onto checks or writing check amounts on remittance
docs

850111    1514698    1514698    Simple sort    Item    Service per item for
sorting checks in a single group by color, remitter name, zip code, etc. or a 2
(two) group sort.   

1.  Typical wholesale lockbox sorts

2.  Creation of batch headers

  

1.  Complex sorts

2.  Special processing of sorted items (highlighting, annotating, etc.)

Execution Copy: October 26, 2007

Initials: Fiserv                 Northern Trust                 

 

Page 9 of 11



--------------------------------------------------------------------------------

Exhibit 3.1B

Designated Lockbox Services

AFP
Number        SID –    
    Exhibit       

    SID –    

    Raw Data    

   Service Name    Unit    Service Description *    Service Includes    Service
Excludes SBX    2102002    2102002    Smartbox Processing – Checks    Item   
Service per check for SmartBox processing, i.e. performing the various
inspection points and sorting payments for processing.   

1.  Sorting

2.  8 point check inspection

3.  Review of processing instructions

4.  Check encoding and endorsing

5.  Reporting

  

1.  Wholetail lockbox processing

2.  Check clearing and settlement

3.  Special processing (highlighting, annotating)

4.  Image capture

5.  Wholesale lockbox processing

050500    1339197    1339197    Special Notification Call    Call    As needed
charge assessed when client is called per their instructions to provide a
process/return decision for exception items or detailed remitter information.   
Manual exception item decisioning per call.   

1.  Online exceptions management,

2.  Automated unbankables decisioning

3.  Unbankables special Notifications on a per check basis

4.  Unbankables image capture

050510    1324244    1324244    Special Notification Check    Item    Per check
charge for each check discussed with the client during the special notification
call.    Incremental to Special Notification Call – per item fee.   

1.  Online exceptions management,

2.  Automated unbankables decisioning

3.  Unbankables special Notification Call

4.  Unbankables image capture

05011J    1520207    1520207    Special Stapling    Item    Service per item for
non-standard stapling procedure other than photo matched, photo batched, or
imaging lockboxes.    Using paperclips instead of stapling, no stapling, or
stapling 2 photocopies to the papers, etc.    Lockbox processing 950530        
2254680    TP LBX Unbankable Exception Item    Item    Service per envelope
(batch) for imaged unbankable items presented for online decisioning via
Treasury Passport.   

1.  Automated unbankables.

2.  Web-based decisioning of unbankable items.

3.  Viewing of images of potential unbankable items.

  

1.  Unbankable notification calls and checks discussed with client,

2.  unbankable returns,

3.  Image capture of automated unbankable items

050530    2172045    2172045    Unbankables    Item    Service per item for
unbankable items returned to customer.   

1.  Return of unbankables to customer.

2.  Incremental to per check and per call notification re. unbankables

3.  Incremental to LBX Unbankable Exception Item

  

1.  Unbankable Exception Item (online exceptions management/automated
unbankables decisioning)

2.  Unbankable Special Notification Call and Per check for unbankables

050303    1557983    1557983    Walk-In deposits    Envelope    Charge for the
handling of mail received outside of the U.S. Postal stream (I.e. Federal
Express, Messenger). This charge is in addition to the deposit charges above.   

1.  Priority handling of payments delivered by Fed Ex or other messenger.

2.  Items processed day this mail received.

  

1.  All other remittances,

2.  Lockbox processing

3.  Sorting

          1930436    Wholetail Sort and Balance    Item    Require further
information           SBX    2019367    2019367    Within One Month Check   
Item    Check level charge for processing a payment that is within one month of
the billing date.    Grouping for checks that is within a month of the billing
date — within a month before and within a month after.   

1.  Other groupings — can only be in one grouping but groupings chosen
hierarchically by customer,

2.  Transmissions,

3.  Lockbox processing

SBX    2020154    2020154    Within One Month Policy    Policy    Policy level
charge for processing a payment that is within one month of the billing date.
Each policy within the transaction receives the fee.    Policy level grouping
incremental to Within One Month Check.    Within One Month Check

Execution Copy: October 26, 2007

Initials: Fiserv                  Northern Trust                 

Page 10 of 11



--------------------------------------------------------------------------------

Exhibit 3.1B

Designated Lockbox Services

 

AFP
Number        SID –    
    Exhibit       

    SID –    

    Raw Data    

   Service Name    Unit    Service Description *    Service Includes    Service
Excludes Other Services                                              Mail
Processing                                    Disaster Recovery Services        
                           Postage                                    CMMA /
Northern Processing                     059999    NA    NA    SAS70 Report   
Bank    Annual charge for receiving documented results of Fiserv SAS70 Type II
audit           Adjustments                                              OCR
Keystroke Correction    Keystroke                 

*  Note: Northern Trust and Fiserv mutually agree to reconcile the service level
descriptions outlined in Exhibits 3.1A and 3.1B to the to be revised billing
service codes agreed to in Exhibits 14.1A and 14.1B. This will be completed by
December 31, 2008.

 

Execution Copy: October 26, 2007

Initials: Fiserv                  Northern Trust                 

 

Page 11 of 11



--------------------------------------------------------------------------------

Exhibit 3.2

Letter of Intent Projects – Payment Services and Lockbox Services

 

Project / Service        

    New    

    Serv    

   Definition    Included    Excluded    Delivery Date    Northern Trust
Requirements    Rights (1)    Penalty (2) Accept incoming X9.37 image files   
IP    Yes   

Generally Available -Have the ability to receive X9.37 files in lieu of paper
presentments. The incoming transit X9.37 files will be received such that the
MICR data will be processed through the Fiserv Item Processing System.

 

Selectively Available as mutually agreed upon

  

•    Receipt of the ICL

•    IQA to check the quality and usability of the file

•    Process the ICL at the individual item level

  

•    Paper outgoing

•    Returns

•    IRDs

  

03/31/09

 

 

 

1-02-08

   Readiness of Northern Trust Surveillance system by 01/31/09          
Outbound X9.37 image files    IP    Yes   

Generally Available -Have the ability to send X9.37 files in lieu of paper.
Images will be sent in Image Cash Letters (ICL).

 

Selectively Available as mutually agreed upon.

  

•    IQA

•    Creation of the X9.37 files for Image Cash Letters

•    Transmission of the ICL

•    Clearing fees associated with the ICL

  

•    Paper  presentment

•    Returns

•    IRDs

  

03/31/09

 

 

1-02-08

               Originate returns from image archive    IP    Yes    When
Northern Trust drawn items are returned for any reason, the image will be sent
in lieu of the paper. The image will carry the appropriate information for
out-going return processing    Processing of the return electronically   
Physical paper return item processing    10/31/08                Exception
processing – DSS TRIPS, DSV, CSV    IP   

Exception – No

 

DSV – Yes

  

There are two definitions for this processing

 

1.  DSS Exceptions provides a single exception processing tool for Fiserv and
potentially Northern Trust. Images and data (exceptions with reason codes) will
be ingested into the system and processed in lieu of paper.

 

2.  DSV / CSV is digital signature verification and check stock verification

   For DSV, it is the paying of checks similar to current paper process (Back
office).   

Exceptions

•    Return item processing

•    Other exception processing that is in the Designated Service exhibit

•    Online viewing

•    Retention

 

DSV

•    Integrating Northern Trust electronic signature cards into the system

•    Front counter (branch) verification

  

1.     Except

 

05/31/08

 

2.     DSV /CSV

 

09/31/08

  

•    Full Northern Trust resource requirement for input and development of
proper interfaces by 01/02/08

 

•    Agreed DSV / CSV Service Agreement by 04/01/08

                              Data line correction and mismatch detection and
correction    IP    No    Data line correction and it will provide the ability
to provide updated information to the image archive. If the incorrect codeline
is attached (indexed) to an image, this service will allow the corrected record
including codeline to be added to the image archive    Ability to accept a
correct codeline file from Northern Trust and potentially internally at Fiserv
   Image capture    04/30/08   

•    Ability to send the corrected file by 12/15/07

                            CD / DVD Output    IP    Yes    Ability to provide
DVD as another image delivery option and expand the CD and DVD products to
include encryption    128-bit encryption capabilities    Postage or delivery
costs   

Encrypted CD 01/31/08

 

DVD Capability 04/30/08

              

Execution Copy: October 26, 2007

Initials: Fiserv                  Northern Trust                 

 

Page 1 of 6



--------------------------------------------------------------------------------

Exhibit 3.2

Letter of Intent Projects – Payment Services and Lockbox Services

 

Project / Service        

    New    

    Serv    

   Definition    Included    Excluded    Delivery Date    Northern Trust
Requirements    Rights (1)    Penalty (2) 7-Year Image archive    Lockbox    Yes
   The 7-Year Image Archive is a new multi-year image archive product / service
that retains check and remittance document images for work processed from 90
days through seven years previously. The 90-day archive is the standard product.
The service will be offered in increments of one year. Tiers will define the
storage requirement.   

•    Up to 7 year storage of images

 

•    API for Treasury Passport

  

•    Storage of Business Logic

 

•    Work processed 8 years or more in the past

 

•    Healthcare Lockbox images

 

•    Retrievals outside the Northern Trust tools and API

 

•    Image Delivery other than Treasury Passport delivery

 

•    Special requests for bulk image ingestion or delivery

 

•    Image Capture

   02/28/08                Encrypted CD / DVD Output    Lockbox    Yes    DVDs
and CD-ROMs are Image Lockbox output options. Check and remittance document
images are available on DVDs or on CD-ROMs daily, weekly, or monthly. The
products include a standalone viewable CD or DVD and encryption of the entire
contents of the disc.   

•    DVD Capable

 

•    Images must be in TIF or JPG file formats.

 

•    Custom labels.

 

•    Image Viewer burnt onto CD or DVD.

 

•    Print and search capability

  

•    A cumulative index

 

•    Postage or delivery cost

 

•    Duplicate CD/DVD creation

 

•    Able to burn ad hoc jobs based on any variation of criteria.

 

  

Encrypted CD 01/31/08

 

DVD Capability 04/30/08

              

Execution Copy: October 26, 2007

Initials: Fiserv                  Northern Trust                 

 

Page 2 of 6



--------------------------------------------------------------------------------

Exhibit 3.2

Letter of Intent Projects – Payment Services and Lockbox Services

 

Project / Service        

    New    

    Serv    

   Definition    Included    Excluded    Delivery Date    Northern Trust
Requirements    Rights (1)    Penalty (2) Healthcare – EOB data capture   
Lockbox    Yes – multiple services   

Healthcare Lockbox is a new, comprehensive revenue cycle and health data
information management services line/category, focused on automating payment
services, for healthcare providers and payers that are customers of RemitStream
Solutions’ financial institution clients.

 

The following new services:

 

1.  Automated EOBs

 

2.  Automated EOBs with Patient Pays –

 

3.  Balanced, Consolidated 835 transmissions

 

4.  Secondary billing

 

5.  Exceptions Management

 

6.  Denials Management

 

7.  Image Capture

 

8.  Image Delivery; transmission, CD-ROM, or other mechanisms

 

9.  Data Transmission

 

10. Sending 835 file to healthcare provider Correspondence processing
Implementation

 

The services above is not an inclusive list of services and additional services
may be defined upon further requirements.

  

•    Provided from existing processing sites – Chicago, Walnut, Miami

 

•    Processing payments from health plans and patient pays

 

•    Private-labeling of the Fiserv’s provider online functionality

  

•    Revisions to the service offering that result in RemitStream becoming a
covered entity under HIPAA

 

•    Required Hardware

 

•    In-house (within RemitStream) extraction of the EOB data and creation of an
835

 

•    Online searches by more than the standard six fields

 

•    Full integration with Treasury Passport

 

•    Single sign-on from Treasury Passport

 

•    Lockbox On-line is a component of these set of services

 

•    Connectivity between the Northern Trust customer and Fiserv’s partner

 

•    Internet access ISP services

   04/30/08   

•    Provide a pilot customer by 11/01/07

 

•    Agreed set of services for pilot customer 01/31/08

 

•    Hyperlink from Treasury Passport to RMS by 04/01/08

         

Execution Copy: October 26, 2007

Initials: Fiserv                  Northern Trust                 

 

Page 3 of 6



--------------------------------------------------------------------------------

Exhibit 3.2

Letter of Intent Projects – Payment Services and Lockbox Services

Project / Service        

    New    

    Serv    

   Definition    Included    Excluded    Delivery Date    Northern Trust
Requirements    Rights (1)    Penalty (2) Application of credit card payments to
client preferred merchant vendor    Lockbox    No   

The service will expand the current number of providers that Credit Card
payments can be used.

 

The list of Credit Card processor will be a joint list mutually agreed between
Fiserv and Northern Trust

   Current provider is Paymentech    Credit Card processors that are not on the
list and not qualified by Fiserv   

02/28/08 for first Credit Card Processor

 

The list of subsequent credit card processors and the related implementation
dates to be mutually agreed upon

               Upgrade of the DMP Platform to version 4.07.03    Lockbox    As
noted in the definition   

The upgrade will allow Fiserv to get to the next supported level and it builds
the foundation of potential new services (which are stated in this schedule)

 

The upgrade will include the base functionality of the platform and the
integration to expand the functionality in capability and product. These
include:

 

•    Up-front imaging

 

•    Stop file capabilities

 

•    ICR

 

•    Satellite capture of wholesale lockbox items

 

•    Create X9.37

 

•    Remote Deposit capture

 

Once completed, the following new features will be included as new services in
the Designated Lockbox services.

 

1.     Stop file capabilities

 

2.     Create X9.37

 

3.     Remote Deposit capture

  

Hardware and software purchases, report modification and testing.

 

All costs related to the customization required that are unique to Northern
Trust, shall be borne by Fiserv.

  

•    New services that are defined in this schedule

 

•    The DR site will not be included in this project. However, modification to
the DR site will be necessary and should be addressed during the next DR site
visit.

  

•     Up-front imaging 09/30/08

 

•    Stop file 06/30/08

 

•    ICR 07/31/08

 

•    Satellite capture WHLBX 06/30/08

 

•     Create X9.37 05/31/08

 

•    Remote Deposit capture 07/31/08

  

•    RDC Pilot client by 05/01/08

          Multi-Bank depositing to any Northern Trust DDA account    Lockbox   
No    Ability to send a Lockbox deposit file to the Northern Trust Core
Processor              Complete                Clearing items via X9.37   
Lockbox    Yes    Reference Project “Upgrade of the DMP Platform to version
4.07.03”              Reference above               

Execution Copy: October 26, 2007

Initials: Fiserv                  Northern Trust                 

 

Page 4 of 6



--------------------------------------------------------------------------------

Exhibit 3.2

Letter of Intent Projects – Payment Services and Lockbox Services

 

Project / Service        

    New    

    Serv    

   Definition    Included    Excluded    Delivery Date        Northern Trust
Requirements    Rights (1)    Penalty (2) Electronic bill presentment and
payment capabilities    Lockbox    Yes   

Ability for Northern Trust Lockbox clients to accept their payments through the
following vehicles:

 

•   Telephone

 

•   Internet – on-line bill pay

             09/30/08                ICR assisted keying    Lockbox    No   
Reference Project “Upgrade of the DMP Platform to version 4.07.03”             
Reference above                Remote deposit capture, using one piece of
scanning equipment installed at the client site    Lockbox    Yes   

This service provides the capability to have Northern Trust clients make Remote
deposit capture for Wholesale Lockbox.

 

This product will allow customers to scan payments at their location (walk-ins
to the corporate office) and send images to RemitStream for inclusion with the
other payments received at their lockboxes.

 

Further definition will be need to be mutually agreed upon between Fiserv and
Northern Trust.

   The product requires one scanner for wholesale lockbox RDC         Reference
above                Upfront imaging workflow    Lockbox    No    Reference
Project “Upgrade of the DMP Platform to version 4.07.03”              Reference
above                Locations    Lockbox        

Establish Lockbox network sites in the following locations by the indicated
dates:

 

•    Atlanta - September 30, 2008

 

•    Dallas – June 30, 2009

 

•    Mutually Agreed Upon 3rd Site – June 30, 2010

 

•    Mutually Agreed Upon 4th Site – June 30, 2011

 

            

•    Atlanta – 09/30/08

 

•    Dallas – 06/30/09

 

•    Mutually Agreed
Upon 3rd Site – 06/30/10

 

•    Mutually Agreed
Upon 4th Site – 06/30/11

              

Note 1: The delivery of the above projects / services within the timeframes are
material obligations and therefore subject to Section 19.2 of the agreement.

Note 2: Failure to meet the requirements specified by the delivery dates result
in the following penalties:

Execution Copy: October 26, 2007

Initials: Fiserv                  Northern Trust                 

 

Page 5 of 6



--------------------------------------------------------------------------------

Exhibit 3.2

Letter of Intent Projects – Payment Services and Lockbox Services

 

  •  

Any items scheduled to be delivered in 2008, must be delivered by December 31,
2008. If any items scheduled for delivery in 2008 are not delivered in 2008 then
there will be no COLA increase applied to any Fees in 2009.

 

  •  

All 2008 items not delivered in 2008, must be delivered by June 30,2009. If any
of the 2008 items, are delayed for delivery until June 30, 2009, and are not
delivered by that date then no COLA increase will be applied to any Fees in 2010
.

 

  •  

Any items to be delivered in 2009, must be delivered by December 31, 2009. If
any items scheduled for delivery in 2009 are not delivered in 2009 then there
will be no COLA increase applied to any Fees in the next available year. (For
example, if 2008 items are missed in 2009 then 2009 would be fall to 2011.)

Execution Copy: October 26, 2007

Initials: Fiserv                  Northern Trust                 

 

Page 6 of 6



--------------------------------------------------------------------------------

Exhibit 14.1A

Designated Item Processing Fees

        TOTAL May 2006 to April 2007   Contract Pricing            

Revised Total    

Bill*

          Actual Volume       Actual Bill*       Actual Volume      
Projected Bill*       Avg. Price*       Unit Price*      

ITEM PROCESSING

                   

Standard Transit =< 750,000 per month

                   

1

  Standard Transit - Chicago City   2,379,631           2,379,631              
     

2

  Standard Transit - Chicago RCPC   2,796,427           2,796,427              
     

3

  Standard Transit - CORR DF   2,009,768           2,009,768                    

4

  Standard Transit - Other Fed   8,786,543           8,786,543                  
 

5

  Standard Transit - On-Us - *   67,916           67,916                    

Major Transit = > than 750,000 items

                   

6

  Major Transit - Chicago City   4,533,594           4,533,594                  
 

7

  Major Transit - Chicago RCPC   6,672,295           6,672,295                  
 

8

  Major Transit - CORR DF   833,121           833,121                    

9

  Major Transit - Other Fed   628,245           628,245                    

10

  Major Transit - On-Us   161,539           161,539                    

Lockbox Transit

                           

11

  Lockbox - Chicago City   934,376           934,376                    

12

  Lockbox - Chicago RCPC   1,599,817           1,599,817                    

13

  Lockbox - CORR DF   2,442,773           2,442,773                    

14

  Lockbox - Other Fed   10,451,013           10,451,013                    

15

  Lockbox - On-Us   97,732           97,732                    

16

  Transit Rejects   2,352           448,387                        

Transit Reject Rate - **

                           

Non Transit Clearing

                           

17

  Controlled Disbursement - Capture   66,827,299           66,827,299          
         

18

  On-us Inclearings - Capture/Except Pull   12,142,154           12,142,154    
               

19

  CD and Onus - Rejects   12           2,203,248                        

CD and Onus Reject Rate - **

                           

20

  Statement Sort   12,038,305           12,038,305                    

21

  Fine Sort-HUL***   79,772,381           79,772,381                    

22

                               

23

  Cashletter Correction   1,638           1,638                    

24

  Encoding - Line & G/L & Corp   8,839,037           8,839,037                  
 

25

  Encoding - Correction   6,066           6,066                    

26

                               

RETURNS

                           

27

  Chargeback Standard   98,329           98,329                    

28

                               

29

  Redeposit Standard   69,543           69,543                    

30

      0           0                    

31

  Outgoing   96,679           96,679                    

DEPOSIT ACCOUNT SERVICES

                           

32

  Daily Exceptions   120,426           120,426                    

33

  Stop Exceptions   29,559           29,559                    

34

  ARX Warns   192,941           192,941                    

35

  ARX Rejects   128,279           128,279                    

36

  Overdraft decision resulting in return   13,778           13,778              
     

* Amounts in these columns have been omitted pursuant to a request for
confidential treatment and have been filed separately with the SEC.

Execution Copy: October 26, 2007

Initials: Fiserv                 Northern Trust                 

Page 1 of 4



--------------------------------------------------------------------------------

Exhibit 14.1A

Designated Item Processing Fees

        TOTAL May 2006 to April 2007   Contract Pricing            

Revised Total    

Bill*

          Actual Volume       Actual Bill*       Actual Volume      
Projected Bill*       Avg. Price*       Unit Price*      

37

  Client Based Positive Pay Exceptions   4,891           4,891                  
 

38

  Manual Adds and Deletes   10,299           10,299                    

39

  Process Stop Calls   40,916           40,916                    

40

  Standard PE Enquiry   5,973           5,973                    

41

  AT&T PE   12           12                    

42

  Prepare Automated Statement   235,444           235,444                    

43

  Prepare Manual CBIS/Putnam Stmt   44,606           44,606                    

44

  Prepare Manual Statement   251,024           251,024                    

45

  Check Retention Boxes   21,102           21,102                    

46

                               

47

                               

48

                               

49

  Recon ARX Partial   24,777           24,777                    

50

  Recon ARX Full   13,595           13,595                    

51

  Check Filing   79,967,400           79,967,400                    

52

  Check Paying-DPS/ARX Fraud   1,786,455           1,786,455                    

53

  Check Paying - RAS/GECC/CMMA Fraud   291,113           291,113                
   

54

  Collections On-Us   1,248           1,248                    

55

  Collections Not On-Us   1,169           1,169                    

56

  International Cashletter   32,547           32,547                    

INVESTIGATIONS

                           

57

  Process High Speed Photo   54,969           54,969                    

58

  Process Low Speed Photo   82,081           82,081                    

59

  Process Adjustment   131,183,388           131,183,388                    

YET TO BE DETERMINED ADJUSTMENT

                   

60

  Unknown   (12)         12                    

NEW SERVICES

                           

61

  CD-Rom-Creation-Items<2,500,000   30,000,000           30,000,000            
       

62

  CD-Rom-Creation-Items>2,500,000   10,639,430           10,639,430            
       

63

  CD-Rom-Copies   2,045           2,045                    

64

  Microfilm Index   12,783           12,783                    

65

  Putnam Image Statements-Postage   12           12                    

66

  Seven Year Archive-All Other   176,910,359           176,910,359              
     

67

  Archive Retrieval <120 days   272,676           272,676                    

68

  Seven Year Archive-Conversion Fee   5,584,614           5,584,614            
       

69

  Image Capture   155,610,966           155,610,966                    

70

  Major Transit-AT&T < 5 million   1,930,674           1,930,674                
   

71

  Services Rendered in Walnut, Cal.   12           12                    

72

  Payee Verification-Interrogration   4,766,934           4,766,934            
       

73

  Payee Verification Warns   59,089           59,089                    

74

  Discount on Maj. Tran. AT&T   (1,930,674)         (1,930,674)                
 

75

  CD-Rom-Benefit Payment   199,692           199,692                    

76

  Putnam Image Automated Statement   41,626           41,626                    

77

  Putnam Image Manual Statement   68           68                    

78

  CD-Rom-Lockbox-Documents<100,000   1,200,000           1,200,000              
     

 

* Amounts in these columns have been omitted pursuant to a request for
confidential treatment and have been filed separately with the SEC.

Execution Copy: October 26, 2007

Initials: Fiserv                 Northern Trust                 

 

Page 2 of 4



--------------------------------------------------------------------------------

Exhibit 14.1A

Designated Item Processing Fees

 

        TOTAL May 2006 to April 2007   Contract Pricing                         
Actual Volume       Actual Bill*       Actual Volume       Projected Bill*      
Avg. Price*       Unit Price*      

Revised Total    

Bill*

79

  CD-Rom-Lockbox-Documents>100,000   5,435,232           5,435,232              
     

80

  CD-Rom-Lockbox-Checks<100,000   1,200,000           1,200,000                
   

81

  CD-Rom-Lockbox-Checks>100,000   2,860,108           2,860,108                
   

81

  CD-Rom-Lockbox-Copies   965           965                    

83

  Disaster Recovery Site   12           12                    

84

  Dominicks-Encoding   1,083,386           1,083,386                    

85

  Dominicks-Corrections   960           960                    

86

  Cola Credit   (12)         (12)                  

87

  Small Business Report   12           12                    

88

  Payee Verification-DR <100,000   1,200,000           1,200,000                
   

89

  Payee Verification-DR >100,000   3,566,934           3,566,934                
   

90

  Merchant Capture-Chicago City   27,063           27,063                    

91

  Merchant Capture-RCPC   24,404           24,404                    

92

  Merchant Capture-Correspondent   13,160           13,160                    

93

  Merchant Capture-Fed   42,869           42,869                    

94

  Merchant Capture-On Us   3,546           3,546                    

95

  Image Statement Composition   4,243,806           4,243,806                  
 

96

  AT&T- Transit-Chicago City   2,649,054           2,649,054                    

97

  AT&T-Transit-RCPC   2,467,653           2,467,653                    

98

  AT&T-Transit-Corr   8,420,579           8,420,579                    

99

  AT&T-Transit-Fed   7,818,064           7,818,064                    

100

  Process Adjustment-AT&T Incremental Vol   15,576,778           15,576,778    
               

 

* Amounts in these columns have been omitted pursuant to a request for
confidential treatment and have been filed separately with the SEC.

 

Line item 75 - Moved to Lockbox Billing File Line item 78 - Moved to Lockbox
Billing File Line item 79 - Moved to Lockbox Billing File Line item 80 - Moved
to Lockbox Billing File

Execution Copy: October 26, 2007

Initials: Fiserv                 Northern Trust                 

 

Page 3 of 4



--------------------------------------------------------------------------------

Exhibit 14.1A

Designated Item Processing Fees

 

TOTAL May 2006 to April 2007   Contract Pricing                Actual Volume    
  Actual Bill*           Actual Volume       Projected Bill*      
Avg. Price*       Unit Price*      

Revised Total    

Bill*

Line item 81 - Moved to Lockbox Billing File

                   

Line item 82 - Moved to Lockbox Billing Fil

                   

 

* Amounts in these columns have been omitted pursuant to a request for
confidential treatment and have been filed separately with the SEC.

Note:

Northern Trust and Fiserv mutually agree to reconcile the Fiserv billing files
to the Northern Trust SID level.

The allocation to the SID level will reconcile to the total costs agreed upon in
Exhibits 14.1A and 14.1B.

This will be completed by June 30, 2008.

Execution Copy: October 26, 2007

Initials: Fiserv                 Northern Trust                 

 

Page 4 of 4



--------------------------------------------------------------------------------

Exhibit 14.1B

Designated Lockbox Service Fees

 

          Totals (Actual May 2006 to April 2007)    New Contract Pricing

SID

  

SID DESCRIPTION

   Total Vol.    Total Cost*    Unit Price*    Total Vol.    Revised Total Bill*
   Unit Price*    ACCT. # CAPTURE - AS BILLED    19,048          19,048         
ACH REPRT SCANNING FEE    3          3       1946963    ADD A POLICY    6,354   
      6,354       2117742    ALLOCATION FUND    1,773          1,773      
2118529    ALLOCATIONS CHECK    838          838       2117742    ALLOCATIONS
FUND    952          952       1700632    AS BILLED CHECKS    217,780         
217,780       1702993    AS BILLED POLICY RECORDS    863,160          863,160   
   1730538    AUTOMATED LOCKBOX SERVICES    94,788          94,788       2121677
   CASH EQUIVALENCY CHECK    2,492          2,492       2120890    CASH
EQUIVALENCY POLICY    6,111          6,111       2192507    CD ROM CHECKS   
3,135,832          3,135,832       2192507    CD ROM DOCUMENTS    4,571,477   
      4 ,571,477       2201951    CD ROM MONTHLY FEE    5,579          5,579   
      CD-Rom-Benefit Payment             199,692         
CD-Rom-Lockbox-Documents<100,000             1 ,200,000         
CD-Rom-Lockbox-Documents>100,000             5 ,435,232         
CD-Rom-Lockbox-Checks<100,000             1 ,200,000         
CD-Rom-Lockbox-Checks>100,000             2,860,108         
CD-Rom-Lockbox-Copies (Duplicated)             965       1948537    CHANGE
DOLLAR AMOUNT    261,227          261,227       2104363    CHANGES CHECK    885
         885       2105150    CHANGES POLICY    54,037          54,037      
1438359    CHECK ONLY W/COMPLEX SORT    4,456          4,456       2179915   
CHECKS IMAGED    5,366,923          5,366,923       1134577    CIRCLE AMOUNT AND
OTHER INFO.    110,053          110,053       1151104    COMPLEX SORT   
1,605,143          1,605,143       2148061    CORRESPONDENCE CHECK    1,534   
      1,534       2146074    CORRESPONDENCE POLICY    8,224          8,224      
2180702    COUPONS IMAGED    346,587          346,587       1940667    CREATE A
BILL CHECK    4,398          4,398       1943815    CREATE A BILL POLICY   
6,643          6,643       1702206    CUSTOMER GEN CHECKS    62,012         
62,012          CUSTOMER GEN W/FAX POLICIES    18          18       1704567   
CUSTOMER GENERATED POLICY RECORD    977,757          977,757       1184945   
DATA CONSOLIDATION/BANK    48          48       1185732    DATA
CONSOLIDATION/MTHLY MAINT.    589          589       1186519    DATA TRANS.
MONTHLY MAINTENANCE    8,032          8,032      

 

* Amounts in these columns have been omitted pursuant to a request for
confidential treatment and have been filed separately with the SEC.

Execution Copy: October 26, 2007

Initials: Fiserv                  Northern Trust                 

 

Page 1 of 4



--------------------------------------------------------------------------------

Exhibit 14.1B

Designated Lockbox Service Fees

          Totals (Actual May 2006 to April 2007)    New Contract Pricing

SID

  

SID DESCRIPTION

   Total Vol.    Total Cost*    Unit Price*    Total Vol.    Revised Total Bill*
   Unit Price* 1190454    DATA TRANSMISSION FILE    47,085          47,085      
1188880    DATA TRANSMISSION/RECORD    5,651,685          5,651,685      
1192028    DATE STAMPING    24          24       1947750    DELETE A POLICY   
409,230          409,230       1944602    DEPOSIT OOB BILL POLICY    100,446   
      100,446       1751000    DEPOSIT OOB CHECKS    4,878          4,878      
1944544    DO NOT DEPOSIT CHECKS    5,040          5,040       1945389    DO NOT
DEPOSIT POLICY    9,376          9,376          DOCUMENT IMAGE SCAN/INDEX   
11,604,759          11,604,759       2202738    DUPLICATE CD ROM (Client
Consolidated)    7,968          7,968       1247905    ENVELOPE PHOTOCOPY    225
         225          EXTRA ACCOUNT BATCH LISTING    10,151          10,151   
   1259710    EXTRA DEPOSIT NOTIFICATION    18,591          18,591       1262071
   EXTRA PHOTOCOPY    112,781          112,781          FAX    11          11   
   2151583    FAX REPORTS    9,121          9,121          FISERV ONLINE
MAINTENANCE    563          563          FULL PAY PROC W/COMPLEX SORT    18,049
         18,049       1923353    FULL PAY SINGLE PROCESSING    1,157,822      
   1,157,822          IMAGE MAINTENANCE    240          240          IMAGE
TRANSMISSION    743          743       1706141    INTERACTIVE DATABASE   
10,432,109          10,432,109       1306143    INVOICE BALANCING    1,024,378
         1,024,378       1315587    KEYSTROKE CHARGE    250,987,641         
250,987,641       1613073    LBX CHECK RECEIPT VERIFICATION    1,130         
1,130       2018580    LOAN CHECKS    1,083          1,083       2017793    LOAN
POLICIES    1,317          1,317       1969786    LOCKBOX CREDIT CARD PROCESSING
   21,237          21,237       1333688    LOCKBOX DEPOSITS    552,810         
552,810       1336049    LOCKBOX ITEMS DEPOSITED    15,265,811         
15,265,811       1336836    LOCKBOX MONTHLY MAINTENANCE    19,448         
19,448       1847014    LOCKBOX PHOTOCOPY-WHOLETAIL    215,400          215,400
      1433386    LOCKBOX PROCESSING    13,692,099          13,692,099         
LOCKBOX PHOTOCOPY    10,953,679          10,953,679          LOCKBOX RENTAL   
411          411          LOCKBOX SERVICES    94,881          94,881      
1612286    LOCKBOX TOTAL INQUIRY    301          301       1344706    MAIL
FORWARDING FEE    181          181       1345493    MAIL FORWARDING MAINTENANCE
   10          10       1352576    MICR CAPTURE    7,606,812          7,606,812
     

* Amounts in these columns have been omitted pursuant to a request for
confidential treatment and have been filed separately with the SEC.

Execution Copy: October 26, 2007

Initials: Fiserv                  Northern Trust                 

Page 2 of 4



--------------------------------------------------------------------------------

Exhibit 14.1B

Designated Lockbox Service Fees

 

          Totals (Actual May 2006 to April 2007)    New Contract Pricing

SID

  

SID DESCRIPTION

   Total Vol.    Total Cost*    Unit Price*    Total Vol.    Revised Total Bill*
   Unit Price*    MULT ITEM PROC W/COMPLEX SORT    523          523      
1924927    MULTIPLE ITEM PROCESSING    164,398          164,398       1391926   
NO CHECK ENCLOSED ITEMS    1,091,518          1,091,518       1980804    NO ITEM
ENCLOSED - MONTHLY FEE    12          12       2173619    NON LOCKBOX MAIL
RECEIVED    771          771       1701419    NOT AS BILLED CHECKS    47,663   
      47,663       1702993    NOT AS BILLED POLICY RECORDS    433,647         
433,647       1942241    ONE CHECK PROCESSING    21,588          21,588      
1946176    ONE CHECK PROCESSING POLICY    327,733          327,733       1411601
   OPEN ENVELOPES(2-3 SIDES)    7,243          7,243          PARTIAL PAY PROC
W/COMPLEX SORT    4,350          4,350       1924140    PARTIAL PAY SINGLE
PROCESSING    347,299          347,299       1506828    PHONE NOTIFICATION   
7,480          7,480       2007562    PHOTO - LBX-CLIENT SERVICES    775      
   775       2008349    PHOTO - LBX-PRIORITY    57          57       1436785   
PHOTOCOPY BATCHED    1,390          1,390       1437572    PHOTOCOPY INVOICE OR
PAPERS    11,896          11,896       1445442    POST CHECK AMOUNT    9,368   
      9,368          POST SPECIAL CUSTOMER INFOR.    2          2       1467478
   R.I.D. DETAIL LINES REPORTED    63,189          63,189       1480070   
REMITTER I.D. NOTIFICATION    8,147          8,147       2150796    RETURN ITEM
LOG    1,610          1,610       1783267    ROLLOVER CHECKS    213          213
      1782480    ROLLOVER POLICIES    351          351       1509976   
SEQUENTIAL NUMBERING ENVELOPES    55,810          55,810       1514698    SIMPLE
SORT    1,070,337          1,070,337       2102002    SMARTBOX PROCESSING –
CHECKS    41,876          41,876       1339197    SPECIAL NOTIFICATION CALL   
1,959          1,959       1324244    SPECIAL NOTIFICATION CHECK    14,493      
   1 4,493       1520207    SPECIAL STAPLING    262,628          262,628      
   TP LBX UNBANKABLE EXCEPTION ITEM    15,248          15,248       2172045   
UNBANKABLES    71,224          71,224       1557983    WALK IN DEPOSITS   
221,717          221,717          WHOLETAIL SORT AND BALANCE    162,037         
162,037       2019367    WITHIN ONE MONTH CHECK    58          58       2020154
   WITHIN ONE MONTH POLICY    409          409          Grand Total            
     

 

* Amounts in these columns have been omitted pursuant to a request for
confidential treatment and have been filed separately with the SEC.

Execution Copy: October 26, 2007

Initials: Fiserv                  Northern Trust                 

 

Page 3 of 4



--------------------------------------------------------------------------------

Exhibit 14.1B

Designated Lockbox Service Fees

 

          Totals (Actual May 2006 to April 2007)    New Contract Pricing

SID

  

SID DESCRIPTION

   Total Vol.    Total Cost*    Unit Price*    Total Vol.    Revised Total Bill*
   Unit Price*    Other Services -                     

Mail processing

                    

Disaster Recovery Services

                    

Postage

                    

CMMA / Northern Processing

                    

SAS 70

                    

Staff Awards

                     TOTAL OTHER SERVICES                      Adjustments      
              

Revenue unbilled on Analysis system*

                    

MICR Capture

                    

OCR Keystroke Correction

                    

Checks Imaged

                    

Image Transmission

                    

Coupons Imaged

                    

Credit Float SLA est.

                    

Credit for GE Issue

                    

Year End Celebration

                     Total Adjustments                      Total Charges      
           

  

Note:

Northern Trust and Fiserv mutually agree to reconcile the Fiserv billing files
to the Northern Trust SID level.

The allocation to the SID level will reconcile to the revised total bill agreed
upon in Exhibits 14.1A and 14.1B by December 31, 2007.

 

* Amounts in these columns have been omitted pursuant to a request for
confidential treatment and have been filed separately with the SEC.

Execution Copy: October 26, 2007

Initials: Fiserv                  Northern Trust                 

 

Page 4 of 4



--------------------------------------------------------------------------------

Addendum A to Exhibits 14.1A and 14.1B

Service Definitions and Fees

 

Service Name and Description    Classification*   Hourly Rate*

Customization

Unique to the requirements of Northern Trust or a Northern Trust client that are
not supported by the base application, or by configuration choices. Any activity
could be customized if the specific activity is outside of standard activity,
including and testing. Examples of this are customized development, new data
feeds required, interfaces (new or existing) customized installation, customized
testing and customized business analysis. Northern Trust sign off will be
required in the case of all customization prior to work being performed.

        

Technical General Operations –

Activities that include maintenance activities, firecall activities, network
support, and communications support, etc. around supported applications

        

Standard product enhancement –

Product enhancements that come as standard offerings from the software vendor
and deemed appropriate for the business or those developed by Fiserv as part of
the standard offerings. Property management, major infrastructure upgrades are
examples of this type of activity.

        

Current Customization

Customization in place when the original contract (check 1998 contract and
remittance 2001 contract) was signed and operations were assumed by Fiserv or
those put in place at the request of Northern Trust to support a special need of
the Bank and or a bank client.

        

Removal of Current Customization

Activities Fiserv engages in at the request of Northern Trust to remove
customized for the purpose of limiting the output to the standard provided by
the vendor software (i.e. standard output files for the DMP or IPS platforms).
These activities must be mutually agreed to before work is accomplished.

        

Retirement/Refresh of Customized Legacy Applications

Activities required to retire/refresh customized applications for Northern Trust
to insure future supportability. This could include Moving/Upgrading/Modernizing
applications. The current applications that are on this list are Smartbox and
TCI. These activities must be mutually agreed to before work is accomplished.

        

 

* Information and amounts in these columns have been omitted pursuant to a
request for confidential treatment and have been filed separately with the SEC.

Execution Copy: October 26, 2007

Initials: Fiserv                  Northern Trust                 

 

Page 1 of 3



--------------------------------------------------------------------------------

Addendum A to Exhibits 14.1A and 14.1B

Service Definitions and Fees

 

Service Name and Description    Classification*   Hourly Rate*

Development

Activities directly related to code development/specialized setting requirements
such as sort patterns in IPS. Examples of this are Technical Documentation,
writing code, and unit testing.

        

Installation

Activities required moving new code into production or new hardware into
production. Examples of this are change management, user training, and
documentation of new process/procedures.

        

Testing

Activities required to validate developed code, interfaces and upgrades.
Examples of this would be test script generation, user acceptance testing, test
result documentation.

        

Help Desk

Activities dedicated to supporting the business units technology questions or
problems.

        

On-Going support

Activities required supporting maintenance of current supported applications.

        

Project Management

Activities required managing all tasks as outlined in the Fiserv – Northern
Trust Quality Gate Deliverables checklist V2.0. Examples would be management
meetings, drafting charter, providing status.

        

Business Analysis

Activities required understanding and documenting the business requirements
needed to implement the project outlined in the Project Request Form/Statement
of Work.

        

Project Request Form (PRF)

The initial request given to Fiserv by Northern Trust that outlines and defines
work requested. This could include a designated service, new service, customized
services, customized product offering or the customization of current product
offerings.

        

Statement of Work (SOW)

A Fiserv produced document that responds to the PRF. It is intended to create
understanding and definition of work required. It will include an E0 estimate of
the project.

        

Project Change Control Request (PCCR)

A document jointly developed that defines any changes to a Service Name and
Description Classification Hourly Rate projects scope or requirements that
re-defines the work effort. This document will include a refined estimate of the
project.

        

 

* Information and amounts in these columns have been omitted pursuant to a
request for confidential treatment and have been filed separately with the SEC.

Execution Copy: October 26, 2007

Initials: Fiserv                  Northern Trust                 

 

Page 2 of 3



--------------------------------------------------------------------------------

Addendum A to Exhibits 14.1A and 14.1B

Service Definitions and Fees

 

Service Name and Description    Classification*   Hourly Rate*

Technology Project Estimate (TPE)

An estimate for all customized work effort provided by Fiserv to Northern Trust.
This estimate may or may not include the ongoing service cost to turn this into
a designated service (May be provided separately). The estimate will be broken
down in to the following five (5) basic categories; 1) Project Management, 2)
Development, 3) Testing, 4) Installation, and 5) Materials(if circumstances
require). The Estimate will receive three refinements as the project management
process proceeds they are as follows:

 

•        E0 – Initial high level estimate +/- 50%

•        E1 – Second refined estimate +/- 25%

•        E2 – Final refined estimate +/- 10%

 

Northern Trust will have the option on all estimates to choose the following
types of estimate:

Time and Material Estimate – Northern Trust will be charged for each hour of
effort worked and materials needed to complete the project.

Fixed Bid Estimate – Northern Trust will be charged the fixed amount of the
estimate provided no more no less. Fiserv activity.

        

Satellite Site

Minimum activities that the satellite site should have the ability to perform:

•        Batch Logon

•        Front-end capture of checks, correspondence

•        Image Quality Assessment

•        Key from image, MICR correction and data entry

•        Capture repair must be done in the satellite site

•        MICR correction

        

 

* Information and amounts in these columns have been omitted pursuant to a
request for confidential treatment and have been filed separately with the SEC.

Execution Copy: October 26, 2007

Initials: Fiserv                  Northern Trust                 

 

Page 3 of 3



--------------------------------------------------------------------------------

Addendum B to Exhibits 14.1A and 14.1B

Addendum to Fees

Minimum Payments

Item Processing, Lockbox Processing (including SmartBox)

The following minimum payments schedule will apply. The actual quarterly per
item fees billed by Fiserv and paid by Northern Trust will be annualized and
compared against the threshold outlined below. If there is a deficit, Northern
Trust will be charged the difference of the threshold and the actual fees
billed.

 

Year    2008*    2009*    2010*    2011*    2012*    2013*

Minimum Payment

                             

 

* Amounts in these columns have been omitted pursuant to a request for
confidential treatment and have been filed separately with the SEC.

Execution Copy: October 26, 2007

Initials: Fiserv                  Northern Trust                 

 

Page 1 of 1



--------------------------------------------------------------------------------

Exhibit 20.1

Termination for Convenience

Purpose:

The column below entitled “Termination Fee” represents the gross Termination Fee
at the beginning of each Contract Year. To calculate the actual Termination Fee
payable, the amount listed below needs to be interpolated to the actual
Termination Date between the Contract Years Termination listed and then a
prevent value calculation to end of Term using the (then) current applicable
published Federal Funds rate as the discount rate needs to be done. An example
is detailed below:

 

Contract Year

   Termination Fee*

1

  

2

  

3

  

4

  

5

  

6

  

Example

Assumptions:*

1.

2.

3.

Calculations:*

1.

2.

3.

4.

5.

6.

 

* Information and amounts under these captions have been omitted pursuant to a
request for confidential treatment and have been filed separately with the SEC.

Execution Copy: October 26, 2007

Initials: Fiserv                  Northern Trust                 

 

Page 1 of 1